Exhibit 10.7

PLUM CREEK PENSION PLAN

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2007



--------------------------------------------------------------------------------

PLUM CREEK PENSION PLAN

PART A FOR

SALARIED EMPLOYEES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page    PREAMBLE      1    ARTICLE I DEFINITIONS      3      1.1
     Accrued Benefit      3      1.2      Active Participant      3      1.3
     Actuarially Equivalent/Actuarial Equivalent      3      1.4      Affiliated
Companies      5      1.5      Authorized Leave of Absence      5      1.6     
Beneficiary      5      1.7      Board of Directors of The Company      5     
1.8      Break in Service      6      1.9      Code      6      1.10     
Company      6      1.11      Compensation      6      1.12      Credited
Service      6      1.13      Deferred Retirement Benefit      8      1.14     
Deferred Retirement Date      8      1.15      Disabled      8      1.16     
Early Retirement Benefit      8      1.17      Early Retirement Date      8     
1.18      Earnings      8      1.19      Effective Date      10      1.20     
Eligible Employee      10      1.21      Employee      10      1.22     
Employer      10      1.23      Employment Commencement Date      11      1.24
     Entry Date      11      1.25      ERISA      11      1.26      Final
Average Monthly Earnings      11      1.27      Hour of Service      12     
1.28      Integration Level      13      1.29      Normal Retirement Benefit   
  13      1.30      Normal Retirement Date      13      1.31      Participant   
  13      1.32      Pension Committee      13      1.33      Pension Starting
Date      13      1.34      Plan      13      1.35      Plan Administrator     
13      1.36      Plan Year      14      1.37      Predecessor Plan      14     
1.38      Retirement Date      14   

 

i



--------------------------------------------------------------------------------

  1.39      Social Security Covered Compensation      14      1.40      Social
Security Retirement Age      14      1.41      Social Security Taxable Wage Base
     15      1.42      Trust or Trust Fund      15      1.43      Trustee     
15      1.44      Vested Termination Benefit      15      1.45      Vested
Termination Date      15      1.46      Year of Service      15      1.47     
Additional Definitions in Plan      16    ARTICLE II PARTICIPATION      17     
2.1      Eligibility for Participation      17      2.2      Reemployment After
Termination      17      2.3      Change of Employment Status      18    ARTICLE
III RETIREMENT DATES      19      3.1      Normal Retirement Date      19     
3.2      Early Retirement Date      19      3.3      Deferred Retirement Date   
  19      3.4      Vested Termination Date      19    ARTICLE IV RETIREMENT
BENEFITS      20      4.1      Retirement Benefit      20      4.2      Normal
Retirement Benefit      24      4.3      Early Retirement Benefit      24     
4.4      Deferred Retirement Benefit      25      4.5      Vested Termination
Benefit      26      4.6      Reemployment After Termination      26      4.7
     Benefits For Terminated Participants      29    ARTICLE V FORMS OF PAYMENT
     30      5.1      Forms of Payment      30      5.2      Automatic Form of
Benefit      32      5.3      Limitation on Forms of Payment      33      5.4
     Benefit Notice, Benefit Election and Consent Requirements      33      5.5
     Directed Rollovers      40    ARTICLE VI DEATH BENEFITS      41      6.1
     Pre-Retirement Death Benefit      41      6.2      Post-Retirement Spouse’s
Death Benefit      43    ARTICLE VII VESTING      44      7.1      Vesting     
44      7.2      Termination Prior to Vesting      44      7.3      Forfeitures
     45      7.4      Amendment of Vesting Schedule      45   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII LIMITATIONS ON BENEFITS      46      8.1      Limitation on
Benefits      46      8.2      Maximum Annual Benefit Payable Under the Plan   
  48    ARTICLE IX TOP HEAVY PROVISIONS      53      9.1      Scope      53     
9.2      Top Heavy Status      53      9.3      Minimum Top Heavy Benefit     
55      9.4      Vesting      56    ARTICLE X ADMINISTRATION OF THE PLAN      58
     10.1      Plan Administrator      58      10.2      The Pension Committee
     58      10.3      Expenses      61      10.4      Bonding and Insurance   
  61      10.5      Commencement of Benefits      62      10.6      Appeal
Procedure      64      10.7      Plan Administration - Miscellaneous      65   
  10.8      Domestic Relations Orders      69      10.9      Plan Qualification
     70      10.10      Deductible Contribution      71      10.11     
Rollovers      71      10.12      Payment of Benefits Through Purchase of
Annuity Contract      71    ARTICLE XI PARTICIPATION BY OTHER EMPLOYERS      72
     11.1      Adoption of Plan      72      11.2      Prior Service      72   
  11.3      Withdrawal from Participation      72      11.4      Company As
Agent For Employers      72    ARTICLE XII AMENDMENT AND TERMINATION      73   
  12.1      Amendment or Termination      73      12.2      Amendment -
Consolidation or Merger      74      12.3      Termination of the Plan      74
     12.4      Effect of Withdrawal from Plan      75      12.5      Allocation
of the Trust on Termination of Plan      75    ARTICLE XIII FUNDING      77     
13.1      Contributions to the Trust      77      13.2      Trust for Exclusive
Benefit of Participants      77      13.3      Disposition of Credits and
Forfeitures      77      13.4      Trustee      77      13.5      Investment
Manager(s)      78    APPENDIX I      79    APPENDIX II      80    APPENDIX III
     82   

 

iii



--------------------------------------------------------------------------------

PREAMBLE

THIS RETIREMENT PLAN (hereinafter referred to as the “Plan” and known as the
Plum Creek Pension Plan) was adopted effective March 30, 1990 by Plum Creek
Timber Company, L.P.

WHEREAS, effective July 1, 1999 the Plan sponsor became Plum Creek Timberlands,
L.P. (“Company”), the successor by operation of law to Plum Creek Timber
Company, L.P. pursuant to a corporate reorganization; and

WHEREAS, effective September 1, 2000, the Plan is comprised of two parts
including Part A for salaried employees and Part B for hourly employees; and

WHEREAS, the Plum Creek Pension Plan Adoption Agreement for Salaried Employees
shall be replaced by the terms of Part A of the Plan, effective
September 1, 2000; and

WHEREAS, the purpose of the Plan is to provide retirement benefits to Employees
who become covered under the Plan, and

WHEREAS, Plum Creek Timber Company, L.P. purchased certain assets from Plum
Creek Timber Company, Inc., effective June 8, 1989; and

WHEREAS, the Company adopted and became a participating employer in the
Burlington Resources Inc. Pension Plan effective June 8, 1989; and

WHEREAS, the Company ceased to be a participating employer in the Burlington
Resources Inc. Pension Plan effective March 29, 1990, and in lieu thereof
adopted this Plan; and

WHEREAS, effective March 30, 1990, the Burlington Resources Inc. Pension Plan
transferred assets and liabilities to form this Plan; and

WHEREAS, this Plan was intended to provide identical benefits on the effective
date to those provided under the predecessor Burlington Resources Inc. Pension
Plan as modified by the applicable adoption agreement on March 29; 1990, and

WHEREAS, the Company purchased certain assets of Riverwood International
Corporation (“Riverwood”) and, in connection therewith, wishes to provide for
participation in the Plan by certain former Riverwood employees who became
Eligible Employees, effective October 18, 1996; and

WHEREAS, the Company purchased certain assets of Canfor USA (“Canfor”) and, in
connection therewith, wishes to provide for participation in the Plan by certain
former Canfor employees who became Eligible Employees, effective June 1, 1998;
and

WHEREAS, the Company purchased certain interests in a limited liability company
owned by S.D. Warren Company (“Warren”) and, in connection therewith, wishes to
provide for participation in the Plan by certain former Warren employees who
became Eligible Employees, effective November 13, 1998; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Plan was amended and restated effective March 30, 1990, and that
restatement was amended ten times effective March 30, 1990, January 1, 1993,
January 1, 1994, March 1, 1996, June 1, 1996, October 18, 1996, January 1, 1997,
June 1, 1998, November 13, 1998, and January 1, 2000; and

WHEREAS, the Plan was amended and restated effective September 1, 2000, to
provide cash balance benefits to salaried employees, and since that time was
amended six times effective October 1, 2001, January 1, 2001, January 1,
2002, January 1, 2004, January 1, 2005, and January 1, 2005; and

WHEREAS, the Plan was amended to reflect certain provisions of the Economic
Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and such changes are
intended as good faith compliance with the requirements of EGTRRA and shall be
construed in accordance with EGTRRA and guidance issued thereunder and such
amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of EGTRRA; and

WHEREAS, except as otherwise provided, the Plan was amended to comply with
EGTRRA effective as of the first day of the first Plan Year beginning after
December 31, 2001; and

WHEREAS, the Plan shall be maintained for the exclusive benefit of covered
employees, and is intended to comply with the Internal Revenue Code of 1986, as
amended, the Employee Retirement Income Security Act of 1974, as amended, and
other applicable law; and

WHEREAS, the terms of Part A of the Plan shall apply only to Eligible Employees
and Participants covered under Part A of the Plan, and the terms of Part B of
the Plan shall apply only to Eligible Employees and Participants covered under
Part B of the Plan, unless the Plan terms specifically apply to both Part A and
Part B; and

NOW, THEREFORE, effective January 1, 2007, the Company does hereby adopt the
Plan as set forth in the following pages, with respect to Part A for salaried
employees and as set forth in the Plum Creek Pension Plan Part B for hourly
employees, except that any change required by federal law, including without
limitation amendments to the Internal Revenue Code, the Employee Retirement
Income Security Act, the Age Discrimination in Employment Act and regulations or
rulings issued pursuant thereto shall be effective on the latest date on which
such change may become effective and comply with such laws.

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The following terms when used herein shall have the following meaning, unless a
different meaning is plainly required by the context. Capitalized terms are used
throughout the Plan text for terms defined by this and other sections.

 

1.1 Accrued Benefit

“Accrued Benefit” means on any date, the Retirement Benefit determined under the
formula specified in Section 4.1, as of such date, commencing on the
Participant’s Normal Retirement Date in the form of a Single Life Annuity.

Notwithstanding any other Plan provision, a Participant’s Accrued Benefit shall
not be less than his or her Accrued Benefit on the date immediately preceding
the date on which any Plan provision that affects the Accrued Benefit is
amended, except to the extent permitted by applicable law.

 

1.2 Active Participant

“Active Participant” means a Participant who currently qualifies as an Eligible
Employee under either Part A or Part B of the Plan.

 

1.3 Actuarially Equivalent/Actuarial Equivalent

 

  (a) General

“Actuarially Equivalent” and similar terms (for purposes of other than
determining contributions to the Trust Fund) means that the present value of two
payments or series of payments shall be of equal value when computed at an
8 percent rate of interest on the basis of the male mortality rates under
the 1983 Group Annuity Mortality Table, provided, however, that the following
interest rates and mortality table shall apply for the purposes stated.

 

  (b) Before January 1, 2000

With respect to a Participant who terminates employment before January 1, 2000,
the 1984 Unisex Pension Mortality Table set forward one year, and the interest
rate for immediate or deferred annuities that would be used by the Pension
Benefit Guaranty Corporation (“PBGC”) to determine the present value of the
Participant’s benefit upon termination of an insufficient trusteed single
employer plan, as of the first day of the Plan Year which contains the Pension
Starting Date shall be used for calculating the amount of any distribution other
than a non-decreasing annuity form of payment (as defined in the Treasury
regulations issued pursuant to Code Section 417(e) which is of Actuarially
Equivalent value to the Participant’s Accrual Benefit.

 

3



--------------------------------------------------------------------------------

  (c) On or After January 1, 2000 – Lump Sum and Accrued Benefit Calculations

Notwithstanding the foregoing, with respect to a Participant who terminates
employment on or after January 1, 2000, (i) the Single Life Annuity that is
Actuarially Equivalent to the Participant’s Cash Account Benefit, (ii) the
amount of any distribution other than a non-decreasing annuity form of payment
(as defined in the Treasury regulations issued pursuant to Code Section 417(e))
which is of Actuarially Equivalent value to the Participant’s Accrued Benefit,
(iii) a Participant’s Accrued Benefit and (iv) a Participant’s Unit Award Offset
shall all be determined using the following interest rate and mortality table.
Pre-retirement mortality will be used when calculating Actuarial Equivalent
amounts.

 

Interest:    the annual interest rate on 30 year Treasury securities as
determined under Code Section 417 (which, as of the date of this amendment, is
the average annual yield on 30 year Treasury Constant Maturities) for the
November before the Plan Year which contains the Pension Starting Date; and
Mortality:    the table prescribed by the Internal Revenue Service which is
based on the prevailing commissioners’ standard table (described in Code
Section 807(d)(5)(A), without regard to any other subparagraphs of Code
Section 807(d)(5)) used to determine reserves for group annuity contracts issued
on the date as of which the present value is being determined (which, for
distributions on or after December 31, 2002, is the 1994 Group Annuity Reserving
Table pursuant to Revenue Ruling 2001-62).

Notwithstanding the foregoing, in no event shall the benefit for a Participant
who terminates on or after January 1, 2000, be less than the Actuarial
Equivalent value of the Participant’s Accrued Benefit as of December 31, 1999,
based on the interest rate and mortality table specified in Section 1.3(a).

 

  (d) On and After January 1, 2005 – Annuity Forms of Payment

With respect to a Participant whose Pension Starting Date is on or after
January 1, 2005, the Actuarial Equivalent value of any distribution in a
nondecreasing annuity form of payment shall be determined using an interest rate
of 5.5 percent and the male mortality rates under the 1983 Group Annuity
Mortality Table for Participants, and the female mortality rates under the 1983
Group Annuity Mortality Table for Beneficiaries.

 

4



--------------------------------------------------------------------------------

1.4 Affiliated Companies

“Affiliated Companies” means:

 

  (a) the Employer,

 

  (b) any other corporation which is a member of a controlled group of
corporations which includes the Employer (as defined in Section 414(b) of the
Code),

 

  (c) any other trade or business under common control with the Employer (as
defined in Section 414(c) of the Code), or

 

  (d) any other member of an affiliated service group which includes the
Employer (as defined in Section 414(m) of the Code); and

 

  (e) any other business or entity that is treated as a single company with the
Employer under Code Section 414(o).

For purposes of the limitation on benefits in Section 8.2, the determination of
whether an entity is an Affiliated Company will be made by modifying
Sections 414(b) and (c) of the Code as specified in Section 415(h) of the Code.

 

1.5 Authorized Leave of Absence

“Authorized Leave of Absence” means any absence authorized by an Employer under
the Employer’s standard personnel practices, provided, that the Participant
returns to active employment within the period specified in such Authorized
Leave of Absence, or is specifically not required by the Employer to return to
work after such Authorized Leave of Absence terminates.

 

1.6 Beneficiary

“Beneficiary” means the person or persons who survives the Participant and who
is: (a) for a single Participant, the person designated to be the Beneficiary by
the Participant in writing to the Pension Committee on such form and in such
manner as the Pension Committee shall prescribe; and (b) for a married
Participant, the Participant’s surviving spouse. If a single Participant
designates a Beneficiary and later marries, such Beneficiary designation shall
be void upon marriage.

If no Beneficiary survives the Participant the Pension Committee may direct that
payment of benefits which may be due may be made to the Participant’s estate.

 

1.7 Board of Directors of The Company

“Board of Directors of The Company” means the Board of Directors of Plum Creek
Timber Company, Inc., the sole member of Plum Creek Timber I, L.L.C., which is
the general partner of the Company.

 

5



--------------------------------------------------------------------------------

1.8 Break in Service

“Break-in-Service” means any Plan Year after 1999 in which an Employee has less
than 501 Hours of Service. Solely for purposes of determining a
Break-in-Service, Hours of Service shall also include all periods for which no
compensation is received during temporary absences due to sickness, accident,
military service, authorized leave of absence, jury duty, layoff, or absence (of
a male or female Employee) due to pregnancy, birth or adoption of a child or
caring for a child immediately following birth or adoption, subject to the
limitation described below. During such periods of temporary absence, Hours of
Service shall be credited in accordance with the Employee’s regular work
schedule.

Where a temporary absence due to a pregnancy, birth or adoption of a child, or
caring for a child immediately following birth or adoption occurs, hours are
credited only in the Plan Year in which the absence begins if such hours are
necessary to prevent a Break-in-Service. If such hours are not needed in such
first Plan Year to avoid a Break-in-Service, then the total number of hours
attributable to such leave including those that occurred in the first Plan Year
shall be credited in the next following Plan Year.

 

1.9 Code

“Code” means the Internal Revenue Code of 1986, as amended and including all
regulations promulgated pursuant thereto.

 

1.10 Company

“Company” means Plum Creek Timberlands, L. P., provided that provisions
requiring the Company to take formal actions under the Plan shall, when
appropriate, be deemed to refer to the Company acting through its general
partner, Plum Creek Timber I, L.L.C.

 

1.11 Compensation

“Compensation” for any tax year means taxable pay reportable on IRS Form W-2
under Code Sections 6051(a)(3) and 3401(a), disregarding limitations based on
the nature or location of employment or the services performed, plus the
Employee’s elective deferrals under Code Section 402(g)(3) plus amounts
contributed at the election of the Participant that are excludable from gross
income pursuant to Code Section 125 or 132(f)(4).

 

1.12 Credited Service

“Credited Service” means the following service, excluding periods of service
forfeited due to a Break-in-Service:

 

  (a)

with respect to an individual who became a Participant on March 30, 1990, the
Participant’s Credited Service under the Predecessor Plan as of December 31,
1989; provided that Credited Service as of December 31, 1982, for a Participant
who was a participant under the former Plum Creek, Inc. Hourly Employees’

 

6



--------------------------------------------------------------------------------

 

Pension Trust, Ksanka Lumber Company Hourly Employees’ Pension Trust, Royal
Logging Company Hourly Employees’ Pension Trust or Arden Lumber Company Hourly
Employees’ Pension Trust shall be the service credited for such Participant
under such Trust as of December 31, 1982, under the terms of the Trust in effect
on that date; and

 

  (b) all Plan Years commencing on and after January 1, 1990, except Plan Years
in which service as an Eligible Employee commences or terminates, during which
an Eligible Employee completes 1,000 or more Hours of Service for an Employer;
and

 

  (c) with respect to Plan Years in which service as an Eligible Employee
commences or terminates for an Employer while the Employer is a participating
Employer (see Appendix I), the fraction of a Plan Year which is equal to the
Hours of Service as an Eligible Employee for the Employer during such Plan Year
divided by 2,280 provided that an Employee who became a Participant on
March 30,1990, will not be considered to have commenced service on such date for
this purpose.

Notwithstanding the foregoing, for former Arden Lumber Co. employees only years
of Credited Service after October 31, 1973, shall be counted.

For purposes of determining Credited Service, a Participant who is Disabled as
defined in Section 1.15(b) shall be credited with Hours of Service in accordance
with Section 1.27 during the period of time immediately following a period
during which the Employee is an Active Participant, during which the Participant
is Disabled.

In no event shall a Participant be entitled to Credited Service for any period
of employment with Riverwood International Corporation prior to October 18,
1996, Canfor USA prior to June 1, 1998, S.D. Warren prior to November 13, 1998,
or The Timber Company prior to October 6, 2001. Plum Creek Timber Company Inc.
acquired certain assets from Georgia-Pacific Corporation, North American Timber
Corp., NPI Timber, Inc., GNN Timber, Inc., GWP Timber, Inc., LRFP Timber, Inc.
and NPC Timber, Inc. which are collectively referred to as “The Timber Company.”

Solely for purposes of determining a Participant’s Minimum Benefit and
notwithstanding the foregoing, only certain individuals who were Eligible
Employees before September 1, 2000, shall have Credited Service as follows:

 

  (d) Credited Service for an individual who is a Participant prior to
September 1, 2000, but is not an Eligible Employee on September 1, 2000, shall
be determined as of August 31, 2000, and he or she shall not earn Credited
Service after September 1, 2000;

 

  (e) any other individual who is an Eligible Employee on September 1, 2000,
shall continue to earn Credited Service on and after September 1, 2000, until he
or she first terminates employment; and

 

7



--------------------------------------------------------------------------------

  (f) any individual who first becomes an Eligible Employee after
September 1, 2000 shall have zero Credited Service.

All Participants shall earn Credited Service after September 1, 2000, for
purposes of early retirement eligibility pursuant to Section 3.2.

 

1.13 Deferred Retirement Benefit

“Deferred Retirement Benefit” has the meaning set forth in Section 4.4.

 

1.14 Deferred Retirement Date

“Deferred Retirement Date” has the meaning set forth in Section 3.3.

 

1.15 Disabled

 

  (a) “Disabled” means a Participant who has not attained age 65 and who is
entitled to benefits under the Employer-sponsored short term disability plan.

 

  (b) “Disabled” also means a Participant who has not attained age 65 and who
became entitled to benefits under the Employer-sponsored long-term disability
plan prior to January 1, 2000, and who continues to be entitled to payments from
the long-term disability plan.

 

1.16 Early Retirement Benefit

“Early Retirement Benefit” has the meaning set forth in Section 4.3.

 

1.17 Early Retirement Date

“Early Retirement Date” has the meaning set forth in Section 3.2.

 

1.18 Earnings

“Earnings” means the Participant’s salary and wages as an Eligible Employee of
an Employer, paid on or prior to termination of employment (including all
payments of holiday pay, lump sum merit pay, pay for vacation time taken,
overtime pay and discretionary incentive awards) plus his or her elective
deferrals under Code Section 402(g)(3) plus amounts contributed at the election
of the Participant that are excludable from gross income pursuant to Code
Section 125 or 132(f)(4), except that amounts described in the next following
paragraph are excluded. Earnings shall also include non-deferred cash incentive
bonuses earned during the Plan Year (a proportionate share of an annual bonus is
attributed to each full month during which the bonus was earned).

 

8



--------------------------------------------------------------------------------

All of the following items shall be excluded in determining a Participant’s
Earnings:

 

  (a) Christmas bonuses, gifts and payments of like character;

 

  (b) reimbursement for expenses or expense allowances, including reimbursement
of moving and relocation expenses and automobile allowances;

 

  (c) any Employer contribution to a qualified retirement plan or nonqualified
deferred compensation plan and any income attributable to benefits from those
plans;

 

  (d) termination payments even if paid prior to termination of employment;

 

  (e) income attributable to any type of equity-based compensation;

 

  (f) safety awards;

 

  (g) cash-out of vacation benefits;

 

  (h) commissions;

 

  (i) any amount paid by the Employer for other fringe benefits, such as health
and welfare, hospitalization, group life insurance benefits, funded disability
benefits, educational assistance or perquisites;

 

  (j) any amount paid by the Employer to a Participant in cash or contributed to
a cafeteria plan on behalf of the Participant, because the Participant waived
participation in the Employer sponsored group health coverage;

 

  (k) vehicle imputed income, group term life insurance imputed income and any
other imputed income; and

 

  (l) any other special or extraordinary forms of remuneration.

Notwithstanding the foregoing, for purposes of Sections 4.1(a)(ii), 4.1(a)(iii),
and 4.1(b), the annual Earnings during a Plan Year of each Participant taken
into account in determining benefit accruals in any Plan Year beginning after
December 31, 2001, shall not exceed $200,000, as adjusted. Annual Earnings means
Earnings during the Plan Year. In determining benefit accruals in Plan Years
beginning after December 31, 2001, the annual Earnings limit for Plan Years
beginning before January 1, 2002, shall be $200,000. The $200,000 limit on
annual Earnings shall be adjusted for cost-of-living increases in accordance
with Code Section 401(a)(17)(B) to the maximum permissible dollar limitation
permitted by the Code or the Commissioner of the Internal Revenue Service. For
purposes of Section 1.26, monthly Earnings in excess of one-twelfth of this
annual limit shall be disregarded.

 

9



--------------------------------------------------------------------------------

1.19 Effective Date

“Effective Date” means March 30, 1990, or with respect to any Employer specified
in appendices to this Plan, the date such Employer adopted the Plan.

 

1.20 Eligible Employee

“Eligible Employee” for purposes of Part A of the Plan means any Employee who is
paid on a salaried basis; except:

 

  (a) any Employee classified as an executive with a salary grade of 70 or
above,

 

  (b) any person who performs services for the Employer and is on the payroll of
a third party leasing organization,

 

  (c) a person who is a nonresident alien with no U.S. source income,

 

  (d) any Employee who is covered under a collective bargaining agreement where
retirement benefits were the subject of good faith bargaining which does not
provide for retirement benefits under this Plan, and

 

  (e) an individual who is not treated by the Employer as an employee for
payroll tax purposes, but who is subsequently determined by a government agency,
by the conclusion or settlement of threatened or pending litigation, or
otherwise to be (or to have been) a common law employee of the Employer.
Notwithstanding the foregoing, effective as of the date of such determination,
including any and all appeals thereof, any individual so reclassified shall
become an Eligible Employee.

 

1.21 Employee

“Employee” means any person who is employed by an Employer as a common law
employee determined from appropriate personnel records of the Employer and any
leased employee within the meaning of Code Section 414(n)(2); provided, however,
if leased employees constitute 20 percent or less of all Employer’s non-highly
compensated work force, the term “Employee” shall not include a leased employee
who is covered by a plan maintained by the leasing organization which meets the
requirements of Code Section 414(n)(5).

“Leased Employee” means any person (other than an Employee of the Employer who
pursuant to an agreement between the Employer and any other person (“leasing
organization”)) has performed services for the Employer (or for the Employer and
related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full-time basis for a period of at least one year, and such
services are performed under primary direction or control by the Employer.

 

1.22 Employer

“Employer” means Plum Creek Timberlands, L.P. The term “Employer” shall also
include other companies as provided from time to time in appendices to this
Plan.

 

10



--------------------------------------------------------------------------------

1.23 Employment Commencement Date

“Employment Commencement Date” means the date on which an Employee first
completes an Hour of Service for the Employer or an Affiliated Company during
the current period of employment.

 

1.24 Entry Date

“Entry Date” means January 1 and July 1 of each Plan Year.

 

1.25 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including all regulations thereunder.

 

1.26 Final Average Monthly Earnings

“Final Average Monthly Earnings” means the highest average monthly Earnings
received by the Participant during any 60 consecutive month period within the
last consecutive 120 months prior to termination of employment. In the event the
Participant has been employed for less than 60 consecutive full months, the
computation period shall be based upon (1) the most recent 60 full months of
employment (whether or not consecutive), or (2) the total full months of
employment. Months during which no Earnings were credited shall be counted for
purposes of calculating Final Average Monthly Earnings.

Monthly Earnings for this purpose shall be determined by dividing annual
Earnings each Plan Year by the number of days worked, then multiplying that
amount by the number of days worked in the Participant’s full months of
employment during the Plan Year, then dividing that amount by the number of full
months of employment during the Plan Year.

Notwithstanding the foregoing, Monthly Earnings shall be determined in
accordance with this paragraph for Participants who terminate during the period
from September 1, 2000, to March 1, 2001, who are not employed at one of the
Southern Mill locations. For these Participants, Monthly Earnings during the
year of termination shall be determined by dividing Plan Year Earnings during
full months of employment by the number of full months of employment during the
Plan Year. Earnings during a partial month of employment are disregarded.

If a Participant is Disabled as defined in Section 1.15(b), such Participant
shall be deemed to receive monthly Earnings during the period he or she is
receiving long-term disability benefits equal to his or her Earnings for the
last full calendar month immediately prior to becoming Disabled provided that
Earnings for this purpose shall include (i) one-twelfth of the average annual
nondeferred cash incentive bonus paid or accrued during the five calendar years
which end before the date the Participant became Disabled and (ii) the monthly
average overtime payments during the same five-year period, in lieu of the
actual nondeferred cash incentive bonus paid or accrued and overtime paid during
the last full calendar month immediately prior to such Disability.

 

11



--------------------------------------------------------------------------------

1.27 Hour of Service

“Hour of Service” means each hour for which an Employee is paid or entitled to
payment by the Employer or any Affiliated Company on account of:

 

  (a) performance of duties;

 

  (b) a period of time during which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including a period when the Employee is Disabled), layoff,
jury duty, military duty, or Authorized Leave of Absence. No more than 501 Hours
of Service shall be credited under this paragraph for any single continuous
period (whether or not such period occurs in a single computation period). Hours
under this paragraph shall be calculated and credited pursuant to 29 CFR
2530.200b-2(b) and (c), which are incorporated herein by this reference; and

 

  (c) an award of back pay, irrespective of mitigation of damages, agreed to by
the Employer or any Affiliated Company. However, hours credited under (a) or (b)
above shall not also be credited under this subsection (c).

An employee shall be credited with 190 Hours of Service for each month in which
he or she has at least one Hour of Service.

Notwithstanding the foregoing, for purposes of calculating Years of Service for
vesting, a Participant who was employed by one of the following companies on the
date the Employer acquired some of its assets (an “acquired company”) who began
participation in the Plan on the date indicated, shall also be credited with 190
Hours of Service for each month commencing with the month in which the
Participant’s most recent employment commencement date with the acquired company
occurred and ending with the month of acquisition. In no event shall an Employee
be credited with more than 190 Hours of Service for service performed by the
Employee for the acquired company and the Employer during the same month.

 

Acquired Company

  

Acquisition Date

  

Participation Date

Riverwood International Corporation    October 17, 1996    October 18, 1996
Canfor USA    May 31, 1998    June 1, 1998 S.D. Warren    November 12, 1998   
November 13, 1998

 

12



--------------------------------------------------------------------------------

1.28 Integration Level

“Integration Level” means one thirty-sixth of the Social Security Taxable Wage
Base in the most recent year of termination; provided that the Integration Level
multiplied by twelve shall not exceed Social Security Covered Compensation; and
further provided, if the Participant terminates employment on or after
September 1, 2000, the integration level shall be determined as of the
Participant’s first employment termination date on or after September 1, 2000,
rather than the most recent year of termination.

 

1.29 Normal Retirement Benefit

“Normal Retirement Benefit” has the meaning set forth in Section 4.2.

 

1.30 Normal Retirement Date

“Normal Retirement Date” has the meaning set forth in Section 3.1.

 

1.31 Participant

“Participant” means any Eligible Employee who qualifies for participation
pursuant to Section 2.1 or 2.2. A nonvested Participant shall cease to be a
Participant upon termination. A vested Participant shall cease to be a
Participant when his or her benefit payments from the Plan are completed.

 

1.32 Pension Committee

“Pension Committee” means the Committee as from time to time constituted and
appointed to administer the Plan by the Chief Executive Officer of the Plum
Creek Timber Company, Inc. pursuant to Section 10.2.

 

1.33 Pension Starting Date

“Pension Starting Date” means (i) the first day of the month for which a Plan
benefit is payable as an annuity, or (ii) in the case of a Plan benefit not
payable in the form of an annuity, the first day on which all events have
occurred which entitle the Participant to such benefit.

 

1.34 Plan

“Plan” means the Plum Creek Pension Plan including Part A for employees paid on
a salaried basis and Part B for employees paid on an hourly basis, either in its
previous or present form or as amended from time to time.

 

1.35 Plan Administrator

“Plan Administrator” means the person or entity designated in Article X to
administer the Plan.

 

13



--------------------------------------------------------------------------------

1.36 Plan Year

“Plan Year” initially means the period commencing March 30, 1990, and ending
December 31, 1990, and thereafter means the 12 month period commencing each
January 1 and ending each December 31. Notwithstanding the foregoing, for
purposes of determining Credited Service under Section 1.12, the first Plan Year
shall also include January 1, 1990, through March 29, 1990.

 

1.37 Predecessor Plan

“Predecessor Plan” initially means the Burlington Resources Inc. Pension Plan
and its predecessor plans, including, without limitation, the Burlington
Northern Inc. Pension Plan. In the event the Plan recognizes service under other
predecessor plans, the term “Predecessor Plan” shall also include other plans as
provided from time to time in appendices to this Plan. “Predecessor Plan,” as to
any Participant, shall mean only the particular Predecessor Plan that covered
such Participant immediately prior to this Plan.

 

1.38 Retirement Date

The Retirement Date for a Participant shall be one of the dates specified in
Section 3.1, 3.2 or 3.3, on which benefits are to commence.

 

1.39 Social Security Covered Compensation

“Social Security Covered Compensation” means the Participant’s average (without
indexing) annual Social Security Taxable Wage Base for each calendar year during
the 35-year period ending with the calendar year in which the Participant
attains (or will attain) his or her Social Security Retirement Age.

A Participant’s Social Security Covered Compensation shall be adjusted for each
Plan Year. In determining a Participant’s Social Security Covered Compensation
for a Plan Year, the Social Security Wage Base for the current Plan Year and any
subsequent Plan Year shall be assumed to be the same as the Social Security Wage
Base in effect as of the beginning of the Plan Year for which the determination
is being made. A Participant’s Social Security Covered Compensation for a Plan
Year after the 35-year period described above is the Participant’s Social
Security Covered Compensation for the Plan Year during which the Participant
attained Social Security Retirement Age. A Participant’s Social Security Covered
Compensation for a calendar year before the 35-year period is the Social
Security Wage Base in effect as of the beginning of the Plan Year.

 

1.40 Social Security Retirement Age

“Social Security Retirement Age” means the following ages depending on the
Participant’s year of birth: age 65 for Participants born prior to 1938, age 66
for Participants born after 1937 but prior to 1955, and age 67 for Participants
born after 1954.

 

14



--------------------------------------------------------------------------------

1.41 Social Security Taxable Wage Base

“Social Security Taxable Wage Base” means the maximum annual amount of earnings
which are subject to Old Age Survivors and Disability Insurance taxes for any
calendar year.

 

1.42 Trust or Trust Fund

“Trust” or “Trust Fund” means the trust fund into which shall be paid all
contributions and from which all benefits shall be paid under this Plan.

 

1.43 Trustee

“Trustee” means the trustee or trustees who receive, hold, invest, and disburse
the assets of the Trust in accordance with the terms and provisions set forth in
a trust agreement.

 

1.44 Vested Termination Benefit

“Vested Termination Benefit” has the meaning set forth in Section 4.5.

 

1.45 Vested Termination Date

“Vested Termination Date” has the meaning set forth in Section 3.4.

 

1.46 Year of Service

“Year of Service” means each calendar year in which an employee has 1,000 or
more Hours of Service. An Employee’s Years of Service shall also include all
periods of Credited Service pursuant to Section 1.12 which are not otherwise
included pursuant to this Section.

Where the Employer maintains the plan of a predecessor employer, service for
such predecessor employer will be treated as service for the Employer, to the
extent required by the Code.

Notwithstanding the foregoing, in no event shall a Participant’s Years of
Service on the Effective Date be less than his or her Years of Service on
March 29, 1990, under the Burlington Resources Inc. Pension Plan.

In addition, notwithstanding the foregoing, a Participant who was employed by
one of the following companies on the date the Employer acquired some of its
assets (an “acquired company”) who began participation in the Plan on the date
indicated, shall also be credited with a Year of Service for vesting for each
calendar year in which such Participant had 1,000 or more Hours of Service with
the acquired company. In no event shall an Employee be credited with more than
one Year of Service performed by the Employee for the acquired company and the
Employer during the same calendar year.

 

15



--------------------------------------------------------------------------------

Acquired Company

  

Acquisition Date

  

Participation Date

Riverwood International Corporation    October 17, 1996    October 18, 1996
Canfor USA    May 31, 1998    June 1, 1998 S.D. Warren    November 12, 1998   
November 13, 1998      

Plum Creek Timber Company Inc. acquired certain assets from Georgia-Pacific
Corporation, North American Timber Corp., NPI Timber, Inc., GNN Timber, Inc.,
GWP Timber, Inc., LRFP Timber, Inc. and NPC Timber, Inc. which are collectively
referred to as “The Timber Company”. Notwithstanding the foregoing Years of
Service for vesting purposes for a Participant who was employed by The Timber
Company on October 6, 2001, who began participation in the Plan on October 7,
2001, shall be determined as if the Participant’s period of employment with The
Timber Company and the other members of the controlled group which includes The
Timber Company was service for an Employer.

 

1.47 Additional Definitions in Plan

The following terms are defined in the following sections of the Plan:

 

     Section

Aggregate Account

   9.2(e)

Aggregation Group

   9.2(h)

Benefit Notice

   5.4(a)

Cash Account

   4.1(a)(i)

Cash Account Benefit

   4.1(a)

Determination Date

   9.2(c)

Highly Compensated Employee

   8.1(c)(i)

Investment Manager

   13.5

Joint and Survivor Annuity

   5.1(b)

Key Employee

   9.2(g)

Lump Sum

   5.1(c)

Minimum Benefit

   4.1(b)

Present Value of Accrued Benefits

   9.2(f)

Requested Date

   5.4(a)

Required Beginning Date

   10.5(c)

Retirement Benefit

   4.1

Retroactive Pension Starting Date

   5.4(c)

Single Life Annuity

   5.1(a)

Super Top Heavy

   9.2(b)

Top Heavy

   9.2(a)

Unit Award Offset

   4.1(c)

Valuation Date (for Top Heavy)

   9.2(d)

 

16



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

 

2.1 Eligibility for Participation

Each Eligible Employee shall become a Participant under this Plan on the later
of the Effective Date or the first Entry Date coinciding with or next following
completion of a 12-consecutive-month-period within which the Employee has at
least 1,000 Hours of Service. The 12-month period used for this determination
shall start on the Employee’s Employment Commencement Date and the first day of
each Plan Year thereafter.

Notwithstanding the foregoing, each Employee who was employed by one of the
following companies on the date the Employer acquired some of its assets (an
“acquired company”) who became an Eligible Employee on the following day shall
become a Participant under this Plan on the date indicated below:

 

Acquired Company

  

Acquisition Date

  

Participation Date

Riverwood International Corporation    October 17, 1996    October 18, 1996
Canfor USA    May 31, 1998    June 1, 1998 S.D. Warren    November 12, 1998   
November 13, 1998 The Timber Company*    October 6, 2001    October 7, 2001

 

* Plum Creek Timber Company Inc. acquired certain assets from Georgia-Pacific
Corporation, North American Timber Corp., NPI Timber, Inc., GNN Timber, Inc.,
GWP Timber, Inc., LRFP Timber, Inc. and NPC Timber, Inc. which are collectively
referred to as “The Timber Company”.

 

2.2 Reemployment After Termination

Upon the reemployment of a terminated Participant as an Eligible Employee or in
the event a former Participant again becomes an Eligible Employee, he or she
shall immediately become an Active Participant.

An Employee who terminates prior to becoming a Participant and is later
reemployed shall become a Participant upon satisfying the requirements of
Section 2.1. In the event 1,000 Hours of Service were earned during a 12-month
period described in Section 2.1 prior to termination, such service shall be
forfeited for purposes of this Article II only if the Participant:

 

  (a) had fewer than three Years of Service on January 1, 2000;

 

  (b) terminates employment on or after January 1, 2000; and

 

17



--------------------------------------------------------------------------------

  (c) incurs five consecutive Breaks-in-Service.

 

2.3 Change of Employment Status

If a person who is not a Participant becomes an Eligible Employee because of a
change in employment status, such person shall become a Participant upon the
later of i) the date he or she would otherwise become a Participant under
Section 2.1 or, ii) the date he or she becomes an Eligible Employee.

 

18



--------------------------------------------------------------------------------

ARTICLE III

RETIREMENT DATES

 

3.1 Normal Retirement Date

The Normal Retirement Date for a Participant shall be the first day of the month
coinciding with or next following the attainment of age 65. A Participant who
terminates on or before his or her Normal Retirement Date with a vested Accrued
Benefit shall receive his or her benefit as of the Normal Retirement Date,
unless: (a) such Participant elects to commence benefits on a later date under
Section 10.5(b), which is not later than the Required Beginning Date; (b) such
Participant qualifies for and elects to receive benefits at an Early Retirement
Date or a Vested Termination Date; or (c) such Participant has received a Lump
Sum distribution pursuant to Section 10.7(c).

 

3.2 Early Retirement Date

Each Participant who terminates employment after attaining age 55 and completing
10 years of Credited Service may elect in writing, an Early Retirement Date.
Such Early Retirement Date shall be the first day of any month before the Normal
Retirement Date and on or after the date of termination of employment.

In the event an hourly Participant transfers to salaried status or a salaried
Participant transfers to hourly status, he or she shall be deemed to satisfy the
10 years of Credited Service requirement if such Participant has completed at
least 10 Years of Service, determined without regard to any service recognized
under Section 1.46 which occurred prior to the date the Participant became an
Employee.

 

3.3 Deferred Retirement Date

The Deferred Retirement Date for a Participant who continues working after the
Normal Retirement Date shall be the first day of the month coinciding with or
next following his or her termination date; provided, however, the Deferred
Retirement Date shall not be later than the Participant’s Required Beginning
Date. A Participant who continues to work after the Normal Retirement Date shall
receive his or her benefit as of the Deferred Retirement Date, unless such
Participant elects to commence benefits on a later date under Section 10.5(b),
which is not later than the Required Beginning Date.

 

3.4 Vested Termination Date

In lieu of a Retirement Benefit, a Participant who is vested and terminates
prior to retirement may elect in writing upon termination of employment, to
receive the Vested Termination Benefit on a Vested Termination Date, which shall
be the first day of any month coinciding with or following termination of
employment and before the Participant’s Normal Retirement Date. A Participant
may elect any prospective Vested Termination Date that falls within this window
period. A Participant may also elect a retroactive Vested Termination Date
subject to the limitations on electing a Retroactive Pension Starting Date in
Section 5.4.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

RETIREMENT BENEFITS

 

4.1 Retirement Benefit

A Participant’s benefit shall equal his or her vested Retirement Benefit as of
his or her Retirement or Vested Termination Date. The Retirement Benefit,
expressed as a Single Life Annuity as of any date, shall equal (i) the greater
of the Cash Account Benefit or the Minimum Benefit payable as of such date;
(ii) offset by the Unit Award Offset and (iii) further offset by the Actuarial
Equivalent value of any prior distribution. The Cash Account Benefit, Minimum
Benefit and Unit Award Offset are described below.

Notwithstanding the foregoing, in the event a vested Participant terminates
employment prior to September 1, 2000, and returns as an Eligible Employee after
September 1, 2000, his or her Retirement Benefit expressed as a Single Life
Annuity as of any date following rehire as an Eligible Employee shall be
determined in accordance with Section 4.6.

 

  (a) Cash Account Benefit

A Participant’s accrued Cash Account Benefit payable as of any date in the form
of a monthly Single Life Annuity shall be Actuarially Equivalent to the
Participant’s Cash Account balance, as of such date.

 

  (i) Cash Account

 

  (A) Opening Cash Account

A Cash Account shall be established on behalf of each Eligible Employee on
September 1, 2000, which shall be credited with the Lump Sum amount which is
Actuarially Equivalent to the Participant’s Accrued Benefit on
December 31, 1999, payable at Normal Retirement Date. In the event an Eligible
Employee has no Accrued Benefit on December 31, 1999, because he or she did not
become a Participant pursuant to Section 2.1 prior to that date, the Lump Sum
amount credited to his or her Cash Account shall be Actuarially Equivalent to
the amount that would have been equal to the Participant’s Accrued Benefit on
December 31, 1999, determined as if he or she had been a Participant on such
date taking into account his or her Credited Service and Earnings as of
December 31, 1999.

In addition, a Cash Account shall be established on behalf of each Participant
who becomes an Eligible Employee after September 1, 2000, and such accounts
shall have a zero opening balance.

 

20



--------------------------------------------------------------------------------

  (B) After Benefits Commence

Once benefits commence, a Participant’s Cash Account balance shall be zero and
the Cash Account shall be closed. If a Participant commences benefits in service
following age 70 1/2, his or her Cash Account shall be closed upon benefit
commencement and a new Cash Account shall be established for the Participant,
with a zero opening balance, to record new pay and interest credits earned after
benefits commence.

 

  (ii) Pay Credit

An amount equal to a percentage of Earnings shall be credited to the Cash
Account of each Participant as described below in (A), (B) and (C). The
applicable percentage is shown in the Table in (D) and is based on the
Participant’s age in whole years as of the immediately preceding December 31.

 

  (A) Upon becoming a Participant on or after January 1, 2001, each Participant
shall receive a pay credit as of the last day of the preceding Plan Year based
on Earnings during the preceding Plan Year; and

 

  (B) each Participant who is an Employee on the last day of a Plan Year
commencing on and after January 1, 2000, shall receive a pay credit as of such
last day of the Plan Year based on Earnings during that Plan Year; and

 

  (C) each Participant who terminates employment on or after September 1, 2000,
during a Plan Year shall receive a pay credit as of his or her employment
termination date based on Earnings during that Plan Year.

 

(D)    Age on the    Applicable Percentage    preceding December 31:    of
Earnings:    under 30    4.0%    30-39    4.5%    40-49    5.0%    50-59    5.5%
   60 +    6.0%

 

21



--------------------------------------------------------------------------------

  (iii) Extra Pay Credit

An amount equal to a percentage of Earnings during a Plan Year which exceed the
Social Security Taxable Wage Base for that Plan Year shall be credited to the
Cash Account of each Participant as described below in (A), (B) and (C). The
applicable percentage is shown in the Table in (D) and is based on the
Participant’s age in whole years as of the immediately preceding December 31.

 

  (A) Upon becoming a Participant on or after January 1, 2001, each Participant
shall receive a pay credit as of the last day of the preceding Plan Year based
on Earnings during the preceding Plan Year; and

 

  (B) each Participant who is an Employee on the last day of a Plan Year
commencing on and after January 1, 2000, shall receive a pay credit as of such
last day of the Plan Year based on Earnings during that Plan Year; and

 

  (C) each Participant who terminates employment on or after September 1, 2000,
during a Plan Year shall receive a pay credit as of his or her employment
termination date based on Earnings during that Plan Year.

 

(D)    Age on the    Applicable Percentage    preceding December 31    of
Earnings    under 30    4.0%    30-39    4.5%    40-49    5.0%    50-59    5.5%
   60 +    6.0%

 

  (iv) Interest Credit

A Participant’s Cash Account balance shall be credited with interest as of the
last day of each Plan Year commencing on and after January 1, 2000, and prior to
the Participant’s Pension Starting Date and as of the Participant’s Pension
Starting Date. The annual interest rate for a Plan Year shall be the interest
rate specified in Section 1.3(c). The amount of the interest credit shall be the
product of the interest rate multiplied by the Cash Account balance on the first
day of the Plan Year, provided that if the interest is credited as of a mid-year
Pension Starting Date, this amount shall be prorated to reflect the fraction of
the Plan Year from January 1 through the Pension Starting Date.

No interest shall be credited to a Participant’s Cash Account for periods after
the Participant’s Pension Starting Date.

 

22



--------------------------------------------------------------------------------

  (b) Minimum Benefit

Notwithstanding any Plan provisions to the contrary, only an Eligible Employee
on September 1, 2000, shall be entitled to accrue a Minimum Benefit after
September 1, 2000. Further, such an Eligible Employee shall only accrue a
Minimum Benefit until he or she first ceases to be an Eligible Employee on or
after September 1, 2000.

Notwithstanding any other Plan provision, in the event a Participant accrues a
Minimum Benefit after September 1, 2000, then ceases to be an Eligible Employee
and later is rehired as an Eligible Employee, such Participant shall not accrue
any additional Minimum Benefit following rehire.

The Minimum Benefit for any Participant, expressed as a monthly Single Life
Annuity commencing at Normal Retirement Date, shall equal 1.1 percent of Final
Average Monthly Earnings plus 0.5 percent of Final Average Monthly Earnings
which exceed the Integration Level, multiplied by the Participant’s Credited
Service up to a maximum of 30 years.

The Minimum Benefit from this Plan for a Participant who was a salaried Employee
of Plum Creek Inc. shall never be less than his or her benefit accrued under the
Plum Creek Inc. Salaried and Clerical Employees’ Pension Trust, Arden Lumber
Company Salaried and Clerical Employees’ Pension Trust, Ksanka Lumber Company
Salaried and Clerical Employees’ Pension Trust, and Royal Logging Company
Salaried and Clerical Employees’ Pension Trust as applicable, as of December 31,
1982, plus his or her benefit accrued under this Plan based on years of Credited
Service between January 1, 1983, and termination of employment; provided,
however, that for purposes of this minimum benefit, the Early Retirement
reduction factors as in effect on December 31, 1982, under the Plum Creek Inc.
Salaried and Clerical Employees’ Pension Trust, Arden Lumber Company Salaried
and Clerical Employees’ Pension Trust, Ksanka Lumber Company Salaried and
Clerical Employees’ Pension Trust, and Royal Logging Salaried and Clerical
Employees’ Pension Trust shall be applicable with respect to the minimum benefit
specified above as applicable, accrued as of December 31, 1982.

 

  (c) Unit Award Offset

For a Participant listed in Appendix III, the Unit Award Offset payable as of
any date in the form of a monthly Single Life Annuity shall be Actuarially
Equivalent to the Participant’s Unit Award Benefit shown in Appendix III,
determined as of such date. For purposes of this offset, the Actuarial
Equivalent definition in Section 1.3(c) shall apply.

 

23



--------------------------------------------------------------------------------

4.2 Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall equal his or her vested
Retirement Benefit payable at Normal Retirement Date and then adjusted for form
of payment.

 

4.3 Early Retirement Benefit

 

  (a) General

A Participant’s Early Retirement Benefit payable on an Early Retirement Date
shall equal the amount in (i) offset by the amount in (ii) below, and then
adjusted for form of payment:

 

  (i) the greater of:

 

  (A) his or her vested Cash Account Benefit as of the Early Retirement Date
determined pursuant to Section 4.1(a) (which is the monthly Single Life Annuity
commencing on the Early Retirement Date that is Actuarially Equivalent to the
Cash Account as of such date), or

 

  (B) the Participant’s vested Minimum Benefit determined pursuant to
Section 4.1(b) as of the Early Retirement Date multiplied by the applicable
percentage shown below (prorated to months of age at Early Retirement Date):

 

Age on Early    Applicable Retirement Date    Percentage 62-65    100% 61    95%
60    90% 59    85% 58    80% 57    75% 56    68% 55    62%

 

  (ii) the Unit Award Offset determined pursuant to Section 4.1(c) as of the
Early Retirement Date (which is the monthly Single Life Annuity commencing on
the Early Retirement Date).

 

24



--------------------------------------------------------------------------------

  (b) Supplemental Early Retirement Benefit

Participants who satisfy the following conditions, shall receive a monthly
supplemental early retirement benefit which is payable from the Participant’s
Early Retirement Date until the Participant attains age 62:

 

  (i) the Participant was an Eligible Employee on September 1, 2000,

 

  (ii) the Participant’s salary grade is 38 or below at termination of
employment,

 

  (iii) the Participant is under age 62 on his or her Early Retirement Date, and

 

  (iv) the Participant elects to receive benefits in the form of a Single Life
Annuity or a Joint and Survivor Annuity.

This monthly benefit shall equal 1 percent of Final Average Monthly Earnings up
to the Integration Level, multiplied by Credited Service up to a maximum of 30
years, adjusted for form of payment.

 

4.4 Deferred Retirement Benefit

A Participant’s Deferred Retirement Benefit payable on a Deferred Retirement
Date shall equal the amount in (i) offset by the amount in (ii) below, and then
adjusted for form of payment:

 

  (i) the greater of:

 

  (A) his or her vested Cash Account Benefit as of the Deferred Retirement Date
determined pursuant to Section 4.1(a) (which is the monthly Single Life Annuity
commencing on the Deferred Retirement Date that is Actuarially Equivalent to the
Cash Account as of such date), or

 

  (B) the Participant’s vested Minimum Benefit determined pursuant to
Section 4.1(b) as of the Deferred Retirement Date, taking into account Credited
Service and Earnings beyond Normal Retirement Date.

 

  (ii) the Unit Award Offset (which is the monthly Single Life Annuity
commencing on the Deferred Retirement Date).

In no event shall the Deferred Retirement Benefit provided under this paragraph
be less than the Retirement Benefit to which the Participant would have been
entitled if he or she had actually retired on the Normal Retirement Date,
Actuarially increased to reflect the delayed commencement past Normal Retirement
Date. The actuarial factors in Section 1.3(a) shall apply for purposes of this
calculation.

 

25



--------------------------------------------------------------------------------

In the event a Participant continues working after the Participant’s Required
Beginning Date, the Deferred Retirement Benefit shall be recalculated and
adjusted annually in the manner described in Section 4.6(a), and for this
purpose the Participant shall be deemed to have terminated employment and
commenced receiving benefits as of the date benefits commence following the
Required Beginning Date and then become re-employed on the following day.

 

4.5 Vested Termination Benefit

A Participant’s Vested Termination Benefit payable on a Vested Termination Date
shall equal the amount in (i) offset by the amount in (ii) below, and then
adjusted for form of payment:

 

  (i) the greater of:

 

  (A) his or her vested Cash Account Benefit as of the Vested Termination Date
(which is the monthly Single Life Annuity commencing on the Vested Termination
Date that is Actuarially Equivalent to the Cash Account as of such date), or

 

  (B) the Participant’s vested Minimum Benefit determined pursuant to
Section 4.1(b) as of the Participant’s Vested Termination Date reduced by 1/180
for each of the first 60 months by which the Vested Termination Date precedes
the Normal Retirement Date, and reduced by 1/360 for each of the next 60 months
by which the Vested Termination Date precedes the Normal Retirement Date, and
reduced Actuarially for each month by which the Vested Termination Date precedes
the first day of the month coincident with or next following the Participant’s
55th birthday. For purposes of this reduction, the Actuarial Equivalent
definition in Section 1.3(a) shall apply.

 

  (ii) the Unit Award Offset (which is the monthly Single Life Annuity
commencing on the Vested Termination Date).

 

4.6 Reemployment After Termination

 

  (a) Vested Participant Who Received No Distribution

In the event a vested Participant A) is reemployed before September 1, 2000, and
B) received no distribution upon initial termination, his or her Retirement
Benefit shall be determined by aggregating Years of Service during the first and
subsequent periods of employment. Also, Credited Service during the first and
subsequent periods of employment shall be aggregated for purposes of calculating
the opening Cash Account pursuant to Section 4.1(a)(i)(A) and the Minimum
Benefit (if the Minimum Benefit accrues after September 1, 2000) and determining
whether a Participant is eligible for Early Retirement pursuant to Section 3.2.

 

26



--------------------------------------------------------------------------------

In the event a vested Participant A) terminates after September 1, 2000, and is
reemployed after September 1, 2000, and B) received no distribution upon initial
termination, his or her Retirement Benefit shall be determined by aggregating
Years of Service during the first and subsequent periods of employment. Also,
Credited Service during the first period of employment shall be recognized, but
no further Credited Service shall accrue after reemployment for purposes of
determining the Participant’s Minimum Benefit. Such Participant’s Cash Account,
if any, upon initial termination shall continue to be credited with interest
pursuant to Section 4.7 prior to rehire and following rehire shall continue to
be credited with pay credits and interest credits pursuant to Section 4.1(a).

In the event a vested Participant A) terminates before September 1, 2000, and is
reemployed after September 1, 2000, and B) received no distribution upon initial
termination, his or her Retirement Benefit shall be determined by aggregating
Years of Service during the first and subsequent periods of employment. Also,
Credited Service during the first period of employment shall be recognized, but
no further Credited Service shall accrue after reemployment for purposes of
determining the Participant’s Minimum Benefit. A Cash Account with an opening
balance shall be established for such Participant. The opening balance shall
equal the Lump Sum amount which is Actuarially Equivalent to the Participant’s
vested Accrued Benefit payable at Normal Retirement Date, determined as of the
Participant’s rehire date using the interest rate and mortality table in
Section 1.3(c) for the Plan Year in which the Participant is rehired.

 

  (b) Vested Participant Who Received a Distribution

In the event a vested Participant received a distribution of benefits upon
initial termination and becomes reemployed, his or her Retirement Benefit shall
be determined and paid as described below:

 

  (i) in the event such Participant commenced annuity payments, such annuity
payments shall continue during the period of reemployment;

 

  (ii) the Participant shall not accrue any additional Minimum Benefit based on
Credited Service and Earnings during reemployment. However, upon subsequent
termination, the Participant’s Minimum Benefit shall be redetermined if the
benefit which commenced following the Participant’s initial termination was a
Vested Termination Benefit and the Participant satisfies the conditions for an
Early Retirement Benefit upon the subsequent termination. In this event, the
Participant’s Early Retirement Benefit shall be offset by the Actuarial
Equivalent value of prior distributions, but shall not be reduced below the
amount payable upon initial termination, and shall be paid in the form elected
by the Participant upon the subsequent termination. For purposes of this offset,
the Actuarial Equivalent definition in Section 1.3(a) shall apply;

 

27



--------------------------------------------------------------------------------

  (iii) Credited Service prior to and following reemployment shall be considered
for purposes of satisfying the requirements for an Early Retirement Date
pursuant to Section 3.2;

 

  (iv) Years of Service prior to reemployment shall be considered;

 

  (v) a new Cash Account shall be established upon reemployment with a zero
opening balance. The Participant’s Retirement Benefit earned during reemployment
shall be his or her Cash Account Benefit;

 

  (vi) upon subsequent retirement, the initial benefit shall continue to be paid
in the initial form of payment elected, except a new form of payment may be
elected pursuant to Section 4.6(b)(ii) above, and the additional benefit earned
during reemployment may be paid in any form elected by the Participant pursuant
to Article V; and

 

  (vii) in the event the Participant is eligible for a Deferred Retirement
Benefit upon subsequent retirement, only the portion of the benefit earned
during the period of reemployment shall be considered a Deferred Retirement
Benefit.

 

  (c) Nonvested Participant

In the event a nonvested Participant terminates at a time when the present value
of his or her vested Retirement Benefit is zero, the Employee shall be deemed to
have received a distribution of such Retirement Benefit upon termination
pursuant to Section 7.2(b) and shall no longer be a Participant. If the
individual becomes reemployed before incurring five consecutive
Breaks-in-Service, his or her Cash Account shall be restored to the amount of
such Cash Account on the date of the deemed distribution plus the amount of
interest that would have been credited to such Cash Account pursuant to
Section 4.1(a)(iv) if the deemed distribution had not occurred, and his or her
Retirement Benefit shall be determined by aggregating Years of Service and
Credited Service during the first and subsequent periods of employment. If the
individual becomes reemployed after five consecutive Breaks-in-Service his or
her Cash Account, Years of Service and Credited Service prior to reemployment
shall be disregarded for purposes of determining his or her Retirement Benefit
earned during reemployment unless the Participant had at least three Years of
Service on January 1, 2000. If a Participant had at least three Years of Service
on January 1, 2000, and is reemployed after a Break-in-Service, all service
before and after the Break-in-Service shall be aggregated pursuant to
Section 7.2(c).

 

28



--------------------------------------------------------------------------------

In no event shall the benefit upon subsequent retirement, prior to any reduction
for previously received benefits, be less than the initial Retirement Benefit.

 

4.7 Benefits For Terminated Participants

Benefits under the Plan shall be determined and paid in accordance with the
provisions of the Plan in effect on the most recent date of a termination of
employment; provided that interest shall continue to be credited to a
Participant’s Cash Account following termination, on the same basis as interest
is credited to the Cash Accounts of Active Participants pursuant to
Section 4.1(a)(iv), until the terminated Participant’s Pension Starting Date.

Notwithstanding the foregoing, a Participant who terminated employment prior to
September 1, 2000, may elect a lump sum form of payment in accordance with
Section 5.1(c).

 

29



--------------------------------------------------------------------------------

ARTICLE V

FORMS OF PAYMENT

 

5.1 Forms of Payment

The following forms of benefit payments are available under this Plan:

 

  (a) Single Life Annuity

A “Single Life Annuity” which provides monthly payments from the Retirement Date
or Vested Termination Date to the first of the month preceding death. The amount
of the monthly benefit shall equal the monthly Normal, Early or Deferred
Retirement Benefit or Vested Termination Benefit, whichever applies.

 

  (b) Joint and Survivor Annuity

A reduced “Joint and Survivor Annuity” which provides monthly payments to a
married Participant from the Retirement Date or Vested Termination Date to the
first of the month preceding death. Following the Participant’s death, a benefit
equal to 25 percent, 50 percent, 75 percent or 100 percent of the reduced amount
payable to the Participant shall be payable for life to the Participant’s
spouse, if living at the time of the Participant’s death. A Participant who
elects a Normal, Early or Deferred Retirement Benefit, or Vested Termination
Benefit, may elect which percentage shall be payable to the spouse.

If the spouse dies after the Participant’s benefit begins, the Participant’s
payments will be in the same reduced amount as is otherwise payable under the
Joint and Survivor Annuity. If the spouse dies prior to the date as of which the
Participant’s benefit begins, any election of a form of benefit under this
Section 5.1(b) shall be automatically canceled. If the Participant dies prior to
the date as of which his or her benefit is to begin, the spouse shall not be
entitled to receive any payments under this Section 5.1(b). However, a spouse
may be entitled to a benefit under Section 6.1.

 

  (i) The monthly benefit payable to the Participant under a 25 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to
exceed 1):

FACTOR = .93 - .0025 x (AGE DIFFERENCE) where AGE DIFFERENCE is the
Participant’s age less the spouse’s age (computed to the birthdate anniversary
nearest the Retirement Date or Vested Termination Date, whichever applies).

 

30



--------------------------------------------------------------------------------

  (ii) The monthly benefit payable to the Participant under a 50 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to exceed
1):

FACTOR = .87 - .005 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the spouse’s age (computed to the birthdate anniversary nearest the
Retirement Date or Vested Termination Date, whichever applies).

 

  (iii) The monthly benefit payable to the Participant under a 75 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to
exceed 1):

FACTOR = .82 - .006 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the spouse’s age (computed to the birthdate anniversary nearest the
Retirement Date or Vested Termination Date, whichever applies).

 

  (iv) The monthly benefit payable to the Participant under a 100 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to exceed
1):

FACTOR = .79 - .0075 x (AGE DIFFERENCE) where AGE DIFFERENCE is the
Participant’s age less the spouse’s age (computed to the birthdate anniversary
nearest the Retirement Date or Vested Termination Date, whichever applies).

Notwithstanding the foregoing, effective for a Pension Starting Date on or after
January 1, 2005, the amount payable under any Joint and Survivor Annuity form of
payment shall not be less than the applicable Joint and Survivor Annuity benefit
that is Actuarially Equivalent to the Participant’s Early, Normal or Deferred
Retirement Benefit or Vested Termination Benefit payable in the form of a Single
Life Annuity, as of such Pension Starting Date.

 

  (c) Lump Sum

A “Lump Sum” distribution which provides a single sum payment representing the
Participant’s entire interest in the Plan. The amount of the single sum payment
shall be the greatest of:

 

  (i) the Actuarially Equivalent present value of the Participant’s Minimum
Benefit expressed as a Single Life Annuity, commencing at the Participant’s
Normal Retirement Date,

 

31



--------------------------------------------------------------------------------

  (ii) the Participant’s Cash Account balance,

 

  (iii) the Participant’s Cash Account balance on the Participant’s Early
Retirement Date or Vested Termination Date, projected to the Participant’s
Normal Retirement Date using the Five Year U.S. Treasury Constant Maturity Yield
for the month of November immediately preceding the Plan Year in which the
Participant’s Early Retirement Date or Vested Termination Date, as applicable
occurs, as published in the Federal Reserve Statistical Release, then converted
to an annuity using the Actuarially Equivalent factors in Section 1.3(c) for
calculating the Cash Account Benefit, then converted to a Lump Sum present value
using the Actuarially Equivalent factors in Section 1.3(c) for calculating Lump
Sums, or

 

  (iv) the Lump Sum benefit amount which is the Actuarially Equivalent present
value of the Participant’s Early Retirement Benefit on August 31, 2000; provided
such amount does not exceed $25,000.

 

5.2 Automatic Form of Benefit

Unless a Participant elects otherwise, benefits shall be paid as provided below:

 

  (a) Married Participants

The qualified joint and survivor annuity under this Plan with respect to a
married Participant shall be the 50 percent Joint and Survivor Annuity. Any
Participant who is married on his or her Retirement Date or Vested Termination
Date, whichever applies, shall automatically be deemed to have elected the 50
percent Joint and Survivor Annuity option, effective as of such date, with his
or her spouse as the joint annuitant.

A married Participant may reject the 50 percent Joint and Survivor Annuity
option, by filing a written notice with the Pension Committee. Such initial
notice, or any subsequent change, must specify the joint annuitant (if
applicable) and form of payment elected. A married Participant may file a
rejection notice or revoke any such notice during the time periods set forth in
Section 5.4.

If a married Participant elects any form of payment other than the 50 percent,
75 percent or 100 percent Joint and Survivor Annuity with his or her spouse as
the joint annuitant, the Participant’s spouse must sign a waiver of the spouse’s
right to receive the survivor benefits under a 50 percent Joint and Survivor
Annuity. The spouse’s signature must be notarized, or witnessed by a Plan
representative.

 

32



--------------------------------------------------------------------------------

  (b) Single Participants

The qualified joint and survivor annuity under the Plan with respect to a single
Participant shall be the Single Life Annuity. Any single Participant shall
receive his or her Retirement or Vested Termination Benefits in the form of a
Single Life Annuity.

A single Participant may reject the Single Life Annuity option and elect a Lump
Sum pursuant to Section 5.1 or revoke such election, by filing a written notice
with the Pension Committee during the time periods set forth in Section 5.4.

 

5.3 Limitation on Forms of Payment

A Participant may not elect a joint annuitant other than his or her spouse. A
Participant must elect a form of payment under which payments will be completed
within the Participant’s and Beneficiary’s life times or within their life
expectancies.

 

5.4 Benefit Notice, Benefit Election and Consent Requirements

 

  (a) Benefit Notice

A Participant who wishes to commence benefits must contact the Pension Committee
and request the applicable notice and election forms and indicate a date on
which he or she may want to commence benefits (the “Requested Date”). A
Requested Date may only be the first day of a month. A Participant who is
eligible to commence benefits on a Vested Termination Date may only choose a
prospective Requested Date. A Participant who is eligible to commence benefits
on a Retirement Date may choose a prospective Requested Date, or a past
Requested Date which is not more than 31 days before the Participant contacts
the Pension Committee to request a Benefit Notice. In addition, a Participant
who is age 65 or over may also choose a Requested Date which is his or her
Normal Retirement Date or Deferred Retirement Date, whichever applies. Depending
on the Participant’s election, his or her Requested Date and Pension Starting
Date may be the same or different dates.

As soon as administratively feasible following a Participant’s request, the
Pension Committee shall provide such Participant with a written notice, referred
to as a “Benefit Notice.” The Benefit Notice shall be considered to be provided
to the Participant on the date it is mailed to the Participant, or, if not
mailed, the date it is actually received by the Participant. The Benefit Notice
shall contain the following information:

 

  (i) the terms and conditions of the forms of payment available under the Plan
and the relative values of the optional forms of payment;

 

33



--------------------------------------------------------------------------------

  (ii) the Participant’s right to waive the automatic form of payment pursuant
to Section 5.2;

 

  (iii) the requirement for spouse consent to waiver of the automatic form of
payment pursuant to Section 5.2;

 

  (iv) the right to revoke a waiver of the automatic payment forms; and

 

  (v) the Participant’s right to consider the benefit election for at least 30
days before the Pension Starting Date, or in the case of a Retroactive Pension
Starting Date, 30 days before the date on which benefits actually commence, and
the right to waive this 30-day election period.

The Benefit Notice shall be furnished within a reasonable period (not more than
180 days) prior to the Participant’s Pension Starting Date, unless the Pension
Starting Date is a Retroactive Pension Starting Date.

If the Plan provides a Benefit Notice that includes benefits as of a Requested
Date, and the Participant does not complete an election to commence benefits by
the end of the 180-day period beginning on the date that such Benefit Notice is
provided, such Benefit Notice shall expire. The Participant must begin the
process again by contacting the Pension Committee and selecting a new Requested
Date.

 

  (b) Benefit Election

 

  (i) Election of Pension Starting Date and Form of Payment

A Participant may elect to commence benefits on a Pension Starting Date which is
his or her Requested Date, or a later date which is included in his or her
Benefit Notice pursuant to Section 5.4(c).

In addition, a Participant may only elect a Pension Starting Date that:

 

  (A) falls within 180 days after the date the Benefit Notice is provided
(except as provided in Section 5.4(c).); and

 

  (B) is on or after the date the Participant terminates employment.

All Participants may elect a form of payment as explained in the Benefit Notice.

 

  (ii) Time and Form of Election

Any election made by the Participant or consent by a spouse pursuant to
Section 5.2(a) must be made within 180 days after the date the Benefit Notice is
provided. An election shall be made in writing on forms provided by and filed
with the Pension Committee.

 

34



--------------------------------------------------------------------------------

  (iii) Right to Consider Election for 30 Days

The Participant has the right to consider his or her benefit election for at
least 30 days. The Participant may waive this right and elect a Pension Starting
Date that is less than 30 days after the date the Benefit Notice is provided. If
such a Participant elects a Pension Starting Date that is less than 30 days
after the date the Benefit Notice is provided, the Participant may change his or
her election at any time before (A) the end of the 7-day period that immediately
follows the date the Benefit Notice is provided, or (B) the Pension Starting
Date, whichever is later. In no event will the first benefit payment be issued
until after the end of the 7-day period that follows the date the Benefit Notice
is provided. Any election shall automatically be revoked if the Participant dies
prior to the Pension Starting Date.

 

  (c) Retroactive Pension Starting Date

Notwithstanding Section 5.4(a) and Section 5.4(b), a Participant may only elect
to commence benefits on a “Retroactive Pension Starting Date” in certain
circumstances. A “Retroactive Pension Starting Date” is a Pension Starting Date
that is on or before the date that the Benefit Notice is provided to the
Participant.

A Participant may elect to commence benefits as of a Retroactive Pension
Starting Date only in the circumstances described in (i), (ii), (iii) or
(iv) below.

 

  (i) Vested Termination Benefits

A Participant who requests a Benefit Notice pursuant to Section 5.4(a) for
benefits to commence on a prospective Vested Termination Date in accordance with
Section 3.4, may commence benefits as of the Requested Date even though such
date becomes a Retroactive Pension Starting Date because the Benefit Notice is
not provided before the Requested Date (for example, due to administrative
delay). In this circumstance, the Participant may elect to receive:

 

  (A) any annuity form of payment available under the Plan, determined as of the
Requested Date; or

 

  (B) any annuity form of payment available under the Plan, determined as of the
Pension Starting Date that is the first day of the month following the month in
which the Benefit Notice is provided; or

 

35



--------------------------------------------------------------------------------

  (C) subject to the terms of Section 5.1(c), a Lump Sum form of payment equal
to the greater of:

 

  (1) the Lump Sum benefit determined as of the Requested Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c)), plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (2) the Lump Sum benefit determined as of the Pension Starting Date that is
the first day of the month following the month in which the Benefit Notice is
provided.

 

  (ii) Early Retirement Benefits

A Participant who requests a Benefit Notice pursuant to Section 5.4(a)) for
benefits to commence on an Early Retirement Date in accordance with Section 3.2
may commence benefits as of the Requested Date even though such date is or
becomes a Retroactive Pension Starting Date because the Benefit Notice is not
provided before the Requested Date (for example, due to administrative delay).
In this circumstance, the Participant may elect to receive:

 

  (A) any annuity form of payment available under the Plan, determined as of the
Requested Date; or

 

  (B) any annuity form of payment available under the Plan, determined as of the
Pension Starting Date that is the first day of the month following the month in
which the Benefit Notice is provided; or

 

  (C) subject to the terms of Section 5.1(c), a Lump Sum form of payment equal
to the greater of:

 

  (1) the Lump Sum benefit determined as of the Requested Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c)), plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (2) the Lump Sum benefit determined as of the Pension Starting Date that is
the first day of the month following the month in which the Benefit Notice is
provided.

 

  (iii) Normal Retirement Benefits

A Participant who qualifies for benefits to commence on his or her Normal
Retirement Date, but does not commence benefits as of or before his or her
Normal Retirement Date, may elect to commence benefits on a

 

36



--------------------------------------------------------------------------------

Retroactive Pension Starting Date, subject to the following limitations. Such a
Participant may elect to receive:

 

  (A) any annuity form of payment available under the Plan, determined as of the
Participant’s Normal Retirement Date; or

 

  (B) any annuity form of payment available under the Plan, determined as of the
Requested Date; or

 

  (C) if a Participant requests a Benefit Notice pursuant to Section 5.4(a) and
the Benefit Notice is not provided before the Requested Date, the Participant
may also elect to receive any annuity form of payment available under the Plan,
determined as of the Pension Starting Date that is the first day of the month
following the month in which the Benefit Notice is provided; or

 

  (D) subject to the terms of Section 5.1(c), a Lump Sum benefit equal to the
greater of:

 

  (1) the Lump Sum benefit determined as of the Normal Retirement Date (based on
the Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c), plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (2) the Lump Sum benefit determined as of the Requested Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c),), and if the Requested Date is a Retroactive Pension Starting
Date, plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (3) if the Participant requests a Benefit Notice under Section 5.4(a) and the
Benefit Notice is not provided before the Requested Date, the Participant may
also elect to receive the Lump Sum benefit determined as of the Pension Starting
Date that is the first day of the month following the month in which the Benefit
Notice is provided.

 

  (iv) Deferred Retirement Benefits

A Participant who qualifies for benefits to commence on his or her Deferred
Retirement Date, but does not commence benefits as of or before his or her
Deferred Retirement Date, may elect to commence benefits as of a Retroactive
Pension Starting Date, subject to the following limitations. Such a Participant
may elect to receive:

 

37



--------------------------------------------------------------------------------

  (A) any annuity form of payment available under the Plan, determined as of the
Participant’s Deferred Retirement Date; or

 

  (B) any annuity form of payment available under the Plan, determined as of the
Requested Date; or

 

  (C) if a Participant requests a Benefit Notice pursuant to Section 5.4(a) and
the Benefit Notice is not provided before the Requested Date, the Participant
may also elect to receive any annuity form of payment available under the Plan,
determined as of the Pension Starting Date that is the first day of the month
following the month in which the Benefit Notice is provided; or

 

  (D) subject to the terms of Section 5.1(c), a Lump Sum benefit equal to the
greater of:

 

  (1) the Lump Sum benefit determined as of the Deferred Retirement Date (based
on the Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c)), plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (2) the Lump Sum benefit determined as of the Requested Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c)) and if the Requested Date is a Retroactive Pension Starting
Date, plus interest pursuant to Section 5.4(c)(v)(D); or

 

  (3) if the Participant requests a Benefit Notice under Section 5.4(a) and the
Benefit Notice is not provided before the Requested Date, the Participant may
also elect to receive the Lump Sum benefit determined as of the Pension Starting
Date that is the first day of the month following the month in which the Benefit
Notice is provided.

 

  (v) Retroactive Pension Starting Date Conditions

If a Participant elects to receive benefits based on a Retroactive Pension
Starting Date, the following additional conditions must be satisfied:

 

  (A) The Participant election and any required spouse consent pursuant to
Section 5.2(a) must be made within 180 days before the date of the first benefit
payment.

 

  (B) The Participant’s benefit amount shall be calculated as of the Retroactive
Pension Starting Date elected by the Participant, based on the Plan terms in
effect on such date and the Actuarial Equivalent factors that would have applied
if benefits had actually commenced on such date, subject to
Section 5.4(c)(v)(C)).

 

38



--------------------------------------------------------------------------------

  (C) If the Retroactive Pension Starting Date is more than twelve months before
the date benefits actually commence, the maximum annual benefit (including
appropriate interest adjustments) payable under the Plan pursuant to Section 8.2
shall be calculated as of the date benefits actually commence based on Plan
terms and Actuarial Equivalent factors in effect on such date.

 

  (D) The Participant shall receive a make-up payment to reflect missed payments
from the date each payment was due on or after the Retroactive Pension Starting
Date to the date of the actual make-up payment. The make-up payment shall
include interest, calculated using the interest rate provided in Section 1.3(a),
and shall be compounded monthly to reflect the period between the date each
payment was due on or after the Retroactive Pension Starting Date and the date
the make-up payment actually is made.

 

  (E) If the Participant is married on the date benefits actually commence, the
spouse consent requirements of Section 5.2(a) that apply if the Participant
elects any form of payment other than the 50 percent, 75 percent and 100 percent
Joint and Survivor Annuity, apply to such spouse. If the Participant was
previously married to a different spouse on the Retroactive Pension Starting
Date, the spouse consent requirements of Section 5.2(a) do not apply to the
former spouse, unless a qualified domestic relations order requires that they
also apply to the former spouse.

 

  (F) If a Participant is married on the date benefits actually commence, his or
her spouse must sign the election of a Retroactive Pension Starting Date if the
monthly survivor annuity amount payable to the spouse based on the Retroactive
Pension Starting Date is less than the monthly survivor annuity amount payable
to the spouse under a 50 percent joint and survivor annuity determined as if the
actual benefit commencement date was the Pension Starting Date. The spouse’s
signature must be notarized, or witnessed by a Plan representative.

 

  (G) The first benefit payment must be made more than seven days after the date
on which the Benefit Notice is provided.

 

39



--------------------------------------------------------------------------------

5.5 Directed Rollovers

 

  (a) General Rule

A Participant, spouse Beneficiary, former spouse alternate payee, or non-spouse
Beneficiary (each referenced as a “distributee”) who is entitled to or elects a
Lump Sum benefit may direct the Pension Committee to pay part or all of the
benefit to a trustee or custodian of Eligible Retirement Plan that accepts such
directed rollovers, subject to the following provisions:

 

  (i) a distributee may not request a directed rollover of an amount distributed
due to the minimum required distribution following the Participant’s Required
Beginning Date pursuant to Section 10.5(c);

 

  (ii) the rollover of a distribution may only be directed to one qualified plan
or IRA;

 

  (iii) a non-spouse Beneficiary (who is not a former spouse alternate payee)
may only direct a rollover to an individual retirement account described in Code
Section 408(a) or an individual retirement annuity described in Code
Section 408(b), established for the purpose of receiving such rollover; and

 

  (iv) a distributee must provide the information or documentation reasonably
requested by the Pension Committee.

“Eligible Retirement Plan” means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
plan described in Code Section 401(a), that accepts the eligible rollover
distribution. “Eligible Retirement Plan” may also mean an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan.

 

  (b) Notice to Participants

The Pension Committee shall furnish each distributee eligible for a directed
rollover under this section with a written explanation of the directed rollover
opportunity and related withholding consequences of not choosing a directed
rollover within a reasonable period (at least 30 but not more than 180 days)
prior to the distributee’s Pension Starting Date. The explanation shall clearly
indicate that the distributee has the right to a 30-day waiting period to
consider the election. The distributee may waive the 30-day period by an
affirmative election to make or not make a directed rollover in writing on forms
provided by the Pension Committee. The forms shall indicate that the distributee
has a right to consider whether to roll over his or her benefit from the Plan
for at least 30 days.

 

40



--------------------------------------------------------------------------------

ARTICLE VI

DEATH BENEFITS

 

6.1 Pre-Retirement Death Benefit

In the event a Participant dies after becoming vested and before commencing to
receive Retirement Benefits or Vested Termination Benefits under the Plan, his
or her Beneficiary shall receive a pre-retirement death benefit. In the event a
Participant is married at the time of death, his or her spouse shall be the
Beneficiary. A married Participant may not elect a non-spouse Beneficiary to
receive pre-retirement death benefits. The time of commencement and the amount
of the death benefit is described below.

 

  (a) Surviving Spouse Beneficiary

A surviving spouse Beneficiary shall receive a monthly death benefit payable
from the first day of the month coinciding with or following the date of the
Participant’s death, through the first day of the month preceding the
Beneficiary’s death.

The death benefit shall equal the greater of:

 

  (i) the amount payable to the Beneficiary under a 50 percent joint and
survivor annuity form of payment if the Participant had terminated on the
earlier of the date of actual termination of employment or the date of death,
survived to the date spouse benefits commence and commenced receiving Vested
Termination Benefit or Retirement Benefit payments, whichever applies, as of the
date death benefits commence; and

 

  (ii) the amount of a Single Life Annuity that is Actuarially Equivalent (based
on the spouse’s age) to the benefit that would have been payable to the
Participant in the form of a Lump Sum if the Participant had terminated on the
earlier of the date of actual termination of employment or the date of death,
survived to the date spouse benefits commence and commenced receiving Vested
Termination Benefit or Retirement Benefit payments, whichever applies, as of the
date death benefits commence.

Notwithstanding the foregoing, in the event a Participant dies prior to his or
her Normal Retirement Date, a surviving spouse entitled to benefits may elect to
postpone commencement of benefits to the first day of any month on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later. If a surviving spouse
Beneficiary dies before death benefits commence, no death benefit shall be
payable under the Plan.

 

41



--------------------------------------------------------------------------------

A spouse Beneficiary may elect to receive a Lump Sum form of payment in lieu of
the monthly benefit described above, subject to the limit described below. If a
spouse Beneficiary elects a Lump Sum, such election must be in writing and made
not earlier than 180 days prior to the date monthly benefits would otherwise
commence. A Lump Sum benefit is only payable if the spouse commences benefits on
the first day of the month coinciding with or following the date the Lump Sum
election is filed with the Pension Committee. The Lump Sum benefit shall equal
the greater of:

 

  (iii) the amount that is Actuarially Equivalent to the monthly benefit
described above, and

 

  (iv) the value of the Participant’s Cash Account balance.

 

  (b) Non-Spouse Beneficiary

A non-spouse Beneficiary shall receive a death benefit payable as soon as
administratively feasible after the Participant’s death, in a single sum
payment.

The amount of the benefit shall equal the Lump Sum amount that would have been
payable to the Participant if the Participant had terminated on the earlier of
the date of actual termination of employment or the date of death, survived to
the date death benefits commence and received a Lump Sum Vested Termination
Benefit or Retirement Benefit payment, whichever applies, as of the date death
benefits commence.

 

  (c) Estate

If there is no Beneficiary following the Participant’s death, a benefit shall be
payable to the Participant’s estate in accordance with Section 1.6. Such benefit
shall be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

The amount of the benefit payable to the estate shall equal the Lump Sum amount
that would have been payable to the Participant if the Participant had
terminated on the earlier of the date of actual termination of employment or the
date of death, survived to the date death benefits commence and received a Lump
Sum Vested Termination Benefit or Retirement Benefit payment, whichever applies,
as of the date death benefits commence.

 

42



--------------------------------------------------------------------------------

6.2 Post-Retirement Spouse’s Death Benefit

Upon the death of a Participant who retired before January 1, 2002, and who was
a Participant in the Burlington Northern Inc. Pension Plan on December 31, 1983,
and who terminated on or after his or her earliest Retirement Date, and had
Credited Service prior to January 1, 1984, and elected an annuity form of
payment, the Participant’s surviving spouse, if the Participant was married to
such spouse throughout the one-year period ending on the Retirement Date, shall
receive a monthly benefit commencing on the first day of the month following the
date of the Participant’s death, and ending on the first day of the month,
preceding the spouse’s death. The amount of such monthly benefit shall be the
amount specified in Appendix II.

 

43



--------------------------------------------------------------------------------

ARTICLE VII

VESTING

 

7.1 Vesting

Each Participant shall have a vested, nonforfeitable right to his or her Accrued
Benefit multiplied by the appropriate vesting percentage in accordance with the
following table:

 

Years of Service      Percent Vested

Less than 5

     0%

5

     100%

In addition, each Participant shall have a 100 percent vested nonforfeitable
right to his or her Accrued Benefit on the date he or she attains age 65,
provided he or she is an Employee on such date. Each Participant who has three
Years of Service on January 1, 2000, shall also have a 100 percent vested
nonforfeitable right to his or her Accrued Benefit in the event the Participant
dies provided he or she is an Employee on such date. An Employee who terminates
with 0 percent vested shall be deemed to be “nonvested”.

 

7.2 Termination Prior to Vesting

 

  (a) Forfeiture of Service

If a nonvested Participant incurs a five-consecutive-year Break-in-Service, his
or her Years of Service and Credited Service preceding the five-consecutive-year
Break-in-Service shall be disregarded, and any Accrued Benefit earned prior to
the five-consecutive-year Break-in-Service shall be forfeited.

If a vested Participant incurs a Break-in-Service and is subsequently rehired,
all Years of Service and Credited Service before and after the Break-in-Service
shall be aggregated.

Notwithstanding the foregoing, in the event service is forfeited under the terms
of a Predecessor Plan and the individual later becomes a Participant in this
Plan, such forfeited service shall remain forfeited.

 

  (b) Deemed Cash-Out of Accrued Benefit

If a nonvested Participant terminates employment, the Participant shall be
deemed to have received a distribution of his or her Accrued Benefit upon
termination, and shall no longer be a Participant. If the Participant resumes
employment with the Employer before incurring a five-consecutive-year
Break-in-Service, his or her Accrued Benefit, Years of Service and Credited
Service preceding the Break-in-Service shall be reinstated upon reemployment, in
accordance with Section 4.6(c).

 

44



--------------------------------------------------------------------------------

  (c) Grandfather for Certain Participants on January 1, 2000

Notwithstanding the foregoing, if a Participant had at least three Years of
Service on January 1, 2000, all Years of Service and Credited Service before and
after a Break-in-Service shall be aggregated.

 

7.3 Forfeitures

Any forfeitures arising under this Plan shall be used only to offset future
Employer contributions and shall not affect any Participant’s Accrued Benefit.

 

7.4 Amendment of Vesting Schedule

The Employer reserves the right to amend the vesting schedule set forth in
Section 7.1 at any time pursuant to Section 12.1; however, no such amendment
shall reduce the vested percentage of a Participant’s Accrued Benefit,
determined as of the date immediately preceding the later of the date on which
such amendment is adopted or effective, to a percentage that is less than the
Participant’s vested percentage as computed under the Plan without regard to the
amendment.

In the event the Employer amends the vesting schedule, each Participant having
at least three Years of Service with the Employer may elect to have his or her
vested Accrued Benefit computed under the Plan without regard to the amendment.
The Participant must file his or her election with the Administrative Committee
within 60 days of the latest of:

 

  (a) the Employer’s adoption of the amendment;

 

  (b) the effective date of the amendment; or

 

  (c) the Participant’s receipt of written notice of the amendment.

Notwithstanding the above, a Participant is not entitled to the election if the
Participant’s vested percentage determined under the Plan, as amended, is at all
times at least as great as the Participant’s vested percentage determined under
the Plan without regard to the amendment. For purposes of this Section 7.4, an
amendment to the vesting schedule includes any Plan amendment which directly or
indirectly affects the vested percentage of a Participant’s right to his or her
Accrued Benefit.

 

45



--------------------------------------------------------------------------------

ARTICLE VIII

LIMITATIONS ON BENEFITS

 

8.1 Limitation on Benefits

To prevent discrimination in favor of highly-compensated Participants upon early
termination of the Plan, the following limitations govern allocation of Trust
assets.

 

  (a) General Rule

In the event the Plan terminates, the benefit of any “Highly Compensated
Employee” and any “Former Highly Compensated Employee” (as defined below) shall
be limited to a benefit that is nondiscriminatory under Code Section 401(a)(4).

 

  (b) Limit on Annual Payments

Annual payments to an Employee in the “Restricted Group” (as defined below) are
restricted to an amount equal to the payments that would be made on behalf of
the Employee:

 

  (i) under a Single Life Annuity that is Actuarially Equivalent to the sum of
the Employee’s Accrued Benefit and the Employee’s other benefits under the Plan
(other than a Social Security supplement); plus

 

  (ii) the amount of any Social Security supplements the Employee is entitled to
receive.

This restriction will not apply if:

 

  (A) after payment to an Employee in the Restricted Group of all “Benefits” (as
defined below), the value of Plan assets equals or exceeds 110 percent of the
value of current liabilities, as defined in Code Section 412(l)(7);

 

  (B) the value of the Benefits for an Employee in the Restricted Group is less
than 1 percent of the value of current liabilities before distribution of such
Benefits; or

 

  (C) the value of the Benefits for an Employee in the Restricted Group does not
exceed the small benefit amount described in Section 10.7(c).

 

46



--------------------------------------------------------------------------------

  (c) Definitions

 

  (i) The “Restricted Group” consists of the 25 highest-paid current and former
Highly Compensated Employees or all current and former Highly Compensated
Employees if less than 25.

 

  (ii) “Benefit” means loans in excess of the amounts set forth in Code
Section 72(p)(2)(A), any periodic income, any withdrawal values payable to a
living Employee or former Employee, and any non-insured death benefits.

 

  (iii) “Highly Compensated Employee” means, effective January 1, 1997, any
Employee who: (1) was a 5 percent owner (as defined in Code Section 416(i)(1))
of any Affiliated Companies, at any time during the Plan Year or the preceding
Plan Year, or (2) for the preceding Plan Year had Compensation from the Employer
in excess of $80,000 (as adjusted). The $80,000 amount is adjusted at the same
time and in the same manner as under Code Section 415(d), except that the base
period is the calendar quarter ending September 30, 1996.

In determining whether an Employee is a Highly Compensated Employee for the Plan
Year beginning January 1, 1997, the amendments to Code Section 414(q) stated in
the preceding paragraph is treated as having been in effect for the Plan Year
beginning January 1, 1996.

 

  (iv) “Former Highly Compensated Employee” means any Employee who terminated
service (or was deemed to have terminated service) prior to the Plan Year,
performs no service for the Employer during the current Plan Year, and was a
Highly Compensated Employee for either the year of termination or any Plan Year
ending on or after the Employee attains age 55.

 

  (d) Limitations Not Effective

The limitations contained in this section shall not restrict the annual amount
paid to a Participant in the Restricted Group provided the Participant agrees to
repay an amount necessary for the distribution of assets upon Plan termination
to satisfy Code Section 401(a)(4). Such Participant must agree to repay amounts
paid to him or her to the extent they exceed the amount he or she would have
received if the restrictions under this section had been applied. The agreement
to repay must be secured by deposit in escrow of property having a market value
of 125 percent of the amount subject to repayment. If the value of the property
falls below 110 percent of the repayment amount, the Participant must deposit
additional property to again satisfy the 125 percent requirement. Alternatively,
the agreement to repay may be secured or collateralized by posting a bond or
letter of credit equal to at least 100 percent of the repayment amount. Such
bond must be furnished by an insurance company or bonding company or other
surety approved by the U.S. Department of Treasury as an acceptable surety for
federal bonds.

 

47



--------------------------------------------------------------------------------

Any such repayment agreement shall be terminated and any property in escrow
shall be returned and any bond or letter of credit may be canceled in the event
one of the three conditions set forth in Section 8.1(b) is satisfied or the Plan
terminates and benefits received by the Participant are nondiscriminatory in
accordance with Code Section 401(a)(4).

 

  (e) Regulatory Authority

This section is intended to comply with Section 1.401(a)(4)-5(b) of the Treasury
regulations, and shall be superseded to the extent any provision of such
regulation conflicts with the limitations stated herein.

 

8.2 Maximum Annual Benefit Payable Under the Plan

For purposes of this Section 8.2, the Employer and any Affiliated Companies
shall be considered a single employer, to the extent required by the Code.
Benefit increases resulting from the increase in the limitations of Code
Section 415(b) which are effective January 1, 2002, shall be provided to all
Employees participating in the Plan who have one Hour of Service on or after
January 1, 2002.

 

  (a) Primary Rule

Notwithstanding any other Plan provision to the contrary, the annual Employer
provided benefit payable to or on behalf of a Participant under the Plan (after
any adjustments required under the Plan to reflect commencement of benefits
other than at Normal Retirement Date, an optional form of payment or death
benefit coverage) shall not exceed the lesser of:

 

  (i) the “Dollar Limitation” which means the greater of (A) the Participant’s
current Accrued Benefit on December 31, 1982 under the Burlington Northern Inc.
Pension Plan, or (B) $160,000, as adjusted in such manner as the Secretary shall
prescribe, effective January 1 of each year, under Section 8.2(b) of the Plan
and Code Section 415(d), and payable in the form of a straight life annuity; the
Dollar Limitation as adjusted under Code Section 415(d) will apply to each
calendar year for which the adjustment applies; or

 

  (ii) the “Compensation Limitation” which means the Participant’s average
annual Compensation from the Employer for the consecutive calendar years (not in
excess of three such years) during which he or she was an active Participant in
the Plan (for Plan Years prior to January 1, 2006) for which such average is
highest.

 

48



--------------------------------------------------------------------------------

The Dollar Limitation and Compensation Limitation shall each be adjusted if the
Participant commences benefits before age 62 or after age 65 or if the
Participant has less than ten years of participation or ten years of employment,
pursuant to Sections 8.2(c) and 8.2(f).

 

  (b) Cost-of-Living Adjustment

The Dollar Limitation prescribed above shall be automatically adjusted for
cost-of-living increases, to the maximum permissible dollar limitation
determined by the Commissioner of the Internal Revenue Service. Notwithstanding
Section 4.7, the dollar amount applicable in computing the benefit payable to
any Participant shall be the dollar amount in effect for the calendar year in
which the benefit commences.

 

  (c) Adjustment for Early or Late Retirement

 

  (i) Retirement Before Age 62

If the benefit of a Participant begins prior to age 62, the Dollar Limitation
under Section 8.2(a)(i) applicable to the Participant at such earlier age is an
annual benefit payable in the form of a straight life annuity beginning at the
earlier age that is the Actuarial Equivalent of the Dollar Limitation applicable
to the Participant at age 62. The Dollar Limitation applicable at an age prior
to age 62 is determined as the lesser of (A) the Actuarial Equivalent (at such
age) of the Dollar Limitation computed using the interest rate and mortality
table (or other tabular factor) used to determine the Participant’s Early
Retirement Benefit pursuant to Section 4.3(a) and (B) the Actuarial Equivalent
(at such age) of the Dollar Limitation computed using a 5 percent interest rate
in lieu of the interest rate specified in Section 1.3, and the applicable
mortality table as defined in Section 1.3. Any decrease in the Dollar Limitation
determined in accordance with this subparagraph 8.2(c)(i) shall not reflect a
mortality decrement if benefits are not forfeited upon the death of the
Participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

 

  (ii) Retirement After Age 65

If the benefit of a Participant begins after the Participant attains age 65, the
Dollar Limitation applicable to the Participant at the later age is the annual
benefit payable in the form of a straight life annuity beginning at the later
age that is Actuarially Equivalent to the Dollar Limitation applicable to the
Participant at age 65. The Actuarial Equivalent of the Dollar Limitation
applicable at an age after age 65 is determined as (A) the lesser of the
Actuarial Equivalent (at such age) of the Dollar Limitation computed using the
interest rate and mortality table (or other tabular factor) used to determine
the Participant’s Deferred Retirement Benefit

 

49



--------------------------------------------------------------------------------

pursuant to Section 4.4 and (B) the Actuarial Equivalent (at such age) of the
Dollar Limitation computed using a 5 percent interest rate assumption in lieu of
the interest rate specified in Section 1.3(a), and the applicable mortality
table as defined in Section 1.3(a). For these purposes, mortality between age 65
and the age at which benefits commence shall be ignored.

 

  (d) Annual Benefit

Notwithstanding the foregoing, if the annual benefit, excluding ancillary
benefits, to be paid to a Participant under the Plan is not in the form of a
Single Life Annuity or in the statutory 50 percent joint and survivor annuity
option, the benefit considered to be payable to a Participant under the Plan for
purposes of Section 8.2 shall be Actuarially adjusted to the extent required
under Code Section 415(b)(2).

 

  (e) Actuarial Adjustment

Any Actuarial adjustments under Section 8.2(d) shall be as follows:

 

  (i) For Plan Years Beginning Before January 1, 1995

For Plan Years beginning before January 1, 1995, the Actuarial adjustment shall
be computed using the interest rate specified in the Plan for adjusting benefits
in the same form of payment or 5 percent, whichever results in a greater
benefit.

 

  (ii) For Plan Years Beginning On or After January 1, 1995

Except as provided below in Subsection (iii), for Plan Years beginning on or
after January 1, 1995, the Actuarial adjustment shall be computed using the
interest rate and mortality table specified in the Plan for adjusting benefits
in the same form, or 5 percent and the mortality table set forth in
Section 1.3(a) for Plan Years commencing prior to January 1, 1999, and
Section 1.3(c) for Plan Years commencing on or after January 1, 1999, whichever
results in a greater benefit.

 

  (iii) For Payment Forms Other Than Nondecreasing Annuity

For Plan Years beginning on or after January 1, 1995, in determining the
actuarially equivalent straight life annuity for a benefit form other than a
nondecreasing annuity payable for a period of not less than the Participant’s
life (or the surviving spouse’s life in the case of a qualified preretirement
survivor death benefit), or decreases during the Participant’s life as a result
of the death of a joint annuitant (if the reduction is not below 50 percent of
the benefit payable before the joint annuitant’s death) or as a result of the
cessation or reduction of Social Security supplements

 

50



--------------------------------------------------------------------------------

or qualified disability payments, the interest rate will be the interest rate
set forth in Section 1.3(b) for Plan Years that commence prior to January 1,
1999 and Section 1.3(c) for Plan Years that commence on or after January 1,
1999; provided that the following special interest rate shall apply for the
benefits described. For benefits with a Pension Starting Date in 2004 or 2005,
for purposes of adjusting any benefit payable in a form that is subject to the
minimum present value requirements of Code Section 417(e)(3), the interest rate
assumption shall be 5.5 percent, if greater than the rate described in
Section 1.3(c).

 

  (f) Special Provisions Regarding Participants With Fewer Than Ten Years of
Participation or Service

In the case of any Participant who participated in the Plan for fewer than 10
years, the maximum dollar benefit otherwise applicable under Section 8.2(a)(i)
shall be multiplied by a fraction whose numerator is the Participant’s years of
participation in the Plan (including fractions thereof, but not less than 1) and
whose denominator is 10.

In the case of any Participant who was employed by the Employer for fewer than
10 years, the maximum benefit otherwise applicable under Section 8.2(a)(ii),
shall be multiplied by a fraction whose numerator is the Participant’s years of
employment with the Employer (including fractions thereof, but not less than 1)
and whose denominator is 10.

 

  (g) Transition Rule

 

  (i) Tax Reform Act of 1986

The limitations of Section 8.2(a)(i) shall not reduce a Participant’s annual
benefit to less than his or her Accrued Benefit as of December 31, 1986,
disregarding any change in the terms of the Plan and any cost-of-living
adjustments after May 5, 1986.

 

  (ii) Retirement Protection Act of 1994 (“RPA ‘94”)

The limitations of Section 8.2(a)(i) shall not reduce a Participant’s annual
benefit to less than his or her “RPA ‘94 old law benefit.” A Participant’s “RPA
‘94 old law benefit” is the Participant’s Accrued Benefit as of December 31,
1998. In determining the amount of Participant’s RPA ‘94 old law benefit, the
following shall be disregarded:

 

  (A) any Plan amendment increasing benefits adopted after January 1, 1999; and

 

51



--------------------------------------------------------------------------------

  (B) any cost of living adjustments that become effective after such date.

 

  (h) Aggregation With Other Defined Benefit Plans

If a Participant also participates in any other defined benefit pension plan
maintained by the Employer, the provisions of Section 8.2 shall be applied on an
aggregate basis to the benefits payable under this Plan and each such other
plan. Any reduction in the aggregate benefits payable under this Plan and any
such other plan due to the application of this section shall be made on a pro
rata basis.

 

  (i) Effect of Repeal of Code Section 415(e)

Effective as of January 1, 2000, and notwithstanding any other provision of the
Plan, for any Participant whose employment with all Affiliated Companies last
terminated prior to such date and who has not yet commenced benefits, his or her
Accrued Benefit (including any death benefit based on such Accrued Benefit)
shall be determined by applying the terms of the Plan implementing the
limitations of Code Section 415 as if the limitations of such Section 415
continued to include the limitations of Code Section 415(e) as in effect on
December 31, 1999. For this purpose, the defined contribution fraction is set
equal to the defined contribution fraction as of December 31, 1999.

 

52



--------------------------------------------------------------------------------

ARTICLE IX

TOP HEAVY PROVISIONS

 

9.1 Scope

Notwithstanding any Plan provision to the contrary, for any Plan Year in which
the Plan is Top Heavy within the meaning of Code Section 416(g), the provisions
of this Article IX shall govern to the extent they conflict with or specify
additional requirements to the Plan provisions governing Plan Years which are
not Top Heavy.

 

9.2 Top Heavy Status

 

  (a) Top Heavy

This Plan shall be “Top Heavy” if, as of the Determination Date, (1) the sum of
the Aggregate Accounts of Key Employees, or (2) the Present Value of Accrued
Benefits of Key Employees under this Plan and any plan of an Aggregation Group,
exceeds 60 percent of the Aggregate Accounts or the Present Value of Accrued
Benefits of all Participants under this Plan and any plan of an Aggregation
Group.

The Present Value of Accrued Benefits and/or Aggregate Account balance of a
Participant who was previously a Key Employee but is no longer a Key Employee
(or his or her Beneficiary), shall not be taken into account for purposes of
determining Top Heavy status. Further, a Participant’s Present Value of Accrued
Benefits and/or Aggregate Account balance shall not be taken into account if he
or she has not performed services for the Affiliated Companies during the one -
year period ending on the Determination Date.

 

  (b) Super Top Heavy

This Plan shall be “Super Top Heavy” if, as of the Determination Date, (1) the
sum of the Aggregate Accounts of Key Employees, or (2) the Present Value of
Accrued Benefits of Key Employees under this Plan and any plan of an Aggregation
Group, exceeds 90 percent of the Aggregate Accounts or the Present Value of
Accrued Benefits of all Participants under this Plan and any plan of an
Aggregation Group.

 

  (c) Determination Date

Whether the Plan is Top Heavy for any Plan Year shall be determined as of the
Determination Date. “Determination Date” means (a) the last day of the preceding
Plan Year, or (b) in the case of the first Plan Year, the last day of such Plan
Year.

 

53



--------------------------------------------------------------------------------

  (d) Valuation Date

“Valuation Date” means, for purposes of determining Top Heaviness, the
Determination Date.

 

  (e) Aggregate Account

“Aggregate Account” means, with respect to a Participant, his or her adjusted
account balance in a defined contribution plan, as determined under the top
heavy provisions of such plan.

 

  (f) Present Value of Accrued Benefits

“Present Value of Accrued Benefits” means the sum of:

 

  (i) the Actuarial Equivalent present value of the Accrued Benefit under the
Plan as of the Valuation Date, and

 

  (ii) distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under Code Section 416(g)(2) during the one-year
period ending on the Determination Date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In
the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “five-year period” for “one-year period.”

An unrelated rollover or transfer is one which is both initiated by the Employee
and made between plans of different employers. A related rollover or transfer is
one which is either not initiated by the Employee or made between plans of the
same employer.

 

  (g) Key Employee

“Key Employee” means any Employee or former Employee (including any deceased
Employee and his or her Beneficiaries) who at any time during the Plan Year
containing the Determination Date is included in one of the following categories
as within the meaning of Code Section 416(i)(1), applicable regulations and
other applicable guidance issued thereunder:

 

  (i) an officer of the Employer whose annual aggregate Compensation from the
Affiliated Companies exceeds $130,000 (as adjusted under Code Section 416(i)(1)
for Plan Years beginning after December 31, 2002, provided that no more than 50
Employees shall be considered officers, or if less, the greater of 10 percent of
the Employees or three;

 

54



--------------------------------------------------------------------------------

  (ii) an Employee who owns more than 5 percent of the Employer; or

 

  (iii) an Employee who owns more than 1 percent of the Employer with annual
aggregate Compensation from the Affiliated Companies that exceeds $150,000.

 

  (iv) For this purpose, annual Compensation means Compensation within the
meaning of Code Section 415(c)(3) as defined in Section 1.11.

 

  (h) Aggregation Group

“Aggregation Group” means the group of plans that must be considered as a single
plan for purposes of determining whether the plans within the group are Top
Heavy (Required Aggregation Group), or the group of plans that may be aggregated
for purposes of Top Heavy testing (Permissive Aggregation Group). The
Determination Date for each plan must fall within the same calendar year in
order to aggregate the plans.

 

  (i) The Required Aggregation Group includes each plan of the Affiliated
Companies in which a Key Employee is a participant in the Plan Year containing
the Determination Date or any of the four preceding Plan Years, and each other
plan of the Affiliated Companies which, during this period, enables any plan in
which a Key Employee participates to meet the minimum participation standards or
non-discriminatory contribution requirements of Code Sections 401(a)(4) and 410.

 

  (ii) A Permissive Aggregation Group may include any plan sponsored by an
Affiliated Company provided the group as a whole continues to satisfy the
minimum participation standards and non-discriminatory contribution requirements
of Code Section 401(a)(4) or 410.

Each plan belonging to a Required Aggregation Group shall be deemed Top Heavy,
or non-Top Heavy in accordance with the group’s status. In a Permissive
Aggregation Group that is determined Top Heavy only those plans that are
required to be aggregated shall be Top Heavy. In a Permissive Aggregation Group
that is not Top Heavy, no plan in the group shall be Top Heavy.

 

9.3 Minimum Top Heavy Benefit

 

  (a) General Rule

For any Top Heavy Plan Year, a non-Key Employee who completes a Year of Service
shall have an Accrued Benefit at least equal to the minimum benefit described
herein. The minimum Accrued Benefit at any point in time equals the lesser of:

 

  (i) 2 percent multiplied by Top Heavy Years of Service, or

 

55



--------------------------------------------------------------------------------

  (ii) 20 percent,

multiplied by such Participant’s “Average Compensation.” “Average Compensation”
means a Participant’s average Compensation for the five consecutive years when
such Participant had the highest aggregate Compensation from the Employer.
However, Compensation received for non-Top Heavy Plan Years shall be
disregarded. The benefit described herein is expressed as an annual benefit in
the form of a Single Life Annuity (with no ancillary benefits), commencing at
normal retirement age.

For purposes of satisfying the minimum benefit requirements of Code
Section 416(c)(1) and the Plan, in determining Years of Service with the
Employer, any service with the Employer shall be disregarded to the extent that
such service occurs during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no Key Employee or former Key Employee.

A non-Key Employee shall not be denied this minimum benefit because he or she
was not employed on a specified date, failed to make any mandatory employee
contributions, or failed to earn a specified amount of Compensation.

 

  (b) Special Two Plan Rule

Where this Plan and a defined contribution plan belong to an Aggregation Group
that is determined Top Heavy, the minimum benefit required under (a) above for
any non-Key Participant who also participates in the defined contribution plan
shall be reduced by the minimum contribution and forfeiture allocated to the
non-Key Participant’s accounts pursuant to the defined contribution plan’s top
heavy provisions. Such offset shall be in accordance with the safe harbor rules
of Section 1.416-1(M-12) of the Treasury regulations.

 

9.4 Vesting

 

  (a) Top Heavy Schedule

For any Top Heavy Plan Year, each Participant who completes an Hour of Service
in such Year shall become vested and have a nonforfeitable right to Retirement
Benefits he or she has earned under the Plan in accordance with the following
table:

 

Years of Service    Vesting Percentage Less than 2      0% 2      20% 3      40%
4      60% 5 or More    100%

 

56



--------------------------------------------------------------------------------

Provided, however, that a Participant’s vesting percentage shall not be less
than the percentage determined under the table in Section 7.1.

 

  (b) Return to Non-Top Heavy Status

If the Plan becomes Top Heavy and ceases to be Top Heavy in any subsequent Plan
Year, the vesting schedule shall automatically revert to the vesting schedule in
effect before the Plan became Top Heavy. Such reversion shall be treated as a
Plan amendment pursuant to the terms of the Plan, and shall not cause a
reduction of any Participant’s nonforfeitable interest in the Plan on the date
of such amendment.

A Participant with three or more Years of Service as of the end of the election
period, may elect to remain covered by the Top Heavy vesting schedule. The
Participant’s election period shall commence on the adoption date of the
amendment and shall end 60 days after the latest of:

 

  (i) the adoption date of the amendment,

 

  (ii) the effective date of the amendment, or

 

  (iii) the date the Participant receive written notice of the amendment from
the Pension Committee.

 

57



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATION OF THE PLAN

 

10.1 Plan Administrator

The Pension Committee and Trustee shall have only those specific powers, duties,
responsibilities and obligations provided to each under the Plan or the Trust,
including as follows:

 

  (a) The Pension Committee shall be the Plan Administrator and shall have sole
authority and responsibility for the administration of the Plan as specified in
the Plan and the Trust, and under the terms of ERISA, including the
discretionary authority to interpret the provisions of the Plan and the facts
and circumstances of claims for benefits.

 

  (b) The Pension Committee shall have the sole authority to appoint and remove
the Trustee and the Investment Manager.

 

  (c) The Trustee shall have the responsibility for administration of the Trust
and management of the assets held under the Trust as provided therein.

The Pension Committee and Trustee may each rely upon any such information or
direction from, or action of, each other as being proper under the Plan and the
Trust, and each of them is not required to inquire into the propriety of any
such information, direction or action. Neither the Pension Committee nor the
Trustee guarantees the Trust Fund in any manner against investment loss or
depreciation in asset value.

 

10.2 The Pension Committee

 

  (a) General

The Chief Executive Officer of Plum Creek Timber Company, Inc. shall appoint a
committee consisting of three or more members, who are Employees, which shall be
known as the “Pension Committee.” The Pension Committee shall be responsible for
the administration of the Plan, in accordance with its terms and ERISA, except
for duties and responsibilities specifically vested in the Trustee and duties
and responsibilities specifically vested in the Investment Manager. The Chief
Executive Officer of Plum Creek Timber Company, Inc. shall have the right at any
time, with or without cause, to remove any member or members of the Pension
Committee by providing a written notice of removal to each Pension Committee
member who is removed. A member of the Pension Committee may resign, effective
upon delivery of a written resignation to the Chief Executive Officer of Plum
Creek Timber Company, Inc. A member of the Pension Committee shall automatically
be removed from the Pension Committee effective on the date he or she is no
longer an Employee.

 

58



--------------------------------------------------------------------------------

Upon the resignation, removal or failure or inability for any reason of any
member of the Pension Committee to act hereunder, the Chief Executive Officer of
Plum Creek Timber Company, Inc. shall appoint a successor member if the failure
to do so would cause the Pension Committee to consist of less than three
members. All successor members of the Pension Committee shall have all the
rights, privileges and duties of their predecessors, but shall not be held
accountable for the acts of their predecessors.

To the extent required by ERISA, the Chief Executive Officer of Plum Creek
Timber Company, Inc. shall be responsible for periodically monitoring the
performance of the Pension Committee. The Chief Executive Officer shall not
participate in any Pension Committee deliberations or decisions concerning the
administration of the Plan and shall not direct or veto any Pension Committee
actions with respect to the Plan, and shall not be responsible for any Plan
administration, other than the appointment, monitoring and removal of Pension
Committee members.

 

  (b) Notice to Trustee of Committee Members

Promptly after the appointment of the original members, and any successor member
of the Pension Committee, the Pension Committee shall notify the Trustee, in
writing, as to the names of the persons appointed as members or successor
members of the Pension Committee.

 

  (c) Procedures

The Pension Committee may act at a meeting, or by writing without a meeting, by
a vote or written assent of a majority of its members. The Pension Committee
shall elect a chairman and a secretary. The secretary may, but need not be, a
member of the Pension Committee. Any member of the Pension Committee may sign
any report required by law or other filing (including required and voluntary
filings of any type) sent to any governmental agency, on behalf of all members
of the Pension Committee. The Senior Vice President, General Counsel and
Corporate Secretary of Plum Creek Timber Company, Inc. shall be the Plan’s agent
for service of legal process, and shall forward all necessary communication to
the Trustee.

The Pension Committee shall keep a record of all of its proceedings and shall
keep or cause to be kept all books of account, records and other data as may be
necessary or advisable in its judgment for the administration of the Plan,
including records relating to each Participant’s service, accrued benefits,
notifications to Participants and annual reports to the Internal Revenue
Service, the Department of Labor and the Pension Benefit Guaranty Corporation.

 

59



--------------------------------------------------------------------------------

The Pension Committee may adopt such additional rules and procedures as it deems
desirable for the conduct of its affairs and the administration of the Plan,
provided that any such rules and procedures shall be consistent with the
provisions of the Plan and ERISA.

 

  (d) Decisions Affecting a Member

Each member of the Pension Committee shall be an employee of one of the
Employers or Plum Creek Timber Company, Inc. Such status shall not disqualify
the Committee member from taking any action hereunder or render him or her
accountable for any distribution or other material advantage received by him or
her under the Plan, provided that no member of the Pension Committee who is a
Participant shall take part in any action of the Pension Committee or any matter
involving solely his or her rights under the Plan.

 

  (e) Allocation and Delegation of Responsibilities

The members of the Pension Committee may allocate their responsibilities among
themselves and may designate any person (including without limitation an
Employee), partnership or corporation, to carry out any of its responsibilities
under the Plan or the Trust. Any such allocation or designation shall be reduced
to writing and such writing shall be kept with the records of the Plan.

The Pension Committee may appoint such counsel (who may be counsel for any
Employer), specialists, and other persons as it deems necessary or desirable in
connection with the administration of this Plan.

 

  (f) Plan Interpretation and Records

The Pension Committee shall have the duty and authority to interpret and
construe the Plan in regard to all questions of eligibility, the status and
rights of Participants and Beneficiaries under the Plan, and the manner, time
and amount of payment of any distributions under the Plan. Each Employer shall,
from time to time, upon request of the Pension Committee, furnish to the Pension
Committee and certify thereto as correct such data and information as the
Pension Committee shall require in the performance of its duties.

 

  (g) Exclusive Benefit

The members of the Pension Committee, and each of them, shall discharge their
duties with respect to the Plan (i) solely in the interest of the Participants
and their Beneficiaries, and (ii) for the exclusive purposes of providing
benefits to Participants and their Beneficiaries and of defraying reasonable
expenses of administering the Plan.

 

60



--------------------------------------------------------------------------------

  (h) No Compensation

A member of the Pension Committee shall not receive any compensation or fee for
his or her services on the Pension Committee, but may be reimbursed for
reasonable and necessary expenditures incurred in the discharge of duties as a
Pension Committee member.

 

  (i) Reliance on Information

The Pension Committee members shall be entitled to rely on all tables,
valuations, certificates and reports made by consultants, accountants and any
other advisors employed by the Plan, and shall be entitled to rely upon all
opinions given by legal counsel employed by the Plan. The members of the Pension
Committee shall be fully protected in respect of any action taken or suffered by
them in good faith in reliance upon any such consultant, accountant, advisor or
counsel, and all action so taken or suffered shall be conclusive upon all
Participants and Beneficiaries under the Plan.

 

10.3 Expenses

All costs and expenses incurred in administering the Plan and the Trust Fund,
including without limitation the expenses of the Pension Committee, the fees of
the actuary, the fees of counsel and any agents for the Pension Committee, the
fees and expenses of the Trustee, the fees of counsel for the Trustee and other
administrative expenses shall be paid by the Trustee from the Trust Fund to the
extent such expenses are not paid by the Employers. The Pension Committee, in
its sole discretion, shall determine the portion of an expense, if any, which
may be paid by the Trustee from the Trust Fund. The Pension Committee shall
direct the Trustee to pay all such expenses that are not paid by the Employer.

 

10.4 Bonding and Insurance

To the extent required by law, every Pension Committee member, every fiduciary
of the Plan and every person handling Plan funds shall be bonded. The Pension
Committee shall take such steps as are necessary to assure compliance with
applicable bonding requirements. The Pension Committee may apply for and obtain
fiduciary liability insurance insuring the Plan against damages by reason of
breach of fiduciary responsibility at the Plan’s expense and insuring each
fiduciary against liability to the extent permissible by law at the Employer’s
expense.

 

61



--------------------------------------------------------------------------------

10.5 Commencement of Benefits

 

  (a) Conditions of Payment

Benefit payments under the Plan shall not be payable prior to the fulfillment of
the following conditions:

 

  (i) the Pension Committee has been furnished with such applications, proofs of
birth or death, address, form of benefit election, spouse consent if required
and other information the Pension Committee deems necessary;

 

  (ii) the Participant has terminated employment with the Employer, reached his
or her Required Beginning Date or died; and

 

  (iii) the Participant or Beneficiary is eligible to receive benefits under the
Plan as determined by the Pension Committee.

The Pension Committee may rely upon all such information so furnished it,
including the Participant’s current mailing address.

If the information required in this section is not available prior to such date,
the amount of payment will not be ascertainable. In such event, the commencement
of payment shall be delayed until no more than 60 days after the date the amount
of such payment is ascertainable.

The Pension Committee shall direct the Trustee to make all payments under the
Plan.

 

  (b) Commencement of Payment

Unless a Participant elects otherwise, the payment of benefits shall commence no
later than 60 days after the end of the Plan Year in which the latest of the
following occurs:

 

  (i) the date the Participant reaches age 65; or

 

  (ii) the Participant terminates employment with the Employer;

provided that payments shall not commence later than the Participant’s Required
Beginning Date. Notwithstanding any Plan provision to the contrary, all
distributions shall be determined and made in accordance with Treasury
regulations under Code Section 401(a)(9).

In no event shall payments commence prior to the Participant’s Normal Retirement
Date if the Participant’s Accrued Benefit exceeds the amount which may be
automatically cashed-out in a Lump Sum pursuant to Section 10.7(c), without the
written consent of the Participant and the spouse. Spouse consent must
acknowledge the effect of such election and be notarized or witnessed by a Plan
representative.

 

62



--------------------------------------------------------------------------------

  (c) Required Beginning Date

 

  (i) On or After January 1, 2001

Notwithstanding the above, the Required Beginning Date for a Participant who
attains age 70 1/2 on or after January 1, 2001 (other than a 5 percent owner of
the Employer), is April 1 of the year following the year in which the
Participant retires or attains age 70 1/2, whichever is later. The Required
Beginning Date for a Participant who is at least a 5 percent owner of the
Employer during the Plan Year in which the Participant attains age 70 1/2 is
April 1 following the calendar year in which the Participant attains age 70 1/2.
The amount of any payments required following the Required Beginning Date for
such a Participant shall be actuarially adjusted in accordance with Code
Section 401(a)(9)(C) to reflect the period after April of the year following the
year in which the Participant attained age 70 1/2 in which the Participant was
not receiving benefits under the Plan; provided this actuarial increase is
generally the same as, and not in addition to, the actuarial increase required
for that same period under Code Section 411 and Section 4.4 to reflect the delay
in payments after Normal Retirement Date.

 

  (ii) January 1, 1988 through December 31, 2000

Notwithstanding the above, the Required Beginning Date for a Participant who
attained age 70 1/2 on or after January 1, 1988, and before January 1, 2001, is
the April 1 following the calendar year in which the Participant reaches age
70 1/2. The amount of any payments required following the Required Beginning
Date shall at least satisfy the minimum required distribution amount under Code
Section 401(a)(9)(A)(ii) and related regulations as in effect on December 31,
1996. In addition, notwithstanding any Plan provision to the contrary, all
distributions, including distributions to Beneficiaries, will be made in
accordance with Code Section 401(a)(9) and the regulations under Code
Section 401(a)(9), including Section 1.401(a)(9)-2 of the proposed Treasury
regulations.

 

  (iii) Prior to January 1, 1988

Notwithstanding the above, if the Participant attained age 70 1/2 prior to
January 1, 1988, and was not a 5 percent owner at any time after age 66 1/2, the
Participant’s Required Beginning Date is April 1 of the year following the year
in which the Participant retires or attains age 70 1/2, whichever is later.

 

63



--------------------------------------------------------------------------------

10.6 Appeal Procedure

Claims for benefits shall be administered in accordance with the procedures set
forth in this Section and any additional written procedures that may be adopted
from time to time by the Pension Committee.

 

  (a) Submission of Claim

A claim for benefit payment shall be considered filed when a written request is
submitted to a Claims Administrator in the corporate human resources office. The
Claims Administrator shall respond to a claim in writing or electronically. An
authorized representative may act on behalf of a Participant or Beneficiary
(hereinafter “Claimant”) who claims benefits.

The Pension Committee shall designate one or more persons on the Company’s human
resource staff as Claims Administrator(s) and authorize such individuals to make
claims determinations.

 

  (b) Notice of Denial

Any time a claim for benefits is wholly or partially denied, the Claimant shall
be given written or electronic notice of such action within 90 days after the
claim is filed, unless special circumstances require an extension of time for
processing. If there is an extension, the Claimant shall be notified of the
extension and the reason for the extension within the initial 90-day period. The
extension shall not exceed 180 days after the claim is filed.

Such notice will indicate i) the reason for denial, ii) the specific provisions
of the Plan on which the denial is based, iii) an explanation of the claims
appeal procedure including the time limits applicable to the procedure and a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) and iv) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary.

 

  (c) Right to Request Review

Any person who has had a claim for benefits denied by the Claims Administrator,
who disputes the benefit determination, or is otherwise adversely affected by
action of the Claims Administrator, shall have the right to request review by
the Pension Committee. The Pension Committee shall provide a full and fair
review that takes into account all comments, documents, records, and other
information submitted relating to the claim, without regard to whether the
information was previously submitted or considered in the initial benefit
determination. Such request must be in writing, and must be made within 60 days
after such person is advised of the Claims Administration’s action. If written
request for review is not

 

64



--------------------------------------------------------------------------------

made within such sixty 60-day period, the Claimant shall forfeit his or her
right to review. The Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. The Claimant may submit written
comments, documents, records and other information relating to the claim.

 

  (d) Review of Claim

The Pension Committee shall then review the claim. The Pension Committee may
hold a hearing if it is deemed necessary and shall issue a written decision
reaffirming, modifying or setting aside the initial determination by the Claims
Administrator within a reasonable time and not later than 60 days after receipt
of the written request for review, or 120 days if special circumstances, such as
a hearing, require an extension. If an extension is required, the Claimant shall
be notified in writing or electronically within the initial 60-day period of the
extension, the special circumstances requiring the extension and the date by
which the Plan expects to render a determination. The Pension Committee may
authorize one or more members of the Pension Committee to act on behalf of the
full Pension Committee to review and decide claims.

A copy of the decision shall be furnished to the Claimant. The decision shall
set forth the specific reasons for the decision and specific Plan provisions on
which it is based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim, and a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a). The
decision shall be final and binding upon the Claimant and all other persons
involved.

 

10.7 Plan Administration - Miscellaneous

 

  (a) Limitations on Assignments

Benefits under the Plan may not be assigned, sold, transferred, or encumbered,
in whole or in part, either directly or by operation of law or otherwise, and
any attempt to do so shall be void. Notwithstanding the foregoing, a benefit may
be rolled over pursuant to Section 5.5. The interest of a Participant in
benefits under the Plan shall not be subject to debts or liabilities of any kind
and shall not be subject to attachment, garnishment or other legal process,
except as provided in Section 10.8 relating to Domestic Relations Orders, or
otherwise permitted by law.

 

  (b) Masculine and Feminine, Singular and Plural

Whenever used herein, words in one gender shall include the opposite gender, the
singular shall include the plural and the plural shall include the singular
whenever the context shall plainly so require.

 

65



--------------------------------------------------------------------------------

  (c) Small Benefits

Notwithstanding any election to commence benefits or lack thereof, in cases
where the Lump Sum benefit determined pursuant to Section 5.1(c) payable to a
Participant or Beneficiary is less than or equal to $1,000 at the time of
distribution, the Pension Committee shall direct the Trustee to distribute such
Lump Sum benefit to the Participant or Beneficiary. The Trustee shall make any
Lump Sum distributions of such small benefits at least once each Plan Year for
Participants for whom such benefits are payable and who have terminated
employment during that Plan Year. Each Participant or Beneficiary who will
receive a distribution pursuant to this Section shall receive a directed
rollover notice pursuant to Section 5.5(b). If no rollover election is made, the
distribution shall be made to the Participant or Beneficiary and it shall be
subject to applicable income tax withholding.

 

  (d) No Additional Rights

No person shall have any rights in or to the Trust, or any part thereof, or
under the Plan, except as, and only to the extent, expressly provided for in the
Plan. Neither the establishment of the Plan, the granting of a Retirement
Benefit nor any action of the Employer or the Pension Committee shall be held or
construed to confer upon any person any right to be continued as an employee,
or, upon dismissal, any right or interest in the Trust other than as herein
provided. The Employer expressly reserves the right to discharge any employee at
any time.

 

  (e) Governing Law

This Plan shall be construed in accordance with applicable federal law and the
laws of the State of Washington, wherein venue shall lie for any dispute arising
hereunder.

 

  (f) Disclosure to Participants

Each Participant shall be advised of the general provisions of the Plan and,
upon written request addressed to the Pension Committee, shall be furnished any
information requested regarding the Participant’s status, rights and privileges
under the Plan as may be required by law.

The Plan shall either: (i) provide a pension benefit statement (A) once every
three years to each vested Participant who is an Employee at the time the
statement is provided, and (B) to any Participant or Beneficiary upon written
request to the Pension Committee; or (ii) provide a notice once each Plan Year
to each Participant that the Participant may request a benefit statement by
written request to the Pension Committee.

 

66



--------------------------------------------------------------------------------

  (g) Income Tax Withholding Requirements

Any retirement benefit payment made under the Plan shall be subject to any
applicable income tax withholding requirements. For this purpose, the Pension
Committee shall provide the Trustee with any information the Trustee needs to
satisfy such withholding obligations and with any other information that may be
required under the Code.

 

  (h) Severability

If any provision of this Plan shall be held illegal or invalid for any reason,
such determination shall not affect the remaining provisions of this Plan which
shall be construed as if said illegal or invalid provision had never been
included.

 

  (i) Facility of Payment

Whenever, in the Pension Committee’s opinion, a person entitled to receive any
benefit payment is under a legal disability or is incapacitated in any way so as
to be unable to manage his or her affairs, the Pension Committee may direct the
Trustee to make payments to such person or to his or her guardian or other legal
representative, or in the absence of a guardian or legal representative, to a
custodian for such person under a Uniform Gifts to Minors Act or to any relative
of such person by blood or marriage, for such person’s benefit. Any payment made
in good faith pursuant to this provision shall fully discharge the Employer and
the Plan of any liability to the extent of such payment.

 

  (j) Correction of Errors

Any Employer contribution to the Trust made under a mistake of fact (or
investment proceeds of such contribution if a lesser amount) shall be returned
to the Employer within one year after payment of the contribution.

In the event an incorrect amount is paid to a Participant or Beneficiary, any
remaining payments may be adjusted to correct the error. The Pension Committee
may take such other action it deems necessary and equitable to correct any such
error.

 

  (k) Military Leave

Effective December 12, 1994, notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Code Section 414(u).

 

67



--------------------------------------------------------------------------------

  (l) Responsibility to Advise Pension Committee of Current Address

 

  (i) General

Each person entitled to receive a payment under the Plan shall file with the
Pension Committee in writing his or her complete mailing address and each change
therein. A check or communication mailed to any person at the address on file
with the Pension Committee shall be deemed to have been received by such person
for all purposes of the Plan, and no member of the Pension Committee, the
Employers or the Trustee shall be obligated to search for or ascertain the
location of any person. If the Pension Committee doubts whether payments are
being received by the person entitled thereto, it shall, by registered mail
addressed to the person concerned at the last address known to the Pension
Committee, notify such person that all future Pension payments will be withheld
until such person submits to the Pension Committee evidence that he or she is
still living and the proper mailing address.

 

  (ii) Distribution Required to Commence

In the event a distribution is required to commence:

 

  (A) to a Participant pursuant to Section 10.5(b), 10.5(c), 10.7(c), or

 

  (B) to a Beneficiary pursuant to Section 6.1, or Section 6.2 or
Section 10.7(c), or following the death of a Participant who had commenced
receiving benefits, and

the Participant or Beneficiary (whichever applies) cannot be located after the
Pension Committee has attempted to contact the Participant or Beneficiary by
using return receipt mail to the Participant or Beneficiary’s last known
address, using a private locator service, or any other means as the Pension
Committee deems appropriate (and if the Participant or Beneficiary still cannot
be located, using the Internal Revenue Service Letter Forwarding Program or
Social Security Administration Employer Reporting Service), the Participant or
Beneficiary’s benefit shall be forfeited as of the date on which the
distribution was required to commence.

If an affected Participant or Beneficiary later contacts the Pension Committee
and provides a proper mailing address, the Plan shall reinstate and pay the
benefit to which the Participant or Beneficiary was entitled as of the date of
the forfeiture. Such reinstated amount shall be subject to the benefit limits
set forth in Section 8.2 in the year in which the benefit was forfeited and not
the year in which the benefit is actually distributed. The election of a form of
payment (if any) shall be made in accordance with

 

68



--------------------------------------------------------------------------------

the terms of the Plan in effect on the date of the forfeiture. Any payments that
should have been made during the period from the date of the forfeiture through
the date benefits actually commence shall be paid in a single lump-sum payment.

 

  (m) Notices to Participants and Beneficiaries

All notices, reports and statements given, made, delivered or transmitted to a
Participant or Beneficiary shall be deemed to have been duly given, made or
transmitted when mailed by first class mail with postage prepaid and addressed
to such Participant or Beneficiary at the address last appearing on the records
of the Pension Committee. A Participant or Beneficiary may record any change of
address from time to time by written notice filed with the Pension Committee.

 

  (n) Notices to Employers or Pension Committee

Written directions, notices and other communications from Participants or
surviving spouses to the Employers or the Pension Committee shall be deemed to
have been duly given, made or transmitted either when delivered to such location
as shall be specified upon the forms prescribed by the Pension Committee for the
giving of such directions, notices and other communications or when mailed by
first class mail with postage prepaid and addressed to the addressee at the
address specified on such forms.

 

10.8 Domestic Relations Orders

Notwithstanding any Plan provisions to the contrary, benefits under the Plan may
be paid to someone other than the Participant, Beneficiary or joint annuitant,
pursuant to a Qualified Domestic Relations Order, in accordance with
Section 414(p) of the Code. A Qualified Domestic Relations Order is a judgment,
decree, or order (“Order”) (including approval of a property settlement
agreement) that:

 

  (a) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of a
Participant;

 

  (b) is made pursuant to a state domestic relations law (including a community
property law);

 

  (c) creates or recognizes the existence of an alternate payee’s right to, or
assigns to an alternate payee the right to, receive all or a portion of the
benefits payable to a Participant under the Plan;

 

  (d) specifies the name and last known address of the Participant and each
alternate payee;

 

69



--------------------------------------------------------------------------------

  (e) specifies the amount or method of determining the amount of benefit
payable to an alternate payee;

 

  (f) specifies the number of payments or period during which payments are to be
made;

 

  (g) names each plan to which the order applies;

 

  (h) does not require any form, type or amount of benefit not otherwise
provided under the Plan; and

 

  (i) does not conflict with a prior Domestic Relations Order that meets the
requirements of this section.

Payments to an alternate payee pursuant to a Qualified Domestic Relations Order
may commence anytime on or after:

 

  (j) the Participant’s Vested Termination Date or Retirement Date, whichever
applies, or

 

  (k) the date the Participant attains age 50, as if the Participant terminated
on such date, regardless of whether the Participant continues working after that
date.

Payments to an alternate payee may be made in any of the payment options
described in Article V, other than a Joint and Survivor Annuity.

The Pension Committee shall determine whether an Order meets the requirements of
this section within a reasonable period after receiving an Order. The Pension
Committee shall notify the Participant and any alternate payee that an Order has
been received. Any amounts due the alternate payee under the Order which, in the
absence of the Order, would be paid to the Participant or Beneficiary, shall be
held during the period while the Order’s qualified status is being determined,
in a separate account under the Plan for any alternate payee pending
determination that an order meets the requirements of this section. If within 18
months after such a separate account is established, the Order has not been
determined to be a Qualified Domestic Relations Order, the amount in the
separate account shall be distributed to the individual who would have been
entitled to such amount if there had been no Order.

 

10.9 Plan Qualification

Any modification or amendment of the Plan may be made retroactive, as necessary
or appropriate, to establish and maintain a “qualified plan” pursuant to Code
Section 401, and ERISA and regulations thereunder and the exempt status of the
Trust under Code Section 501.

 

70



--------------------------------------------------------------------------------

10.10 Deductible Contribution

Notwithstanding anything herein to the contrary, any contribution by the
Employer to the Trust is conditioned upon the deductibility of the contribution
by the Employer under the Code and, to the extent any such deduction is
disallowed, the Employer may within one year following a final determination of
the disallowance, demand repayment of such disallowed contribution and the
Trustee shall return such contribution less any losses attributable thereto
within one year following the disallowance.

 

10.11 Rollovers

The Plan shall not accept a transfer of assets on behalf of an Employee from
another qualified plan, and shall not accept a rollover amount which was
distributed from another qualified plan or conduit Individual Retirement Account
(IRA).

 

10.12 Payment of Benefits Through Purchase of Annuity Contract

In lieu of paying benefits directly from the Trust to a Participant or a
Beneficiary, the Trustee may purchase, with Trust assets, an individual annuity
contract from an insurance company which, as far as possible, provides benefits
equal to (or Actuarially Equivalent to) those provided in the Plan for such
Participant or Beneficiary, but provides no optional form of retirement income
or benefit which would not be permitted under the Plan, whereupon the liability
of the Trust and of the Plan will cease and terminate with respect to such
benefits that are so purchased and for which the premiums are duly paid. Such an
individual annuity contract may be purchased by the Trustee on a single-premium
basis or on the basis of annual premiums payable over a period of years and may
be purchased at any time on or after the Participant’s Vested Termination Date,
Retirement Date or death to provide the benefits due under the Plan to the
Participant or a Beneficiary on or after the date of such purchase.

Any annuity contract distributed by the Trustee to a Participant or Beneficiary
under the provisions of the Plan shall bear on the face thereof the designation
“NOT TRANSFERABLE”, and such contract shall contain a provision to the effect
that the contract may not be sold, assigned, discounted or pledged as collateral
for a loan or as security for the performance of an obligation or for any other
purpose to any person other than the issuer thereof.

 

71



--------------------------------------------------------------------------------

ARTICLE XI

PARTICIPATION BY OTHER EMPLOYERS

 

11.1 Adoption of Plan

With the consent of the Company, any entity which is an Affiliated Company may
become a participating Employer under the Plan by:

 

  (a) taking such action as shall be necessary to adopt the Plan (for example,
adopting a board of directors resolution),

 

  (b) filing with the Pension Committee evidence of such action; and

 

  (c) executing and delivering such instruments and taking such other action as
may be necessary or desirable to put the Plan into effect with respect to such
entity.

In the event an Affiliated Company wishes to modify the Plan terms with respect
to its Employees, the Company and the Affiliated Company shall execute an
adoption agreement. The adoption agreement shall specify the terms under which
each such entity shall participate in the Plan and, shall contain any
modifications of the terms of this Plan as may be desired by such entity and
agreed to by the Company. Upon execution of an adoption agreement, such entity
shall become an Employer and shall be known as a participating Employer.

 

11.2 Prior Service

Unless otherwise specified in this Plan, periods of service credited under a
retirement plan of an Employer, or service with an Employer which did not
maintain a retirement plan, prior to the time such Employer becomes a
participating Employer shall not be considered in determining a Participant’s
Years of Service and Credited Service.

 

11.3 Withdrawal from Participation

Any Employer may withdraw from participation in the Plan at any time by filing
with the Pension Committee a duly certified copy of a resolution of its board of
directors to that effect and giving notice of its intended withdrawal to the
Pension Committee, the other Employers and the Trustees prior to the effective
date of withdrawal.

 

11.4 Company As Agent For Employers

Each entity which shall become a participating Employer pursuant to Section 11.1
shall be deemed to have appointed the Company its agent to exercise on its
behalf all of the powers and authorities hereby conferred upon the Company by
the terms of the Plan, including, but not by way of limitation, the power to
amend and terminate the Plan. The authority of the Company to act as such agent
shall continue until such Employer shall withdraw from the Plan.

 

72



--------------------------------------------------------------------------------

ARTICLE XII

AMENDMENT AND TERMINATION

 

12.1 Amendment or Termination

The Plan may at any time and from time to time be amended, modified or
terminated, in whole or in part by or at the direction of the Board of Directors
of the Company for any reason and without consent of any person and without
liability to any person for such amendment or termination. The following
corporate officers are also authorized to amend any or all provisions of the
Plan on behalf of the Company without action of the Board of Directors of the
Company, provided that at least two of the three officers approve the amendment:

 

  •  

Senior Vice President and Chief Financial Officer of Plum Creek Timber Company,
Inc.

 

  •  

Vice President, Human Resources of Plum Creek Timber Company, Inc.

 

  •  

Senior Vice President, General Counsel and Corporate Secretary of Plum Creek
Timber Company, Inc.

Notwithstanding any Plan provision to the contrary, the Senior Vice President
and Chief Financial Officer of Plum Creek Timber Company, Inc. is authorized
individually to approve any Plan amendment that he or she determines with sole
discretion is necessary or appropriate to facilitate administration of the Plan.

Any amendment or termination shall be made in writing and is subject to any
advance notice or other requirements of ERISA and the Code, and shall be signed
by any of the officers named above, or any officer duly authorized by the Board
of Directors.

The board for directors of each corporate Employer and the board of directors of
the general partner of each limited partnership Employer may at any time and
from time to time amend or modify its adoption agreement with the consent of the
Company by written instrument duly executed by any officer of the Employer who
is duly authorized by the Employer’s board of directors. The above-named
officers are authorized to amend or modify the Employer’s adoption agreement
without action of the board of directors of a corporate Employer or the board of
directors of the general partner of a limited partnership Employer, provided
that at least two of the three officers approve the amendment. Any such
amendment or modification shall become effective on such date as the Company,
the board of directors or such officers, as the case may be, shall determine and
may apply to Participants in the Plan at the time thereof as well as to future
Participants.

Any amendments made pursuant to this section shall be in writing and subject to
any advance notice or other requirements of ERISA and the Code.

 

73



--------------------------------------------------------------------------------

12.2 Amendment - Consolidation or Merger

A special rule applies if the Plan merges or consolidates with another plan or
transfers assets or liabilities to another plan.

 

  (a) In those cases, the terms of the merger, consolidation or transfer must
require that in the event that this Plan or the other plan terminates
immediately after the merger, consolidation or transfer, each Participant would
receive an “accrued benefit” which is no less than the “accrued benefit” he or
she would have received if this Plan had terminated immediately before the
merger, consolidation or transfer.

 

  (b) For purposes of this Section, the term “accrued benefit” has the meaning
given that term under Code Section 411(a)(7).

 

  (c) The determination of what “accrued benefit” would be payable to a
Participant immediately before a merger, consolidation or transfer will be
determined on the assumption that benefits payable under the Plan upon
termination at that time will be payable solely from the Plan’s assets at that
time.

 

  (d) No surplus will be allocated by virtue of this Section (either alone or in
combination with any other provision governing the Plan). For purposes of this
Section, “surplus” means any amount of Plan assets beyond what is necessary to
pay “accrued benefits” as they existed immediately before a merger,
consolidation or transfer.

 

  (e) In no event shall this Section (either alone or in combination with any
other provision governing the Plan) require the Affiliated Companies to make any
additional contributions to the Plan.

 

  (f) This Section shall not be construed as limiting the powers of the Pension
Committee to appoint a successor Trustee.

 

12.3 Termination of the Plan

The termination of the Plan shall not cause or permit any part of the Trust to
be diverted to purposes other than for the exclusive benefit of the
Participants, or cause or permit any portion of the Trust to revert to or become
the property of an Employer at any time prior to the satisfaction of all
liabilities with respect to the Participants.

Upon termination of this Plan, the Pension Committee shall continue to act for
the purpose of complying with the preceding paragraph and shall have all power
necessary or convenient to the winding up and dissolution of the Plan as herein
provided. While so acting, the Pension Committee shall be in the same status and
position with respect to other persons as if the Plan remained in existence.

 

74



--------------------------------------------------------------------------------

12.4 Effect of Withdrawal from Plan

If an Employer shall withdraw from or terminate participation in the Plan under
Section 11.3, the Company shall, subject to Section 12.5, determine the manner
by which the benefits of Participants who are employees (or former employees) of
such Employer shall be provided.

 

12.5 Allocation of the Trust on Termination of Plan

 

  (a) Complete Termination

In the event of a complete Plan termination, the right of each Participant to
benefits accrued to the date of such termination that would be vested under the
provisions of the Plan in the absence of such termination shall continue to be
vested and non-forfeitable; and the right of each Participant to any other
benefits accrued to the date of termination shall be fully vested and
non-forfeitable to the extent then funded under the priority rules set forth in
ERISA Section 4044. In any event, a Participant or a Beneficiary shall have
recourse only against Plan assets for the payment of benefits thereunder,
subject to any applicable guarantee provisions of Title IV of ERISA. The Pension
Committee shall direct the Trustee to allocate Trust assets to those affected
Participants to the extent and in the order of preference set forth in ERISA
Section 4044. Upon Plan termination, each Participant shall elect a form of
payment pursuant to Article V and benefits shall be distributed by purchase of
nontransferable annuity contracts or lump sum payments in accordance with the
Participant’s election; provided, however, that small benefits shall be
distributed pursuant to Section 10.7(c). If Trust assets as of the date of Plan
termination exceed the amounts required under the priority rules set forth in
ERISA Section 4044, such excess shall, after all liabilities of the Plan have
been satisfied, revert to the Employer to the extent permitted by applicable
law.

 

  (b) Partial Termination

If at any time the Plan is terminated with respect to any group of Participants
under such circumstances as to constitute a partial Plan termination within the
meaning of Code Section 411(d)(3), each affected Participant’s right to benefits
that have accrued to the date of partial termination that would be vested under
the provisions of the Plan in the absence of such termination shall continue to
be so vested; and the right of each affected Participant to any other benefits
accrued to the date of such termination shall be vested to the extent assets
would be allocable to such benefits under the priority rules set forth in ERISA
Section 4044 in the event of a complete Plan termination. In any event, affected
Participants shall have recourse only against Plan assets for payment of
benefits thereunder, subject to any applicable guarantee provisions of Title IV
of ERISA. Subject to the foregoing, the vested benefits of such Participants
shall be payable as though such termination had not occurred; provided, however,
that the Pension Committee, in

 

75



--------------------------------------------------------------------------------

its discretion, subject to any necessary governmental approval, may direct that
the amounts held in the Trust that are allocable to the Participants as to whom
such termination occurred be segregated by the Trustee as a separate plan. The
assets thus allocated to such separate plan shall be applied for the benefit of
such Participants in the manner described in the preceding paragraph.

 

  (c) Merged Plan Assets

For a period of five years after the date the Plan is combined in a merger with
one or more other defined benefit plans, assets shall be allocated upon Plan
termination according to a special schedule in accordance with
Sections 1.414(l)-1(e) through (k) of the Treasury regulations to prevent any
Participant from receiving smaller benefits on a termination basis as a result
of the merger.

 

76



--------------------------------------------------------------------------------

ARTICLE XIII

FUNDING

 

13.1 Contributions to the Trust

As a part of this Plan, the Pension Committee shall maintain one or more Trusts.
From time to time, the Employers shall make such contributions to the Trust as
the Company determines, with the advice of its actuary, are required to maintain
the Plan on a sound actuarial basis. Employees shall not be required or
permitted to make contributions.

The Pension Committee shall establish a funding and investment policy and method
consistent with ERISA and shall communicate such policy and method, and any
changes in such policy and method, to the Trustee and any Investment Manager.

The Cash Accounts are nominal accounts used to determine the amount of benefits
payable under the Plan. Participants shall have no actual individual accounts
and shall have no claim to any particular assets of the Plan.

 

13.2 Trust for Exclusive Benefit of Participants

The Plan and Trust are for the exclusive benefit of Participants. Except as
provided in Sections 10.7(j) (Correction of Errors), 10.8 (Domestic Relations
Orders) and 10.10 (Deductible Contribution), no portion of the Trust shall be
diverted to purposes other than this or revert to or become the property of the
Employer at any time prior to the satisfaction of all liabilities with respect
to the Participants.

Notwithstanding the above, effective for judgments, orders, and decrees issued
and settlement agreements entered into, on or after August 4, 1997, a
Participant’s Plan benefits may be offset by an amount that the Participant is
ordered to, or required to, pay to the Plan, in accordance with Code
Section 401(a)(13).

 

13.3 Disposition of Credits and Forfeitures

In no event shall any credits or forfeitures which may arise under the Plan be
used to increase benefits under the Plan.

 

13.4 Trustee

As a part of this Plan, a Trust has been formed to hold all Plan assets. The
Pension Committee has the power and duty to appoint the Trustee and it shall
have the power to remove the Trustee and appoint successors at any time. As a
condition to exercising its power to remove any Trustee, the Pension Committee
must first appoint a successor Trustee and enter a new agreement with the
successor Trustee.

 

77



--------------------------------------------------------------------------------

The Pension Committee shall direct the investment of all Plan assets, except to
the extent the Pension Committee delegates this responsibility to a Trustee or
Investment Manager. The Pension Committee may delegate the authority to direct
the investment of all or a portion of the Trust Fund to the Trustee in writing,
in accordance with the terms of the Trust agreement. Similarly, the Pension
Committee may delegate the authority to direct the investment of all or a
portion of the Trust Fund to an Investment Manager, in accordance with
Section 13.5.

Each Trustee shall hold all monies and other property received by it and invest
and reinvest the same, together with the income therefrom, on behalf of the
Participants collectively in accordance with the provisions of the Trust
agreement. Each Trustee shall make distributions from the Trust Fund at such
time or times to such person or persons and in such amounts as the Pension
Committee shall direct in accordance with the Plan.

 

13.5 Investment Manager(s)

The Pension Committee has the power to appoint, remove or change from time to
time one or more Investment Manager(s) to direct the investment of all or a
portion of the Trust held by the Trustee. “Investment Manager” shall mean any
fiduciary (other than the Trustee) who:

 

  (a) has the power to manage, acquire, or dispose of any asset of the Plan;

 

  (b) is either

 

  (i) registered as an investment advisor under the Investment Advisors Act
of 1940, or

 

  (ii) is a bank, or

 

  (iii) is an insurance company qualified under the laws of more than one state
to perform the services described in subparagraph (a); and

 

  (c) has acknowledged in writing that he, she or it is a fiduciary with respect
to the Plan.

 

78



--------------------------------------------------------------------------------

APPENDIX I

TO THE PLUM CREEK PENSION PLAN

PART A, FOR SALARIED EMPLOYEES

The following employers shall be considered participating Employers under the
Plum Creek Pension Plan, Part A for Salaried Employees, pursuant to
Section 1.22, for the periods of time designated:

 

Employer

   Beginning      Ending  

1. Plum Creek Manufacturing, Inc.

     3/30/90         12/31/90   

2. Plum Creek Manufacturing, L.P.

     1/1/91         6/30/99   

3. Plum Creek Marketing, Inc.

     1/1/91         12/31/97   

4. Plum Creek Northwest Lumber, Inc.

     7/1/99      

5. Plum Creek Northwest Plywood, Inc.

     7/1/99      

6. Plum Creek MDF, Inc.

     7/1/99      

7. Plum Creek Southern Lumber, Inc.

     7/1/99         12/15/00   

8. Plum Creek Land Company

     7/1/99      

9. Plum Creek Maine Marketing, Inc.

     7/1/99      

10. Plum Creek Marketing, Inc.

     7/1/99      

 

79



--------------------------------------------------------------------------------

APPENDIX II

TO THE PLUM CREEK PENSION PLAN

PART A, FOR SALARIED EMPLOYEES

The surviving spouse of a Participant listed below is entitled to the benefit
specified below pursuant to Section 6.2 Post Retirement Spouse’s Death Benefit
(“PRSD Benefit”), provided the spouse was married to the Participant throughout
the one-year period ending on the Participant’s Retirement Date and the
Participant retires before January 1, 2002.

 

Last Name   First Name   PRSD Benefit Amsbaugh   Clifford   337.50 Atkins  
Richard   565.27 Black, Jr.   Robert E.   122.99 Brady   L. James   1,091.14
Cavalar   Richard W.   438.65 Christofferson   Jack D.   453.52 Cohenour   John
T.   369.24 Dahl   Fredrick H.   93.98 Durado   Lawrence S.   59.08 Dyck   Leroy
  10.43 Endreson   Avis F.   23.56 Foultner   Bertha L.   57.04 Friske   Forrest
  228.13 Gleason   Larry   373.10 Groschupf   James   586.08 Grove   Byron  
542.95 Hamann   Eugene   51.61 Hamman   Kenneth R.   140.69 Hanson   Ernest  
115.68 Haynes   Jack D.   91.96 Heffner   Phillip M.   300.26 Hirsch   Michael  
56.10 Holton   Ronald E   119.99 Hulford   Wayne R.   8.88 Hulme   Ron   297.63
Jones   Harry L.   204.56 Jones   Donald R.   57.97 Jorgenson   Robert   10.56
Kinniburgh   Robert   208.17 Klehm   David   509.47 Knutson   Albert   23.87
Kover   James   523.21 Krystad   Jack   384.55

 

80



--------------------------------------------------------------------------------

Laney   Hoyt   165.38 Langton   Myrtle   202.38 Magone   Laurence   412.60
Marceau   John W.   80.49 Mccune   Melvin   116.84 Nettleton   Donald   393.63
Obrigewitch     20.05 Owens   Robert J   97.73 Pacheco   John   54.72 Piper  
Howard   481.97 Raymond   Fredrick   326.73 Reynolds   Donald   252.55 Rohan  
Frank   19.10 Rude   Robert   375.42 Rus   Marguerite   110.85 Schrade   George
  39.61 Scott   Eugene   12.90 Sword   Kathleen   37.86 Walter   Virgil   693.09
Wimer   Roger D   182.45

 

81



--------------------------------------------------------------------------------

APPENDIX III

TO THE PLUM CREEK PENSION PLAN

PART A, FOR SALARIED EMPLOYEES

For purposes of calculating a Participant’s Unit Award Offset pursuant to
Section 4.1(c), the following Participants received the Unit Award Benefit shown
below:

 

Participant Name    Unit Award Benefit  

Henry K. Ricklefs

   $ 64,062.50   

 

82



--------------------------------------------------------------------------------

PLUM CREEK PENSION PLAN

PART B FOR

HOURLY EMPLOYEES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

PREAMBLE

     1   

ARTICLE I DEFINITIONS

     3   

1.1

     Accrued Benefit      3   

1.2

     Active Participant      3   

1.3

     Actuarially Equivalent/Actuarial Equivalent      3   

1.4

     Affiliated Companies      5   

1.5

     Authorized Leave of Absence      5   

1.6

     Beneficiary      5   

1.7

     Board of Directors of The Company      6   

1.8

     Break in Service      6   

1.9

     Code      6   

1.10

     Company      6   

1.11

     Compensation      6   

1.12

     Credited Service      7   

1.13

     Deferred Retirement Benefit      7   

1.14

     Deferred Retirement Date      7   

1.15

     Effective Date      8   

1.16

     Eligible Employee      8   

1.17

     Employee      8   

1.18

     Employer      9   

1.19

     Employment Commencement Date      9   

1.20

     Entry Date      9   

1.21

     ERISA      9   

1.22

     Hour of Service      9   

1.23

     Normal Retirement Benefit      10   

1.24

     Normal Retirement Date      10   

1.25

     Participant      10   

1.26

     Pension Committee      10   

1.27

     Pension Starting Date      10   

1.28

     Plan      11   

1.29

     Plan Administrator      11   

1.30

     Plan Year      11   

1.31

     Predecessor Plan      11   

1.32

     Retirement Date      11   

1.33

     Social Security Retirement Age      11   

1.34

     Trust or Trust Fund      11   

1.35

     Trustee      12   

1.36

     Vested Termination Benefit      12   

1.37

     Vested Termination Date      12   

1.38

     Year of Service      12   

1.39

     Additional Definitions in Plan      13   

 

PLUM CREEK    B-i    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

ARTICLE II PARTICIPATION

     14   

2.1

     Eligibility for Participation      14   

2.2

     Reemployment After Termination      14   

2.3

     Change of Employment Status      15   

ARTICLE III RETIREMENT DATES

     16   

3.1

     Normal Retirement Date      16   

3.2

     Deferred Retirement Date      16   

3.3

     Vested Termination Date      16   

ARTICLE IV RETIREMENT BENEFITS

     17   

4.1

     Retirement Benefit      17   

4.2

     Normal Retirement Benefit      18   

4.3

     Deferred Retirement Benefit      18   

4.4

     Vested Termination Benefit      18   

4.5

     Reemployment After Termination      19   

4.6

     Benefits For Terminated Participants      20   

ARTICLE V FORMS OF PAYMENT

     21   

5.1

     Forms of Payment      21   

5.2

     Automatic Form of Benefit      23   

5.3

     Limitation on Forms of Payment      24   

5.4

     Benefit Notice, Benefit Election and Consent Requirements      24   

5.5

     Directed Rollovers      31   

ARTICLE VI DEATH BENEFITS

     33   

6.1

     Pre-Retirement Spouse’s Death Benefit      33   

6.2

     Disability      35   

ARTICLE VII VESTING

     36   

7.1

     Vesting      36   

7.2

     Termination Prior to Vesting      36   

7.3

     Forfeitures      37   

7.4

     Amendment of Vesting Schedule      37   

ARTICLE VIII LIMITATIONS ON BENEFITS

     38   

8.1

     Limitation on Benefits      38   

8.2

     Maximum Annual Benefit Payable Under the Plan      40   

ARTICLE IX TOP HEAVY PROVISIONS

     45   

9.1

     Scope      45   

9.2

     Top Heavy Status      45   

9.3

     Minimum Top Heavy Benefit      48   

9.4

     Vesting      49   

ARTICLE X ADMINISTRATION OF THE PLAN

     50   

10.1

     Plan Administrator      50   

 

PLUM CREEK    B-ii    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

10.2

     The Pension Committee      50   

10.3

     Expenses      53   

10.4

     Bonding and Insurance      53   

10.5

     Commencement of Benefits      54   

10.6

     Appeal Procedure      56   

10.7

     Plan Administration - Miscellaneous      58   

10.8

     Domestic Relations Orders      62   

10.9

     Plan Qualification      63   

10.10

     Deductible Contribution      63   

10.11

     Rollovers      64   

10.12

     Payment of Benefits Through Purchase of Annuity Contract      64   

ARTICLE XI PARTICIPATION BY OTHER EMPLOYERS

     65   

11.1

     Adoption of Plan      65   

11.2

     Prior Service      65   

11.3

     Withdrawal from Participation      65   

11.4

     Company As Agent For Employers      66   

ARTICLE XII AMENDMENT AND TERMINATION

     67   

12.1

     Amendment or Termination      67   

12.2

     Amendment - Consolidation or Merger      68   

12.3

     Termination of the Plan      68   

12.4

     Effect of Withdrawal from Plan      69   

12.5

     Allocation of the Trust on Termination of Plan      69   

ARTICLE XIII FUNDING

     71   

13.1

     Contributions to the Trust      71   

13.2

     Trust for Exclusive Benefit of Participants      71   

13.3

     Disposition of Credits and Forfeitures      71   

13.4

     Trustee      71   

13.5

     Investment Manager(s)      72   

APPENDIX I

     73   

 

PLUM CREEK    B-iii    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

PREAMBLE

THIS RETIREMENT PLAN (hereinafter referred to as the “Plan” and known as the
Plum Creek Pension Plan) was adopted effective March 30, 1990, by Plum Creek
Timber Company, L.P.

WHEREAS, effective July 1, 1999, the Plan sponsor became Plum Creek
Timberlands, L.P. (“Company”), the successor by operation of law to Plum Creek
Timber Company, L.P. pursuant to a corporate reorganization; and

WHEREAS, effective September 1, 2000, the Plan is comprised of two parts
including Part A for salaried employees and Part B for hourly employees; and

WHEREAS, the Plum Creek Pension Plan Adoption Agreements for Non-Union Hourly
Employees and for Union Employees was replaced by the terms of Part B of the
Plan, effective September 1, 2000; and

WHEREAS, the purpose of the Plan is to provide retirement benefits to Employees
who become covered under the Plan, and

WHEREAS, Plum Creek Timber Company, L.P. purchased certain assets from Plum
Creek Timber Company, Inc., effective June 8, 1989; and

WHEREAS, the Company adopted and became a participating employer in the
Burlington Resources Inc. Pension Plan effective June 8, 1989; and

WHEREAS, the Company ceased to be a participating employer in the Burlington
Resources Inc. Pension Plan effective March 29, 1990, and in lieu thereof
adopted this Plan; and

WHEREAS, effective March 30, 1990, the Burlington Resources Inc. Pension Plan
transferred assets and liabilities to form this Plan; and

WHEREAS, this Plan was intended to provide identical benefits on the effective
date to those provided under the predecessor Burlington Resources Inc. Pension
Plan as modified by the applicable adoption agreement on March 29, 1990, and

WHEREAS, the Company purchased certain assets of Riverwood International
Corporation (“Riverwood”) and, in connection therewith, wishes to provide for
participation in the Plan by certain former Riverwood employees who became
Eligible Employees, effective October 18, 1996; and

WHEREAS, the Company purchased certain assets of Canfor USA (“Canfor”) and, in
connection therewith, wishes to provide for participation in the Plan by certain
former Canfor employees who became Eligible Employees, effective June 1, 1998;
and

 

PLUM CREEK    B 1    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

WHEREAS, the Company purchased certain interests in a limited liability company
owned by S.D. Warren Company (“Warren”) and, in connection therewith, wishes to
provide for participation in the Plan by certain former Warren employees who
became Eligible Employees, effective November 13, 1998; and

WHEREAS, the Plan was amended and restated effective March 30, 1990, and that
restatement was amended ten times effective March 30, 1990, January 1, 1993,
January 1, 1994, March 1, 1996, June 1, 1996, October 18, 1996, January 1, 1997,
June 1, 1998, November 13, 1998, and January 1, 2000; and

WHEREAS, the Plan was amended and restated effective September 1, 2000, and
since that time was amended six times effective October 1, 2001, January 1,
2001, January 1, 2002, January 1, 2004, January 1, 2005, and January 1, 2005;
and

WHEREAS, the Plan was amended to reflect certain provisions of the Economic
Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and such changes are
intended as good faith compliance with the requirements of EGTRRA and shall be
construed in accordance with EGTRRA and guidance issued thereunder and such
amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of EGTRRA; and

WHEREAS, except as otherwise provided, the Plan was amended to comply with
EGTRRA effective as of the first day of the first Plan Year beginning after
December 31, 2001; and

WHEREAS, the Plan shall be maintained for the exclusive benefit of covered
employees, and is intended to comply with the Internal Revenue Code of 1986, as
amended, the Employee Retirement Income Security Act of 1974, as amended, and
other applicable law; and

WHEREAS, the terms of Part A of the Plan shall apply only to Eligible Employees
and Participants covered under Part A of the Plan, and the terms of Part B of
the Plan shall apply only to Eligible Employees and Participants covered under
Part B of the Plan, unless the Plan terms specifically apply to both Part A and
Part B; and

NOW, THEREFORE, effective January 1, 2007, the Company does hereby adopt the
Plan as set forth in the following pages, with respect to Part B for hourly
employees and as set forth in the Plum Creek Pension Plan Part A for salaried
employees, except that any change required by federal law, including without
limitation amendments to the Internal Revenue Code, the Employee Retirement
Income Security Act, the Age Discrimination in Employment Act and regulations or
rulings issued pursuant thereto shall be effective on the latest date on which
such change may become effective and comply with such laws.

 

PLUM CREEK    B 2    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The following terms when used herein shall have the following meaning, unless a
different meaning is plainly required by the context. Capitalized terms are used
throughout the Plan text for terms defined by this and other sections.

 

1.1 Accrued Benefit

“Accrued Benefit” means on any date, the Retirement Benefit determined under the
formula specified in Section 4.1, as of such date, commencing on the
Participant’s Normal Retirement Date in the form of a Single Life Annuity.

Notwithstanding any other Plan provision, a Participant’s Accrued Benefit shall
not be less than his or her Accrued Benefit on the date immediately preceding
the date on which any Plan provision that affects the Accrued Benefit is
amended, except to the extent permitted by applicable law.

 

1.2 Active Participant

“Active Participant” means a Participant who currently qualifies as an Eligible
Employee under either Part A or Part B of the Plan.

 

1.3 Actuarially Equivalent/Actuarial Equivalent

 

  (a) General

“Actuarially Equivalent” and similar terms (for purposes of other than
determining contributions to the Trust Fund) means that the present value of two
payments or series of payments shall be of equal value when computed at an 8
percent rate of interest on the basis of the male mortality rates under the 1983
Group Annuity Mortality Table, provided, however, that the following interest
rates and mortality table shall apply for the purposes stated.

 

  (b) Before January 1, 2000

With respect to a Participant who terminates employment before January 1, 2000,
the 1984 Unisex Pension Mortality Table set forward one year, and the interest
rate for immediate or deferred annuities that would be used by the Pension
Benefit Guaranty Corporation (“PBGC”) to determine the present value of the
Participant’s benefit upon termination of an insufficient trusteed single
employer plan, as of the first day of the Plan Year which contains the Pension
Starting Date shall be used for calculating the amount of any distribution other
than a non-decreasing

 

PLUM CREEK    B 3    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

annuity form of payment (as defined in the Treasury regulations issued pursuant
to Code Section 417(e) which is of Actuarially Equivalent value to the
Participant’s Accrual Benefit.

 

  (c) On or After January 1, 2000 – Lump Sum Calculations

Notwithstanding the foregoing, with respect to a Participant who terminates
employment on or after January 1, 2000, the amount of any distribution other
than a non-decreasing annuity form of payment (as defined in the Treasury
regulations issued pursuant to Code Section 417(e)) which is of Actuarially
Equivalent value to the Participant’s Accrued Benefit shall be determined using
the following interest rate and mortality table. Pre-retirement mortality will
be used when calculating Actuarial Equivalent amounts.

 

Interest:

     the annual interest rate on 30 year Treasury securities as determined under
Code Section 417 (which, as of the date of this amendment, is the average annual
yield on 30 year Treasury Constant Maturities) for the November before the Plan
Year which contains the Pension Starting Date; and Mortality:      the table
prescribed by the Internal Revenue Service which is based on the prevailing
commissioners’ standard table (described in Code Section 807(d)(5)(A), without
regard to any other subparagraphs of Code Section 807(d)(5)) used to determine
reserves for group annuity contracts issued on the date as of which the present
value is being determined (which, for distributions on or after December 31,
2002, is the 1994 Group Annuity Reserving Table pursuant to Revenue Ruling
2001-62).

 

  (d) On and After January 1, 2005 – Annuity Forms of Payment

With respect to a Participant whose Pension Starting Date is on or after
January 1, 2005, the Actuarial Equivalent value of any distribution in a
nondecreasing annuity form of payment shall be determined using an interest rate
of 5.5 percent and the male mortality rates under the 1983 Group Annuity
Mortality Table for Participants, and the female mortality rates under the 1983
Group Annuity Mortality Table for Beneficiaries.

Notwithstanding the foregoing, in no event shall the benefit for a Participant
who terminates on or after January 1, 2000, be less than the Actuarial
Equivalent value of the Participant’s Accrued Benefit as of December 31, 1999,
based on the interest rate and mortality table specified in Section 1.3(a).

 

PLUM CREEK    B 4    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

1.4 Affiliated Companies

“Affiliated Companies” means:

 

  (a) the Employer,

 

  (b) any other corporation which is a member of a controlled group of
corporations which includes the Employer (as defined in Code Section 414(b)),

 

  (c) any other trade or business under common control with the Employer (as
defined in Code Section 414(c)), or

 

  (d) any other member of an affiliated service group which includes the
Employer (as defined in Code Section 414(m)); and

 

  (e) any other business or entity that is treated as a single company with the
Employer under Code Section 414(o).

For purposes of the limitation on benefits in Section 8.2, the determination of
whether an entity is an Affiliated Company will be made by modifying Code
Sections 414(b) and (c) as specified in Code Section 415(h).

 

1.5 Authorized Leave of Absence

“Authorized Leave of Absence” means any absence authorized by an Employer under
the Employer’s standard personnel practices, provided, that the Participant
returns to active employment within the period specified in such Authorized
Leave of Absence, or is specifically not required by the Employer to return to
work after such Authorized Leave of Absence terminates.

 

1.6 Beneficiary

“Beneficiary” means the person or persons who survive the Participant and who
is: (a) for a single Participant, the person designated to be the Beneficiary by
the Participant in writing to the Pension Committee on such form and in such
manner as the Pension Committee shall prescribe; and (b) for a married
Participant, the Participant’s surviving spouse. If a single Participant
designates a Beneficiary and later marries, such Beneficiary designation shall
be void upon marriage.

If no Beneficiary survives the Participant the Pension Committee may direct that
payment of benefits which may be due may be made to the Participant’s estate.

 

PLUM CREEK    B 5    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

1.7 Board of Directors of The Company

“Board of Directors of The Company” means the Board of Directors of Plum Creek
Timber Company, Inc., the sole member of Plum Creek Timber I, L.L.C., which is
the general partner of the Company.

 

1.8 Break in Service

“Break-in-Service” means any Plan Year after 1999, in which an Employee has less
than 501 Hours of Service. Solely for purposes of determining a
Break-in-Service, Hours of Service shall also include all periods for which no
compensation is received during temporary absences due to sickness, accident,
military service, authorized leave of absence, jury duty, layoff, or absence (of
a male or female Employee) due to pregnancy, birth or adoption of a child or
caring for a child immediately following birth or adoption, subject to the
limitation described below. During such periods of temporary absence, Hours of
Service shall be credited in accordance with the Employee’s regular work
schedule.

Where a temporary absence due to a pregnancy, birth or adoption of a child, or
caring for a child immediately following birth or adoption occurs, hours are
credited only in the Plan Year in which the absence begins if such hours are
necessary to prevent a Break-in-Service. If such hours are not needed in such
first Plan Year to avoid a Break-in-Service, then the total number of hours
attributable to such leave including those that occurred in the first Plan Year
shall be credited in the next following Plan Year.

 

1.9 Code

“Code” means the Internal Revenue Code of 1986, as amended and including all
regulations promulgated pursuant thereto.

 

1.10 Company

“Company” means Plum Creek Timberlands, L. P., provided that provisions
requiring the Company to take formal actions under the Plan shall, when
appropriate, be deemed to refer to the Company acting through its general
partner, Plum Creek Timber I, L.L.C.

 

1.11 Compensation

“Compensation” for any tax year means taxable pay reportable on IRS Form W-2
under Code Sections 6051(a)(3) and 3401(a), disregarding limitations based on
the nature or location of employment or the services performed, plus the
Employee’s elective deferrals under Code Section 402(g)(3) plus amounts
contributed at the election of the Participant that are excludable from gross
income pursuant to Code Section 125 or 132(f)(4).

 

PLUM CREEK    B 6    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

1.12 Credited Service

“Credited Service” means the following service, excluding periods of service
forfeited due to a Break-in-Service:

 

  (a) with respect to an individual who became a Participant on March 30, 1990,
the Participant’s Credited Service under the Predecessor Plan as of December 31,
1989; provided that Credited Service as of December 31, 1982, for a Participant
who was a participant under the former Plum Creek, Inc. Hourly Employees’
Pension Trust, Ksanka Lumber Company Hourly Employees’ Pension Trust, Royal
Logging Company Hourly Employees’ Pension Trust or Arden Lumber Company Hourly
Employees’ Pension Trust shall be the service credited for such Participant
under such Trust as of December 31, 1982, under the terms of the Trust in effect
on that date; and

 

  (b) all Plan Years commencing on and after January 1, 1990, except Plan Years
in which service as an Eligible Employee commences or terminates, during which
an Eligible Employee completes 1,000 or more Hours of Service for an Employer;
and

 

  (c) with respect to Plan Years in which service as an Eligible Employee
commences or terminates for an Employer while the Employer is a participating
Employer (see Appendix I), the fraction of a Plan Year which is equal to the
Hours of Service as an Eligible Employee for the Employer during such Plan Year
divided by 2,280 provided that an Employee who became a Participant on March 30,
1990, will not be considered to have commenced service on such date for this
purpose.

Notwithstanding the foregoing, only the final 37 years of Credited Service for
any Participant shall be counted, and for former Arden Lumber Co. employees only
years of Credited Service after October 31, 1973, shall be counted.

In no event shall a Participant be entitled to Credited Service for any period
of employment with Riverwood International Corporation prior to
October 18, 1996, Canfor USA prior to June 1, 1998, or S.D. Warren prior to
November 13, 1998.

 

1.13 Deferred Retirement Benefit

“Deferred Retirement Benefit” has the meaning set forth in Section 4.3.

 

1.14 Deferred Retirement Date

“Deferred Retirement Date” has the meaning set forth in Section 3.2.

 

PLUM CREEK    B 7    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

1.15 Effective Date

“Effective Date” means March 30, 1990, or with respect to any Employer specified
in appendices to this Plan, the date such Employer adopted the Plan.

 

1.16 Eligible Employee

“Eligible Employee” for purposes of Part B of the Plan means any Employee who is
paid on an hourly basis; except:

 

  (a) any person who performs services for the Employer and is on the payroll of
a third party leasing organization,

 

  (b) any Employee who is covered under a collective bargaining agreement where
retirement benefits were the subject of good faith bargaining which does not
provide for retirement benefits under this Plan,

 

  (c) a person who is a nonresident alien with no U.S. source income, and

 

  (d) an individual who is not treated by the Employer as an employee for
payroll tax purposes, but who is subsequently determined by a government agency,
by the conclusion or settlement of threatened or pending litigation, or
otherwise to be (or to have been) a common law employee of the Employer.
Notwithstanding the foregoing, effective as of the date of such determination,
including any and all appeals thereof, any individual so reclassified shall
become an Eligible Employee.

 

1.17 Employee

“Employee” means any person who is employed by an Employer as a common law
employee determined from appropriate personnel records of the Employer and any
leased employee within the meaning of Code Section 414(n)(2); provided, however,
if leased employees constitute 20 percent or less of all Employer’s non-highly
compensated work force, the term “Employee” shall not include a leased employee
who is covered by a plan maintained by the leasing organization which meets the
requirements of Code Section 414(n)(5).

“Leased Employee” means any person (other than an Employee of the Employer who
pursuant to an agreement between the Employer and any other person (“leasing
organization”)) has performed services for the Employer (or for the Employer and
related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full-time basis for a period of at least one year, and such
services are performed under primary direction or control by the Employer.

 

PLUM CREEK    B 8    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

1.18 Employer

“Employer” means Plum Creek Timberlands, L.P. The term “Employer” shall also
include other companies as provided from time to time in appendices to this
Plan.

 

1.19 Employment Commencement Date

“Employment Commencement Date” means the date on which an Employee first
completes an Hour of Service for the Employer or an Affiliated Company during
the current period of employment.

 

1.20 Entry Date

“Entry Date” means January 1 and July 1 of each Plan Year.

 

1.21 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including all regulations thereunder.

 

1.22 Hour of Service

“Hour of Service” means each hour for which an Employee is paid or entitled to
payment by the Employer or any Affiliated Company on account of:

 

  (a) performance of duties;

 

  (b) a period of time during which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including a period when the Employee is Disabled), layoff,
jury duty, military duty, or Authorized Leave of Absence. No more than 501 Hours
of Service shall be credited under this paragraph for any single continuous
period (whether or not such period occurs in a single computation period). Hours
under this paragraph shall be calculated and credited pursuant to 29 CFR
2530.200b-2(b) and (c), which are incorporated herein by this reference; and

 

  (c) an award of back pay, irrespective of mitigation of damages, agreed to by
the Employer or any Affiliated Company. However, hours credited under
subsection (a) or (b) above shall not also be credited under this
subsection (c).

An employee shall be credited with 190 Hours of Service for each month in which
he or she has at least one Hour of Service.

 

PLUM CREEK    B 9    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007      



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of calculating Years of Service for
vesting, a Participant who was employed by one of the following companies on the
date the Employer acquired some of its assets (an “acquired company”) who began
participation in the Plan on the date indicated, shall also be credited with 190
Hours of Service for each month commencing with the month in which the
Participant’s most recent employment commencement date with the acquired company
occurred and ending with the month of acquisition. In no event shall an Employee
be credited with more than 190 Hours of Service for service performed by the
Employee for the acquired company and the Employer during the same month.

 

Acquired Company

  

Acquisition Date

  

Participation Date

Riverwood International Corporation

   October 17, 1996    October 18, 1996

Canfor USA

   May 31, 1998    June 1, 1998

S.D. Warren

   November 12, 1998    November 13, 1998

 

1.23 Normal Retirement Benefit

“Normal Retirement Benefit” has the meaning set forth in Section 4.2.

 

1.24 Normal Retirement Date

“Normal Retirement Date” has the meaning set forth in Section 3.1.

 

1.25 Participant

“Participant” means any Eligible Employee who qualifies for participation
pursuant to Section 2.1 or 2.2. A nonvested Participant shall cease to be a
Participant upon termination. A vested Participant shall cease to be a
Participant when his or her benefit payments from the Plan are completed.

 

1.26 Pension Committee

“Pension Committee” means the Committee as from time to time constituted and
appointed to administer the Plan by the Chief Executive Officer of Plum Creek
Timber Company, Inc., pursuant to Section 10.2.

 

1.27 Pension Starting Date

“Pension Starting Date” means (i) the first day of the month for which a Plan
benefit is payable as an annuity, or (ii) in the case of a Plan benefit not
payable in the form of an annuity, the first day on which all events have
occurred which entitle the Participant to such benefit.

 

PLUM CREEK    B 10    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

1.28 Plan

“Plan” means the Plum Creek Pension Plan including Part A for employees paid on
a salaried basis and Part B for employees paid on an hourly basis, either in its
previous or present form or as amended from time to time.

 

1.29 Plan Administrator

“Plan Administrator” means the person or entity designated in Article X to
administer the Plan.

 

1.30 Plan Year

“Plan Year” initially means the period commencing March 30, 1990, and ending
December 31, 1990, and thereafter means the twelve month period commencing each
January 1 and ending each December 31. Notwithstanding the foregoing, for
purposes of determining Credited Service under Section 1.12, the first Plan Year
shall also include January 1, 1990 through March 29, 1990.

 

1.31 Predecessor Plan

“Predecessor Plan” initially means the Burlington Resources Inc. Pension Plan
and its predecessor plans, including, without limitation, the Burlington
Northern Inc. Pension Plan. In the event the Plan recognizes service under other
predecessor plans, the term “Predecessor Plan” shall also include other plans as
provided from time to time in appendices to this Plan. “Predecessor Plan”, as to
any Participant, shall mean only the particular Predecessor Plan that covered
such Participant immediately prior to this Plan.

 

1.32 Retirement Date

The Retirement Date for a Participant shall be one of the dates specified in
Sections 3.1 or 3.2 on which benefits are to commence.

 

1.33 Social Security Retirement Age

“Social Security Retirement Age” means the following ages depending on the
Participant’s year of birth: age 65 for Participants born prior to 1938, age 66
for Participants born after 1937, but prior to 1955, and age 67 for Participants
born after 1954.

 

1.34 Trust or Trust Fund

“Trust” or “Trust Fund” means the trust fund into which shall be paid all
contributions and from which all benefits shall be paid under this Plan.

 

PLUM CREEK    B 11    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

1.35 Trustee

“Trustee” means the trustee or trustees who receive, hold, invest, and disburse
the assets of the Trust in accordance with the terms and provisions set forth in
a trust agreement.

 

1.36 Vested Termination Benefit

“Vested Termination Benefit” has the meaning set forth in Section 4.4.

 

1.37 Vested Termination Date

“Vested Termination Date” has the meaning set forth in Section 3.3.

 

1.38 Year of Service

“Year of Service” means each calendar year in which an employee has 1,000 or
more Hours of Service. An Employee’s Years of Service shall also include all
periods of Credited Service pursuant to Section 1.12 which are not otherwise
included pursuant to this Section.

Where the Employer maintains the plan of a predecessor employer, service for
such predecessor employer will be treated as service for the Employer, to the
extent required by the Code.

Notwithstanding the foregoing, in no event shall a Participant’s Years of
Service on the Effective Date be less than his or her Years of Service on
March 29, 1990, under the Burlington Resources Inc. Pension Plan.

In addition, notwithstanding the foregoing, a Participant who was employed by
one of the following companies on the date the Employer acquired some of its
assets (an “acquired company”) who began participation in the Plan on the date
indicated, shall also be credited with a Year of Service for vesting for each
calendar year in which such Participant had 1,000 or more Hours of Service with
the acquired company. In no event shall an Employee be credited with more than
one (1) Year of Service for service performed by the Employee for the acquired
company and the Employer during the same calendar year.

 

Acquired Company

  

Acquisition Date

  

Participation Date

Riverwood International Corporation

   October 17, 1996    October 18, 1996

Canfor USA

   May 31, 1998    June 1, 1998

S.D. Warren

   November 12, 1998    November 13, 1998

 

PLUM CREEK    B 12    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

1.39 Additional Definitions in Plan

The following terms are defined in the following sections of the Plan:

 

     Section

Aggregate Account

   9.2(e)

Aggregation Group

   9.2(h)

Benefit Notice

   5.4(a)

Determination Date

   9.2(c)

Highly Compensated Employee

   8.1(c)(i)

Investment Manager

   13.5

Joint and Survivor Annuity

   5.1(b)

Key Employee

   9.2(g)

Lump Sum

   5.1(c)

Present Value of Accrued Benefits

   9.2(f)

Requested Date

   5.4(a)

Required Beginning Date

   10.5(c)

Retirement Benefit

   4.1

Retroactive Pension Starting Date

   5.4(c)

Single Life Annuity

   5.1(a)

Super Top Heavy

   9.2(b)

Top Heavy

   9.2(a)

Valuation Date (for Top Heavy)

   9.2(d)

 

PLUM CREEK    B 13    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

 

2.1 Eligibility for Participation

Each Eligible Employee shall become a Participant under this Plan on the later
of the Effective Date or the first Entry Date coinciding with or next following
completion of a twelve consecutive month period within which the Employee has at
least 1,000 Hours of Service. The twelve-month period used for this
determination shall start on the Employee’s Employment Commencement Date and the
first day of each Plan Year thereafter.

Notwithstanding the foregoing, each Employee who was employed by one of the
following companies on the date the Employer acquired some of its assets (an
“acquired company”) who became an Eligible Employee on the following day shall
become a Participant under this Plan on the date indicated below:

 

Acquired Company

  

Acquisition Date

  

Participation Date

Riverwood International Corporation

   October 17, 1996    October 18, 1996

Canfor USA

   May 31, 1998    June 1, 1998

S.D. Warren

   November 12, 1998    November 13, 1998

 

2.2 Reemployment After Termination

Upon the reemployment of a terminated Participant as an Eligible Employee or in
the event a former Participant again becomes an Eligible Employee, he or she
shall immediately become an Active Participant.

An Employee who terminates prior to becoming a Participant and is later
reemployed shall become a Participant upon satisfying the requirements of
Section 2.1. In the event 1,000 Hours of Service were earned during a 12-month
period described in Section 2.1 prior to termination, such service shall be
forfeited for purposes of this Article II only if the Participant:

 

  (a) had fewer than three Years of Service on January 1, 2000;

 

  (b) terminates employment on or after January 1, 2000; and

 

  (c) incurs five consecutive Breaks-in-Service.

 

PLUM CREEK    B 14    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

2.3 Change of Employment Status

If a person who is not a Participant becomes an Eligible Employee because of a
change in employment status, such person shall become a Participant upon the
later of (i) the date he or she would otherwise become a Participant under
Section 2.1 or, (ii) the date he or she becomes an Eligible Employee.

 

PLUM CREEK    B 15    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE III

RETIREMENT DATES

 

3.1 Normal Retirement Date

The Normal Retirement Date for a Participant shall be the first day of the month
coinciding with or next following the attainment of age 65. A Participant who
terminates on or before his or her Normal Retirement Date with a vested Accrued
Benefit shall receive his or her benefit as of the Normal Retirement Date,
unless: (a) such Participant elects to commence benefits on a later date under
Section 10.5(b), which is not later than the Required Beginning Date; (b) such
Participant qualifies for and elects to receive benefits at an Early Retirement
Date or a Vested Termination Date; or (c) such Participant has received a Lump
Sum distribution pursuant to Section 10.7(c).

 

3.2 Deferred Retirement Date

The Deferred Retirement Date for a Participant who continues working after the
Normal Retirement Date shall be the first day of the month coinciding with or
next following his or her termination date; provided, however, the Deferred
Retirement Date shall not be later than the Participant’s Required Beginning
Date. A Participant who continues to work after the Normal Retirement Date shall
receive his or her benefit as of the Deferred Retirement Date, unless such
Participant elects to commence benefits on a later date under Section 10.5(b),
which is not later than the Required Beginning Date.

 

3.3 Vested Termination Date

In lieu of a Retirement Benefit, a Participant who is vested and terminates
prior to retirement may elect in writing upon termination of employment, to
receive the Vested Termination Benefit on a Vested Termination Date, which shall
be the first day of any month coinciding with or following termination of
employment and before the Participant’s Normal Retirement Date. A Participant
may elect any prospective Vested Termination Date that falls within this window
period. A Participant may also elect a retroactive Vested Termination Date
subject to the limitations on electing a retroactive Pension Starting Date in
Section 5.4.

 

PLUM CREEK    B 16    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE IV

RETIREMENT BENEFITS

 

4.1 Retirement Benefit

A Participant’s monthly Retirement Benefit expressed as a Single Life Annuity,
shall equal the sum of the following as of any date; offset by the Actuarial
Equivalent value of any prior distribution:

 

  (a) $2.00 multiplied by Credited Service prior to January 1, 1962; plus

 

  (b) $15.00 multiplied by Credited Service from January 1, 1962, through
December 31, 1977; plus

 

  (c) $17.00 multiplied by Credited Service from January 1, 1978, through
December 31, 1981; plus

 

  (d) $19.50 multiplied by Credited Service from January 1, 1982, through
December 31, 1990; plus

 

  (e) $22.00 multiplied by Credited Service from January 1, 1991, through
December 31, 1991; plus

 

  (f) $24.00 multiplied by Credited Service from January 1, 1992, through
December 31, 1992; plus

 

  (g) $26.00 multiplied by Credited Service from January 1, 1993, through
December 31, 1995; plus

 

  (h) $29.00 multiplied by Credited Service from January 1, 1996, through
December 31, 1999; plus

 

  (i) $30.00 multiplied by Credited Service from January 1, 2000, through
December 31, 2000; plus

 

  (j) $32.00 multiplied by Credited Service from January 1, 2001, through
December 31, 2001; plus

 

  (k) $33.00 multiplied by Credited Service from January 1, 2002, through
December 31, 2002; plus

 

  (l) $34.00 multiplied by Credited Service from January 1, 2003, through
December 31, 2003; plus

 

PLUM CREEK    B 17    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (m) $35.00 multiplied by Credited Service from January 1, 2004, through
December 31, 2004; plus

 

  (n) $38.00 multiplied by Credited Service from January 1, 2005, through
December 31, 2005; plus

 

  (o) $39.00 multiplied by Credited Service from January 1, 2006, through
December 31, 2006; plus

 

  (p) $40.00 multiplied by Credited Service from and after January 1, 2007.

 

4.2 Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall equal his or her vested
Retirement Benefit payable at Normal Retirement Date and then adjusted for form
of payment.

 

4.3 Deferred Retirement Benefit

A Participant’s monthly Deferred Retirement Benefit payable on a Deferred
Retirement Date shall equal his or her vested Retirement Benefit payable as of
the date of termination of employment, and then adjusted for form of payment.
Service beyond Normal Retirement Date shall be taken into consideration.

In no event shall the Deferred Retirement Benefit provided under this paragraph
be less than the Retirement Benefit to which the Participant would have been
entitled if he or she had actually retired on the Normal Retirement Date,
Actuarially increased to reflect the delayed commencement past Normal Retirement
Date.

In the event a Participant continues working after the Participant’s Required
Beginning Date, the Deferred Retirement Benefit shall be recalculated and
adjusted annually in the manner described in Section 4.5(a), and for this
purpose the Participant shall be deemed to have terminated employment and
commenced receiving benefits as of the date benefits commence following the
Required Beginning Date and then become re-employed on the following day.

 

4.4 Vested Termination Benefit

A Participant’s monthly Vested Termination Benefit payable on a Vested
Termination Date shall equal his or her Retirement Benefit payable as of the
date of termination of employment, reduced according to the table below for the
first ten years and on an Actuarial Equivalent basis for additional years by
which the Vested Termination Date precedes the Normal Retirement Date to reflect
the earlier Pension Starting Date, and then adjusted for form of payment:

 

PLUM CREEK    B 18    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

Age on Vested

Termination Date

  Percentage of
Retirement  Benefit
Payable at Vested
Termination Date   65     100.0 %  64     91.5 %  63     83.9 %  62     77.1 % 
61     70.9 %  60     65.3 %  59     60.2 %  58     55.6 %  57     51.4 %  56  
  47.6 %  55     44.1 % 

 

4.5 Reemployment After Termination

 

  (a) Vested Participant Who Received No Distribution

In the event a vested Participant received no distribution upon initial
termination, his or her Retirement Benefit shall be determined by aggregating
Years of Service and Credited Service during the first and subsequent periods of
employment in accordance with Section 7.2(a).

 

  (b) Vested Participant Who Received a Distribution

In the event a vested Participant received a distribution of benefits upon
initial termination and becomes reemployed, his or her Retirement Benefit shall
be determined and paid as described below:

 

  (i) in the event such Participant commenced annuity payments, such annuity
payments shall continue during the period of reemployment;

 

  (ii) the Participant shall accrue an additional Retirement Benefit based on
Credited Service during reemployment;

 

  (iii) Years of Service prior to reemployment shall be considered;

 

  (iv) upon subsequent retirement, the initial benefit shall continue to be paid
in the initial form of payment elected and the additional benefit earned during
reemployment may be paid in any form elected by the Participant pursuant to
Article V; and

 

PLUM CREEK    B 19    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (v) in the event the Participant is eligible for a Deferred Retirement Benefit
upon subsequent retirement, only the portion of the benefit earned during the
period of reemployment shall be considered a Deferred Retirement Benefit.

 

  (c) Nonvested Participant

In the event a nonvested Participant terminates at a time when the present value
of his or her vested Retirement Benefit is zero the Employee shall be deemed to
have received a distribution of such Retirement Benefit upon termination
pursuant to Section 7.2(b) and shall no longer be a Participant. If the
individual becomes reemployed before incurring five consecutive
Breaks-in-Service, his or her Retirement Benefit shall be restored to the amount
of such benefit on the date of the deemed distribution and his or her Retirement
Benefit shall be determined by aggregating Years of Service and Credited Service
during the first and subsequent periods of employment. If the individual becomes
reemployed after five consecutive Breaks-in-Service, his or her Retirement
Benefit, Years of Service and Credited Service prior to reemployment shall be
disregarded for purposes of determining his or her Retirement Benefit earned
during reemployment unless the Participant had at least three Years of Service
on January 1, 2000. If a Participant had at least three Years of Service on
January 1, 2000, and is reemployed after a Break-in-Service, all service before
and after the Break-in-Service shall be aggregated pursuant to Section 7.2(c).

In no event shall the benefit upon subsequent retirement, prior to any reduction
for previously received benefits, be less than the initial Retirement Benefit.

 

4.6 Benefits For Terminated Participants

Benefits under the Plan shall be determined and paid in accordance with the
provisions of the Plan in effect on the most recent date of a termination of
employment.

Notwithstanding the foregoing, a Participant who terminated employment prior to
September 1, 2000, may elect a lump sum form of payment in accordance with
Section 5.1(c).

 

PLUM CREEK    B 20    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE V

FORMS OF PAYMENT

 

5.1 Forms of Payment

The following forms of benefit payments are available under this Plan:

 

  (a) Single Life Annuity:

A “Single Life Annuity” which provides monthly payments from the Retirement Date
or Vested Termination Date to the first of the month preceding death. The amount
of the monthly benefit shall equal the monthly Normal, Early or Deferred
Retirement Benefit or Vested Termination Benefit, whichever applies.

 

  (b) Joint and Survivor Annuity:

A reduced “Joint and Survivor Annuity” which provides monthly payments to a
married Participant from the Retirement Date or Vested Termination Date to the
first of the month preceding death. Following the Participant’s death, a benefit
equal to 25 percent, 50 percent, 75 percent or 100 percent of the reduced amount
payable to the Participant shall be payable for life to the Participant’s
spouse, if living at the time of the Participant’s death. A Participant who
elects a Normal or Deferred Retirement Benefit, or Vested Termination Benefit,
may elect which percentage shall be payable to the spouse.

If the spouse dies after the Participant’s benefit begins, the Participant’s
payments will be in the same reduced amount as is otherwise payable under the
Joint and Survivor Annuity. If the spouse dies prior to the date as of which the
Participant’s benefit begins, any election of a form of benefit under this
Section 5.1(b) shall be automatically canceled. If the Participant dies prior to
the date as of which his or her benefit is to begin, the spouse shall not be
entitled to receive any payments under this Section 5.1(b). However, a spouse
may be entitled to a benefit under Section 6.1.

 

  (i) The monthly benefit payable to the Participant under a 25 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to
exceed 1):

 

PLUM CREEK    B 21    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

 

FACTOR = .93 - .0025 x (AGE DIFFERENCE) where AGE DIFFERENCE is the
Participant’s age less the spouse’s age (computed to the birthdate anniversary
nearest the Retirement Date or Vested Termination Date, whichever applies).

 

  (ii) The monthly benefit payable to the Participant under a 50 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to exceed
1):

FACTOR = .87 - .005 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the spouse’s age (computed to the birthdate anniversary nearest the
Retirement Date or Vested Termination Date, whichever applies).

 

  (iii) The monthly benefit payable to the Participant under a 75% Joint and
Survivor Annuity shall be equal to the Participant’s benefit payable in the form
of a Single Life Annuity multiplied by the following factor (not to exceed 1):

FACTOR = .82 - .006 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the spouse’s age (computed to the birthdate anniversary nearest the
Retirement Date or Vested Termination Date, whichever applies).

 

  (iv) The monthly benefit payable to the Participant under a 100% Joint and
Survivor Annuity shall be equal to the Participant’s benefit payable in the form
of a Single Life Annuity multiplied by the following factor (not to exceed 1):

FACTOR = .79 - .0075 x (AGE DIFFERENCE) where AGE DIFFERENCE is the
Participant’s age less the spouse’s age (computed to the birthdate anniversary
nearest the Retirement Date or Vested Termination Date, whichever applies).

Notwithstanding the foregoing, effective for a Pension Starting Date on or after
January 1, 2005, the amount payable under any Joint and Survivor Annuity form of
payment shall not be less than the applicable joint and survivor annuity benefit
that is Actuarially Equivalent to the Participant’s Normal or Deferred
Retirement Benefit or Vested Termination Benefit payable in the form of a Single
Life Annuity, as of such Pension Starting Date.

 

PLUM CREEK    B 22    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (c) Lump Sum:

A “Lump Sum” distribution which provides a single sum payment representing the
Participant’s entire interest in the Plan. The amount of the single sum payment
shall be the greater of:

 

  (i) the Actuarially Equivalent present value of the Participant’s Retirement
Benefit expressed as a Single Life Annuity, commencing at the Participant’s
Normal Retirement Date, or

 

  (ii) the Lump Sum benefit amount which is the Actuarially Equivalent present
value of the Participant’s early retirement benefit on August 31, 2000, under
the terms of the Plan in effect on that date; provided such amount does not
exceed $25,000.

 

5.2 Automatic Form of Benefit

Unless a Participant elects otherwise, benefits shall be paid as provided below:

 

  (a) Married Participants

The qualified joint and survivor annuity under this Plan with respect to a
married Participant shall be the 50 percent Joint and Survivor Annuity. Any
Participant who is married on his or her Retirement Date or Vested Termination
Date, whichever applies, shall automatically be deemed to have elected the 50
percent Joint and Survivor Annuity option, effective as of such date, with his
or her spouse as the joint annuitant.

A married Participant may reject the 50 percent Joint and Survivor Annuity
option, by filing a written notice with the Pension Committee. Such initial
notice, or any subsequent change, must specify the joint annuitant (if
applicable) and form of payment elected. A married Participant may file a
rejection notice or revoke any such notice during the time periods set forth in
Section 5.4.

If a married Participant elects any form of payment other than the 50 percent,
75 percent or 100 percent Joint and Survivor Annuity with his or her spouse as
the joint annuitant, the Participant’s spouse must sign a waiver of the spouse’s
right to receive the survivor benefits under a 50 percent Joint and Survivor
Annuity. The spouse’s signature must be notarized, or witnessed by a Plan
representative.

 

  (b) Single Participants

The qualified joint and survivor annuity under the Plan with respect to a single
Participant shall be the Single Life Annuity.

Any single Participant

 

PLUM CREEK    B 23    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

shall receive his or her Retirement or Vested Termination Benefits in the form
of a Single Life Annuity.

A single Participant may reject the Single Life Annuity option and elect a Lump
Sum pursuant to Section 5.1 or revoke such election, by filing a written notice
with the Pension Committee during the time periods set forth in Section 5.4.

 

5.3 Limitation on Forms of Payment

A Participant may not elect a joint annuitant other than his or her spouse. A
Participant must elect a form of payment under which payments will be completed
within the Participant’s and Beneficiary’s life times or within their life
expectancies.

 

5.4 Benefit Notice, Benefit Election and Consent Requirements

 

  (a) Benefit Notice

A Participant who wishes to commence benefits must contact the Pension Committee
and request the applicable notice and election forms and indicate a date on
which he or she may want to commence benefits (the “Requested Date”). A
Requested Date may only be the first day of a month. A Participant who is
eligible to commence benefits on a Vested Termination Date may only choose a
prospective Requested Date. A Participant who is eligible to commence benefits
on a Retirement Date may choose a prospective Requested Date, or a past
Requested Date which is not more than 31 days before the Participant contacts
the Pension Committee to request a Benefit Notice. In addition, a Participant
who is age 65 or over may also choose a Requested Date which is his or her
Normal Retirement Date or Deferred Retirement Date, whichever applies. Depending
on the Participant’s election, his or her Requested Date and Pension Starting
Date may be the same or different dates.

As soon as administratively feasible following a Participant’s request, the
Pension Committee shall provide such Participant with a written notice, referred
to as a “Benefit Notice.” The Benefit Notice shall be considered to be provided
to the Participant on the date it is mailed to the Participant, or, if not
mailed, the date it is actually received by the Participant. The Benefit Notice
shall contain the following information:

 

  (i) the terms and conditions of the forms of payment available under the Plan
and the relative values of the optional forms of payment;

 

  (ii) the Participant’s right to waive the automatic form of payment pursuant
to Section 5.2;

 

PLUM CREEK    B 24    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (iii) the requirement for spouse consent to waiver of the automatic form of
payment pursuant to Section 5.2;

 

  (iv) the right to revoke a waiver of the automatic payment forms; and

 

  (v) the Participant’s right to consider the benefit election for at least 30
days before the Pension Starting Date, or in the case of a Retroactive Pension
Starting Date, 30 days before the date on which benefits actually commence, and
the right to waive this 30-day election period.

The Benefit Notice shall be furnished within a reasonable period (not more than
180 days) prior to the Participant’s Pension Starting Date, unless the Pension
Starting Date is a Retroactive Pension Starting Date.

If the Plan provides a Benefit Notice that includes benefits as of a Requested
Date, and the Participant does not complete an election to commence benefits by
the end of the 180-day period beginning on the date that such Benefit Notice is
provided, such Benefit Notice shall expire. The Participant must begin the
process again by contacting the Pension Committee and selecting a new Requested
Date.

 

  (b) Benefit Election

 

  (i) Election of Pension Starting Date and Form of Payment

A Participant may elect to commence benefits on a Pension Starting Date which is
his or her Requested Date, or a later date which is included in his or her
Benefit Notice pursuant to Section 5.4(c).

In addition, a Participant may only elect a Pension Starting Date that:

 

  (A) falls within 180 days after the date the Benefit Notice is provided
(except as provided in Section 5.4(c)); and

 

  (B) is on or after the date the Participant terminates employment.

All Participants may elect a form of payment as explained in the Benefit Notice.

 

PLUM CREEK    B 25    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (ii) Time and Form of Election

Any election made by the Participant or consent by a spouse pursuant to
Section 5.2(a) must be made within 180 days after the date the Benefit Notice is
provided. An election shall be made in writing on forms provided by and filed
with the Pension Committee.

 

  (iii) Right to Consider Election for 30 Days

The Participant has the right to consider his or her benefit election for at
least 30 days. The Participant may waive this right and elect a Pension Starting
Date that is less than 30 days after the date the Benefit Notice is provided. If
such a Participant elects a Pension Starting Date that is less than 30 days
after the date the Benefit Notice is provided, the Participant may change his or
her election at any time before (A) the end of the seven-day period that
immediately follows the date the Benefit Notice is provided, or (B) the Pension
Starting Date, whichever is later. In no event will the first benefit payment be
issued until after the end of the seven-day period that follows the date the
Benefit Notice is provided. Any election shall automatically be revoked if the
Participant dies prior to the Pension Starting Date.

 

  (c) Retroactive Pension Starting Date

Notwithstanding Section 5.4(a) and Section 5.4(b), a Participant may only elect
to commence benefits on a “Retroactive Pension Starting Date” in certain
circumstances. A “Retroactive Pension Starting Date” is a Pension Starting Date
that is on or before the date that the Benefit Notice is provided to the
Participant.

A Participant may elect to commence benefits as of a Retroactive Pension
Starting Date only in the circumstances described in (i), (ii) or (iii) below.

 

  (i) Vested Termination Benefits

A Participant who requests a Benefit Notice pursuant to Section 5.4(a) for
benefits to commence on a prospective Vested Termination Date in accordance with
Section 3.3, may commence benefits as of the Requested Date even though such
date becomes a Retroactive Pension Starting Date because the Benefit Notice is
not provided before the Requested Date (for example, due to administrative
delay). In this circumstance, the Participant may elect to receive:

 

PLUM CREEK    B 26    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (A) any annuity form of payment available under the Plan, determined as of the
Requested Date; or

 

  (B) any annuity form of payment available under the Plan, determined as of the
Pension Starting Date that is the first day of the month following the month in
which the Benefit Notice is provided; or

 

  (C) subject to the terms of Section 5.1, a Lump Sum form of payment equal to
the greater of:

 

  (1) the Lump Sum benefit determined as of the Requested Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c)), plus interest pursuant to Section 5.4(c)(iv)(D)or

 

  (2) the Lump Sum benefit determined as of the Pension Starting Date that is
the first day of the month following the month in which the Benefit Notice is
provided.

 

  (ii) Normal Retirement Benefits

A Participant who qualifies for benefits to commence on his or her Normal
Retirement Date, but does not commence benefits as of or before his or her
Normal Retirement Date, may elect to commence benefits on a Retroactive Pension
Starting Date, subject to the following limitations. Such a Participant may
elect to receive:

 

  (A) any annuity form of payment available under the Plan, determined as of the
Participant’s Normal Retirement Date; or

 

  (B) any annuity form of payment available under the Plan, determined as of the
Requested Date; or

 

  (C) if a Participant requests a Benefit Notice pursuant to Section 5.4(a) and
the Benefit Notice is not provided before the Requested Date, the Participant
may also elect to receive any annuity form of payment available under the Plan,
determined as of the Pension Starting Date that is the first day of the month
following the month in which the Benefit Notice is provided; or

 

PLUM CREEK    B 27    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (D) subject to the terms of Section 5.1(c), a Lump Sum benefit equal to the
greater of:

 

  (1) the Lump Sum benefit determined as of the Normal Retirement Date (based on
the Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c), plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (2) the Lump Sum benefit determined as of the Requested Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c)), and if the Requested Date is a Retroactive Pension Starting
Date, plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (3) if the Participant requests a Benefit Notice under Section 5.4(a) and the
Benefit Notice is not provided before the Requested Date, the Participant may
also elect to receive the Lump Sum benefit determined as of the Pension Starting
Date that is the first day of the month following the month in which the Benefit
Notice is provided.

 

  (iii) Deferred Retirement Benefits

A Participant who qualifies for benefits to commence on his or her Deferred
Retirement Date, but does not commence benefits as of or before his or her
Deferred Retirement Date, may elect to commence benefits as of a Retroactive
Pension Starting Date, subject to the following limitations. Such a Participant
may elect to receive:

 

  (A) any annuity form of payment available under the Plan, determined as of the
Participant’s Deferred Retirement Date; or

 

  (B) any annuity form of payment available under the Plan, determined as of the
Requested Date; or

 

  (C)

if a Participant requests a Benefit Notice pursuant to Section 5.4(a) and the
Benefit Notice is not provided before the Requested Date, the Participant may
also elect to receive any annuity form of payment available under the Plan,
determined as of the Pension Starting Date that is the

 

PLUM CREEK    B 28    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

 

first day of the month following the month in which the Benefit Notice is
provided; or

 

  (D) subject to the terms of Section 5.1(c), a Lump Sum benefit equal to the
greater of:

 

  (1) the Lump Sum benefit determined as of the Deferred Retirement Date (based
on the Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c)), plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (2) the Lump Sum benefit determined as of the Requested Date (based on the
Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c) and if the Requested Date is a Retroactive Pension Starting Date,
plus interest pursuant to Section 5.4(c)(iv)(D); or

 

  (3) if the Participant requests a Benefit Notice under Section 5.4(a) and the
Benefit Notice is not provided before the Requested Date, the Participant may
also elect to receive the Lump Sum benefit determined as of the Pension Starting
Date that is the first day of the month following the month in which the Benefit
Notice is provided.

 

  (iv) Retroactive Pension Starting Date Conditions

If a Participant elects to receive benefits based on a Retroactive Pension
Starting Date, the following additional conditions must be satisfied:

 

  (A) The Participant election and any required spouse consent pursuant to
Section 5.2(a) must be made within 180 days before the date of the first benefit
payment.

 

  (B) The Participant’s benefit amount shall be calculated as of the Retroactive
Pension Starting Date elected by the Participant, based on the Plan terms in
effect on such date and the Actuarial Equivalent factors that would have applied
if benefits had actually commenced on such date, subject to
Section 5.4(c)(iv)(D).

 

  (C)

If the Retroactive Pension Starting Date is more than twelve months before the
date benefits actually commence,

 

PLUM CREEK    B 29    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

 

the maximum annual benefit (including appropriate interest adjustments) payable
under the Plan pursuant to Section 8.2 shall be calculated as of the date
benefits actually commence based on Plan terms and Actuarial Equivalent factors
in effect on such date.

 

  (D) The Participant shall receive a make-up payment to reflect missed payments
from the date each payment was due on or after the Retroactive Pension Starting
Date to the date of the actual make-up payment. The make-up payment shall
include interest, calculated using the interest rate provided in Section 1.3(a),
and shall be compounded monthly to reflect the period between the date each
payment was due on or after the Retroactive Pension Starting Date and the date
the make-up payment actually is made.

 

  (E) If the Participant is married on the date benefits actually commence, the
spouse consent requirements of Section 5.2(a) that apply if the Participant
elects any form of payment other than the 50 percent, 75 percent and 100 percent
Joint and Survivor Annuity, apply to such spouse. If the Participant was
previously married to a different spouse on the Retroactive Pension Starting
Date, the spouse consent requirements of Section 5.2(a) do not apply to the
former spouse, unless a qualified domestic relations order requires that they
also apply to the former spouse.

 

  (F) If a Participant is married on the date benefits actually commence, his or
her spouse must sign the election of a Retroactive Pension Starting Date if the
monthly survivor annuity amount payable to the spouse based on the Retroactive
Pension Starting Date is less than the monthly survivor annuity amount payable
to the spouse under a 50 percent joint and survivor annuity determined as if the
actual benefit commencement date was the Pension Starting Date. The spouse’s
signature must be notarized, or witnessed by a Plan representative.

 

  (G) The first benefit payment must be made more than seven days after the date
on which the Benefit Notice is provided.

 

PLUM CREEK    B 30    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

5.5 Directed Rollovers

 

  (a) General Rule

A Participant, spouse Beneficiary, former spouse alternate payee, or non-spouse
Beneficiary (each referenced as a “distributee”) who is entitled to or elects a
Lump Sum benefit may direct the Pension Committee to pay part or all of the
benefit to a trustee or custodian of an Eligible Retirement Plan that accepts
such directed rollovers subject to the following provisions:

 

  (i) a distributee may not request a directed rollover of an amount distributed
due to the minimum required distribution following the Participant’s Required
Beginning Date pursuant to Section 10.5(c);

 

  (ii) the rollover of a distribution may only be directed to one qualified plan
or IRA;

 

  (iii) a non-spouse Beneficiary (who is not a former spouse alternate payee)
may only direct a rollover to an individual retirement account described in Code
Section 408(a) or an individual retirement annuity described in Code
Section 408(b), established for the purpose of receiving such rollover; and

 

  (iv) a distributee must provide the information or documentation reasonably
requested by the Pension Committee.

“Eligible Retirement Plan” means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
plan described in Code Section 401(a), that accepts the eligible rollover
distribution. “Eligible Retirement Plan” may also mean an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan.

 

  (b) Notice to Participants

The Pension Committee shall furnish each distributee eligible for a directed
rollover under this section with a written explanation of the directed rollover
opportunity and related withholding consequences of not choosing a directed
rollover within a reasonable period (at least 30 but not more than 180 days)
prior to the distributee’s Pension Starting Date. The explanation shall clearly
indicate that the distributee has the right to a 30-

 

PLUM CREEK    B 31    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

day waiting period to consider the election. The distributee may waive the
30-day period by an affirmative election to make or not make a directed rollover
in writing on forms provided by the Pension Committee. The forms shall indicate
that the distributee has a right to consider whether to roll over his or her
benefit from the Plan for at least 30 days.

 

PLUM CREEK    B 32    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE VI

DEATH AND DISABILITY BENEFITS

 

6.1 Pre-Retirement Death Benefit

In the event a Participant dies after becoming vested and before commencing to
receive Retirement Benefits or Vested Termination Benefits under the Plan, his
or her Beneficiary shall receive a pre-retirement death benefit. In the event a
Participant is married at the time of death, his or her spouse shall be the
Beneficiary. A married Participant may not elect a non-spouse Beneficiary to
receive pre-retirement death benefits. The time of commencement and the amount
of the death benefit is described below.

 

  (a) Surviving Spouse Beneficiary

A surviving spouse Beneficiary shall receive a monthly death benefit payable
from the first day of the month coinciding with or following the date of the
Participant’s death, through the first day of the month preceding the
Beneficiary’s death.

The death benefit shall equal the greater of:

 

  (i) the amount payable to the Beneficiary under a 50 percent joint and
survivor annuity form of payment if the Participant had terminated on the
earlier of the date of actual termination of employment or the date of death,
survived to the date spouse benefits commence and commenced receiving Vested
Termination Benefit or Retirement Benefit payments, whichever applies, as of the
date death benefits commence; and

 

  (ii) the amount of a Single Life Annuity that is Actuarially Equivalent (based
on the spouse’s age) to the benefit that would have been payable to the
Participant in the form of a Lump Sum if the Participant had terminated on the
earlier of the date of actual termination of employment or the date of death,
survived to the date spouse benefits commence and commenced receiving Vested
Termination Benefit or Retirement Benefit payments, whichever applies, as of the
date death benefits commence.

Notwithstanding the foregoing, in the event a Participant dies prior to his or
her Normal Retirement Date, a surviving spouse entitled to benefits may elect to
postpone commencement of benefits to the first day of any month on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by

 

PLUM CREEK    B 33    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

December 31 of the calendar year in which the Participant would have attained
age 70 1/2, if later. If a surviving spouse Beneficiary dies before death
benefits commence, no death benefit shall be payable under the Plan.

A spouse Beneficiary may elect to receive a Lump Sum form of payment in lieu of
the monthly benefit described above, subject to the limit described below. If a
spouse Beneficiary elects a Lump Sum, such election must be in writing and made
not earlier than 180 days prior to the date monthly benefits would otherwise
commence. A Lump Sum benefit is only payable if the spouse commences benefits on
the first day of the month coinciding with or following the date the Lump Sum
election is filed with the Pension Committee. The Lump Sum benefit shall equal
the amount that is Actuarially Equivalent to the monthly benefit described
above.

 

  (b) Non-Spouse Beneficiary

A non-spouse Beneficiary shall receive a death benefit payable as soon as
administratively feasible after the Participant’s death, in a single sum
payment.

The amount of the benefit shall equal the Lump Sum amount that would have been
payable to the Participant if the Participant had terminated on the earlier of
the date of actual termination of employment or the date of death, survived to
the date death benefits commence and received a Lump Sum Vested Termination
Benefit or Retirement Benefit payment, whichever applies, as of the date death
benefits commence.

 

  (c) Estate

If there is no Beneficiary following the Participant’s death, a benefit shall be
payable to the participant’s estate in accordance with Section 1.6. Such benefit
shall be distributed by December 31 of the calendar year containing the fifth
anniversary o the Participant’s death.

The amount of the benefit payable to the estate shall equal the Lump Sum amount
that would have been payable to the Participant if the Participant had
terminated on the earlier of the date of actual termination of employment or the
date of death, survived to the date death benefits commence and received a Lump
Sum Vested Termination Benefit or Retirement Benefit payment, whichever applies,
as of the date death benefits commence.

 

PLUM CREEK    B 34    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

6.2 Disability

A Participant who is totally and permanently disabled who has at least 10 Years
of Service at termination of employment and qualifies for disability benefits
under the Social Security Act shall receive a monthly disability benefit until a
Retirement Benefit begins to be paid. Such disability benefit is equal to his or
her Retirement Benefit determined as of the date of termination of employment
and shall commence as of the first day of the month following termination of
employment and end on the first day of the month preceding the Participant’s
Normal Retirement Date. Benefits shall not be reduced for commencement prior to
Normal Retirement Date, however, benefits payable to a Participant who is
married at the time disability benefits commence shall be reduced to the amount
payable to the Participant under a 50 percent Joint and Survivor Annuity
pursuant to Section 5.1(b). This benefit shall not affect the Participant’s
Normal Retirement Benefit otherwise payable under the Plan. The Participant may
elect a form of payment for his or her Normal Retirement Benefit prior to his or
her Normal Retirement Date pursuant to Article V.

In the event a married Participant who is receiving this disability benefit dies
before commencing retirement benefits under the Plan, his or her surviving
spouse shall not be entitled to receive any survivor benefits pursuant to this
Section 6.2, but may be entitled to a pre-retirement spouse’s death benefit
pursuant to Section 6.1.

 

PLUM CREEK    B 35    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE VII

VESTING

 

7.1 Vesting

Each Participant shall have a vested, nonforfeitable right to his or her Accrued
Benefit multiplied by the appropriate vesting percentage in accordance with the
following table:

 

Years of Service

   Percent Vested  

Less than 5

     0 % 

5

     100 % 

In addition, each Participant shall have a 100 percent vested nonforfeitable
right to his or her Accrued Benefit on the date he or she attains age 65,
provided he or she is an Employee on such date. Each Participant who has three
Years of Service on January 1, 2000, shall also have a 100 percent vested
nonforfeitable right to his or her Accrued Benefit in the event the Participant
dies provided he or she is an Employee on such date. An Employee who terminates
with 0 percent vested shall be deemed to be “nonvested”.

 

7.2 Termination Prior to Vesting

 

  (a) Forfeiture of Service

If a nonvested Participant incurs a five-consecutive-year Break-in-Service, his
or her Years of Service and Credited Service preceding the five-consecutive-year
Break-in-Service shall be disregarded, and any Accrued Benefit earned prior to
the five-consecutive-year Break-in-Service shall be forfeited.

If a vested Participant incurs a Break-in-Service and is subsequently rehired,
all Years of Service and Credited Service before and after the Break-in-Service
shall be aggregated.

Notwithstanding the foregoing, in the event service is forfeited under the terms
of a Predecessor Plan and the individual later becomes a Participant in this
Plan, such forfeited service shall remain forfeited.

 

  (b) Deemed Cash-Out of Accrued Benefit

If a nonvested Participant terminates employment, the Participant shall be
deemed to have received a distribution of his or her Accrued Benefit upon

 

PLUM CREEK    B 36    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

termination, and shall no longer be a Participant. If the Participant resumes
employment with the Employer before incurring a five-consecutive-year
Break-in-Service, his or her Accrued Benefit, Years of Service and Credited
Service preceding the Break-in-Service shall be reinstated upon reemployment, in
accordance with Section 4.5(c).

 

  (c) Grandfather for Certain Participants on January 1, 2000

Notwithstanding the foregoing, if a Participant had at least three Years of
Service on January 1, 2000, all Years of Service and Credited Service before and
after a Break-in-Service shall be aggregated.

 

7.3 Forfeitures

Any forfeitures arising under this Plan shall be used only to offset future
Employer contributions and shall not affect any Participant’s Accrued Benefit.

 

7.4 Amendment of Vesting Schedule

The Employer reserves the right to amend the vesting schedule set forth in
Section 7.1 at any time pursuant to Section 12.1; however, no such amendment
shall reduce the vested percentage of a Participant’s Accrued Benefit,
determined as of the date immediately preceding the later of the date on which
such amendment is adopted or effective, to a percentage that is less than the
Participant’s vested percentage as computed under the Plan without regard to the
amendment.

In the event the Employer amends the vesting schedule, each Participant having
at least three Years of Service with the Employer may elect to have his or her
vested Accrued Benefit computed under the Plan without regard to the amendment.
The Participant must file his or her election with the Administrative Committee
within sixty days of the latest of:

(a) the Employer’s adoption of the amendment;

(b) the effective date of the amendment; or

(c) the Participant’s receipt of written notice of the amendment.

Notwithstanding the above, a Participant is not entitled to the election if the
Participant’s vested percentage determined under the Plan, as amended, is at all
times at least as great as the Participant’s vested percentage determined under
the Plan without regard to the amendment. For purposes of this Section 7.4, an
amendment to the vesting schedule includes any Plan amendment which directly or
indirectly affects the vested percentage of a Participant’s right to his or her
Accrued Benefit.

 

PLUM CREEK    B 37    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE VIII

LIMITATIONS ON BENEFITS

 

8.1 Limitation on Benefits

To prevent discrimination in favor of highly-compensated Participants upon early
termination of the Plan, the following limitations govern allocation of Trust
assets.

 

  (a) General Rule

In the event the Plan terminates, the benefit of any “Highly Compensated
Employee” and any “Former Highly Compensated Employee” (as defined below) shall
be limited to a benefit that is nondiscriminatory under Code Section 401(a)(4).

 

  (b) Limit on Annual Payments

Annual payments to an Employee in the “Restricted Group” (as defined below) are
restricted to an amount equal to the payments that would be made on behalf of
the Employee:

 

  (i) under a Single Life Annuity that is Actuarially Equivalent to the sum of
the Employee’s Accrued Benefit and the Employee’s other benefits under the Plan
(other than a Social Security supplement); plus

 

  (ii) the amount of any Social Security supplements the Employee is entitled to
receive.

This restriction will not apply if:

 

  (A) after payment to an Employee in the Restricted Group of all “Benefits” (as
defined below), the value of Plan assets equals or exceeds 110 percent of the
value of current liabilities, as defined in Code Section 412(l)(7);

 

  (B) the value of the Benefits for an Employee in the Restricted Group is less
than 1 percent of the value of current liabilities before distribution of such
Benefits; or

 

  (C) the value of the Benefits for an Employee in the Restricted Group does not
exceed the small benefit amount described in Section 10.7(c).

 

PLUM CREEK    B 38    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (c) Definitions

 

  (i) The “Restricted Group” consists of the 25 highest-paid current and former
Highly Compensated Employees or all current and former Highly Compensated
Employees if less than 25.

 

  (ii) “Benefit” means loans in excess of the amounts set forth in Code
Section 72(p)(2)(A), any periodic income, any withdrawal values payable to a
living Employee or former Employee, and any non-insured death benefits.

 

  (iii) “Highly Compensated Employee” means, effective January 1, 1997, any
Employee who: (1) was a 5 percent owner (as defined in Code Section 416(i)(1))
of any Affiliated Companies, at any time during the Plan Year or the preceding
Plan Year, or (2) for the preceding Plan Year had Compensation from the Employer
in excess of $80,000 (as adjusted). The $80,000 amount is adjusted at the same
time and in the same manner as under Code Section 415(d), except that the base
period is the calendar quarter ending September 30, 1996.

In determining whether an Employee is a Highly Compensated Employee for the Plan
Year beginning January 1, 1997, the amendments to Code Section 414(q) stated in
the preceding paragraph is treated as having been in effect for the Plan Year
beginning January 1, 1996.

 

  (iv) “Former Highly Compensated Employee” means any Employee who terminated
service (or was deemed to have terminated service) prior to the Plan Year,
performs no service for the Employer during the current Plan Year, and was a
Highly Compensated Employee for either the year of termination or any Plan Year
ending on or after the Employee attains age 55.

 

  (d) Limitations Not Effective

The limitations contained in this section shall not restrict the annual amount
paid to a Participant in the Restricted Group provided the Participant agrees to
repay an amount necessary for the distribution of assets upon Plan termination
to satisfy Code Section 401(a)(4). Such Participant must agree to repay amounts
paid to him or her to the extent they exceed the amount he or she would have
received if the restrictions under this section had been applied. The agreement
to repay must be secured by deposit in escrow of property having a market value
of 125 percent of the amount subject to repayment. If the value of the property
falls below 110 percent of the repayment amount, the Participant must deposit
additional property to again

 

PLUM CREEK    B 39    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

satisfy the 125 percent requirement. Alternatively, the agreement to repay may
be secured or collateralized by posting a bond or letter of credit equal to at
least 100 percent of the repayment amount. Such bond must be furnished by an
insurance company or bonding company or other surety approved by the U.S.
Department of Treasury as an acceptable surety for federal bonds.

Any such repayment agreement shall be terminated and any property in escrow
shall be returned and any bond or letter of credit may be canceled in the event
one of the three conditions set forth in Section 8.1(b) is satisfied or the Plan
terminates and benefits received by the Participant are nondiscriminatory in
accordance with Code Section 401(a)(4).

 

  (e) Regulatory Authority

This section is intended to comply with Section §1.401(a)(4)-5(b) of the
Treasury regulations, and shall be superseded to the extent any provision of
such regulation conflicts with the limitations stated herein.

 

8.2 Maximum Annual Benefit Payable Under the Plan

For purposes of this Section 8.2, the Employer and any Affiliated Companies
shall be considered a single employer, to the extent required by the Code.
Benefit increases resulting from the increase in the limitations of Code
Section 415(b) which are effective January 1, 2002, shall be provided to all
Employees participating in the Plan who have one Hour of Service on or after
January 1, 2002.

 

  (a) Primary Rule

Notwithstanding any other Plan provision to the contrary, the annual Employer
provided benefit payable to or on behalf of a Participant under the Plan (after
any adjustments required under the Plan to reflect commencement of benefits
other than at Normal Retirement Date, an optional form of payment or death
benefit coverage) shall not exceed the lesser of:

 

  (i) the “Dollar Limitation” which means the greater of (A) the Participant’s
current Accrued Benefit on December 31, 1982, under the Burlington Northern Inc.
Pension Plan, or (B) $160,000, as adjusted in such manner as the Secretary shall
prescribe, effective January 1 of each year, under Section 8.2(b) of the Plan
and Code Section 415(d), and payable in the form of a straight life annuity; the
Dollar Limitation as adjusted under Code Section 415(d) will apply to each
calendar year for which the adjustment applies; or

 

PLUM CREEK    B 40    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (ii) the “Compensation Limitation” which means the Participant’s average
annual Compensation from the Employer for the consecutive calendar years (not in
excess of three such years) during which he or she was an active Participant in
the Plan (for years prior to January 1, 2006) and for which such average is
highest.

The Dollar Limitation and Compensation Limitation shall each be adjusted if the
Participant commences benefits before age 62 or after age 65 or if the
Participant has less than ten years of participation or ten years of employment,
pursuant to Sections 8.2(c) and 8.2(f)).

 

  (b) Cost-of-Living Adjustment

The Dollar Limitation prescribed above shall be automatically adjusted for
cost-of-living increases, to the maximum permissible dollar limitation
determined by the Commissioner of the Internal Revenue Service. Notwithstanding
Section 4.6, the dollar amount applicable in computing the benefit payable to
any Participant shall be the dollar amount in effect for the calendar year in
which the benefit commences.

 

  (c) Adjustment for Early or Late Retirement

 

  (i) Retirement Before Age 62

If the benefit of a Participant begins prior to age 62, the Dollar Limitation
under Section 8.2(a)(i) applicable to the Participant at such earlier age is an
annual benefit payable in the form of a straight life annuity beginning at the
earlier age that is the Actuarial Equivalent of the Dollar Limitation applicable
to the Participant at age 62. The Dollar Limitation applicable at an age prior
to age 62 is determined as the lesser of (A) the Actuarial Equivalent (at such
age) of the Dollar Limitation computed using the interest rate and mortality
table (or other tabular factor) used to determine the Participant’s Vested
Termination Benefit pursuant to Section 4.4 and (B) the Actuarial Equivalent (at
such age) of the Dollar Limitation computed using a 5 percent interest rate in
lieu of the interest rate specified in Section 1.3, and the applicable mortality
table as defined in Section 1.3. Any decrease in the Dollar Limitation
determined in accordance with this subparagraph 8.2(c)(i) shall not reflect a
mortality decrement if benefits are not forfeited upon the death of the
Participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

 

PLUM CREEK    B 41    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (ii) Retirement After Age 65

If the benefit of a Participant begins after the Participant attains age 65, the
Dollar Limitation applicable to the Participant at the later age is the annual
benefit payable in the form of a straight life annuity beginning at the later
age that is Actuarially Equivalent to the Dollar Limitation applicable to the
Participant at age 65. The Actuarial Equivalent of the Dollar Limitation
applicable at an age after age 65 is determined as (A) the lesser of the
Actuarial Equivalent (at such age) of the Dollar Limitation computed using the
interest rate and mortality table (or other tabular factor) used to determine
the Participant’s Deferred Retirement Benefit pursuant to Section 4.4 and
(B) the Actuarial Equivalent (at such age) of the Dollar Limitation computed
using a 5 percent interest rate assumption in lieu of the interest rate
specified in Section 1.3(a), and the applicable mortality table as defined in
Section 1.3(a). For these purposes, mortality between age 65 and the age at
which benefits commence shall be ignored.

 

  (d) Annual Benefit

Notwithstanding the foregoing, if the annual benefit, excluding ancillary
benefits, to be paid to a Participant under the Plan is not in the form of a
Single Life Annuity or in the statutory 50 percent joint and survivor annuity
option, the benefit considered to be payable to a Participant under the Plan for
purposes of Section 8.2 shall be Actuarially adjusted to the extent required
under Code Section 415(b)(2).

 

  (e) Actuarial Adjustment

Any Actuarial adjustments under Section 8.2(d) shall be as follows:

 

  (i) For Plan Years Beginning Before January 1, 1995

For Plan Years beginning before January 1, 1995, the Actuarial adjustment shall
be computed using the interest rate specified in the Plan for adjusting benefits
in the same form of payment or 5 percent, whichever results in a greater
benefit.

 

  (ii) For Plan Years Beginning On or After January 1, 1995

Except as provided below in Subsection (iii), for Plan Years beginning on or
after January 1, 1995, the Actuarial adjustment shall be computed using the
interest rate and mortality table specified in the Plan for adjusting benefits
in the same form, or 5 percent and the mortality table set forth in
Section 1.3(a) for Plan

 

PLUM CREEK    B 42    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

Years commencing prior to January 1, 1999 and Section 1.3(c) for Plan Years
commencing on or after January 1, 1999, whichever results in a greater benefit.

 

  (iii) For Payment Forms Other Than Nondecreasing Annuity

For Plan Years beginning on or after January 1, 1995, in determining the
actuarially equivalent straight life annuity for a benefit form other than a
nondecreasing annuity payable for a period of not less than the Participant’s
life (or the surviving spouse’s life in the case of a qualified preretirement
survivor death benefit), or decreases during the Participant’s life as a result
of the death of a joint annuitant (if the reduction is not below 50 percent of
the benefit payable before the joint annuitant’s death) or as a result of the
cessation or reduction of Social Security supplements or qualified disability
payments, the interest rate will be the interest rate set forth in
Section 1.3(b) for Plan Years that commence prior to January 1, 1999, and
Section 1.3(c) for Plan Years that commence on or after January 1, 1999;
provided that the following special interest rate shall apply for the benefits
described. For benefits with a Pension Starting Date in 2004 or 2005, for
purposes of adjusting any benefit payable in a form that is subject to the
minimum present value requirements of Code Section 417(e)(3), the interest rate
assumption shall be 5.5 percent, if greater than the rate described in
Section 1.3(c).

 

  (f) Special Provisions Regarding Participants With Fewer Than Ten Years of
Participation or Service

In the case of any Participant who participated in the Plan for fewer than ten
years, the maximum dollar benefit otherwise applicable under Section 8.2(a)(i)
shall be multiplied by a fraction whose numerator is the Participant’s years of
participation in the Plan (including fractions thereof, but not less than one)
and whose denominator is 10.

In the case of any Participant who was employed by the Employer for fewer than
10 years, the maximum benefit otherwise applicable under Section 8.2(a)(ii),
shall be multiplied by a fraction whose numerator is the Participant’s years of
employment with the Employer (including fractions thereof, but not less than
one) and whose denominator is 10.

 

PLUM CREEK    B 43    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (g) Transition Rule

 

  (i) Tax Reform Act of 1986

The limitations of Section 8.2 shall not reduce a Participant’s annual benefit
to less than his or her Accrued Benefit as of December 31, 1986, disregarding
any change in the terms of the Plan and any cost-of-living adjustments after
May 5, 1986.

 

  (ii) Retirement Protection Act of 1994 (“RPA ‘94”)

The limitations of Section 8.2(a)(ii)1 shall not reduce a Participant’s annual
benefit to less than his or her “RPA ‘94 old law benefit.” A Participant’s “RPA
‘94 old law benefit” is the Participant’s Accrued Benefit as of December 31,
1998. In determining the amount of Participant’s RPA ‘94 old law benefit, the
following shall be disregarded:

 

  (A) any Plan amendment increasing benefits adopted after January 1, 1999; and

 

  (B) any cost of living adjustments that become effective after such date.

 

  (h) Aggregation With Other Defined Benefit Plans

If a Participant also participates in any other defined benefit pension plan
maintained by the Employer, the provisions of Section 8.2 shall be applied on an
aggregate basis to the benefits payable under this Plan and each such other
plan. Any reduction in the aggregate benefits payable under this Plan and any
such other plan due to the application of this section shall be made on a pro
rata basis.

 

  (i) Effect of Repeal of Code Section 415(e)

Effective as of January 1, 2000, and notwithstanding any other provision of the
Plan, for any Participant whose employment with all Affiliated Companies last
terminated prior to such date and who has not yet commenced benefits, his or her
Accrued Benefit (including any death benefit based on such Accrued Benefit)
shall be determined by applying the terms of the Plan implementing the
limitations of Code Section 415 as if the limitations of such Section 415
continued to include the limitations of Code Section 415(e) as in effect on
December 31, 1999. For this purpose, the defined contribution fraction is set
equal to the defined contribution fraction as of December 31, 1999.

 

PLUM CREEK    B 44    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE IX

TOP HEAVY PROVISIONS

 

9.1 Scope

Notwithstanding any Plan provision to the contrary, for any Plan Year in which
the Plan is Top Heavy within the meaning of Code Section 416(g), the provisions
of this Article IX shall govern to the extent they conflict with or specify
additional requirements to the Plan provisions governing Plan Years which are
not Top Heavy.

 

9.2 Top Heavy Status

 

  (a) Top Heavy

This Plan shall be “Top Heavy” if, as of the Determination Date, (1) the sum of
the Aggregate Accounts of Key Employees, or (2) the Present Value of Accrued
Benefits of Key Employees under this Plan and any plan of an Aggregation Group,
exceeds 60 percent of the Aggregate Accounts or the Present Value of Accrued
Benefits of all Participants under this Plan and any plan of an Aggregation
Group.

The Present Value of Accrued Benefits and/or Aggregate Account balance of a
Participant who was previously a Key Employee but is no longer a Key Employee
(or his or her Beneficiary), shall not be taken into account for purposes of
determining Top Heavy status. Further, a Participant’s Present Value of Accrued
Benefits and/or Aggregate Account balance shall not be taken into account if he
or she has not performed services for the Affiliated Companies during the
one-year period ending on the Determination Date.

 

  (b) Super Top Heavy

This Plan shall be “Super Top Heavy” if, as of the Determination Date, (1) the
sum of the Aggregate Accounts of Key Employees, or (2) the Present Value of
Accrued Benefits of Key Employees under this Plan and any plan of an Aggregation
Group, exceeds 90 percent of the Aggregate Accounts or the Present Value of
Accrued Benefits of all Participants under this Plan and any plan of an
Aggregation Group.

 

  (c) Determination Date

Whether the Plan is Top Heavy for any Plan Year shall be determined as of the
Determination Date. “Determination Date” means (a) the last day

 

PLUM CREEK    B 45    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

of the preceding Plan Year, or (b) in the case of the first Plan Year, the last
day of such Plan Year.

 

  (d) Valuation Date

“Valuation Date” means, for purposes of determining Top Heaviness, the
Determination Date.

 

  (e) Aggregate Account

“Aggregate Account” means, with respect to a Participant, his or her adjusted
account balance in a defined contribution plan, as determined under the top
heavy provisions of such plan.

 

  (f) Present Value of Accrued Benefits

“Present Value of Accrued Benefits” means the sum of:

 

  (i) the Actuarial Equivalent present value of the Accrued Benefit under the
Plan as of the Valuation Date, and

 

  (ii) distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under Code Section 416(g)(2) during the one-year
period ending on the Determination Date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In
the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “five-year period” for “one-year period.”

An unrelated rollover or transfer is one which is both initiated by the Employee
and made between plans of different employers. A related rollover or transfer is
one which is either not initiated by the Employee or made between plans of the
same employer.

 

  (g) Key Employee

“Key Employee” means any Employee or former Employee (including any deceased
Employee and his or her Beneficiaries) who at any time during the Plan Year
containing the Determination Date is included in one of the following categories
as within the meaning of Code Section 416(i)(1), applicable regulations and
other applicable guidance issued thereunder:

 

PLUM CREEK    B 46    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (i) an officer of the Employer whose annual aggregate Compensation from the
Affiliated Companies exceeds $130,000 (as adjusted under Code Section 416(i)(1)
for Plan Years beginning after December 31, 2002, provided that no more than 50
Employees shall be considered officers, or if less, the greater of 10 percent of
the Employees or three;

 

  (ii) an Employee who owns more than 5 percent of the Employer, or

 

  (iii) an Employee who owns more than 1 percent of the Employer with annual
aggregate Compensation from the Affiliated Companies that exceeds $150,000.

For this purpose, annual Compensation means Compensation within the meaning of
Code Section 415(c)(3) as defined in Section 1.11.

 

  (h) Aggregation Group

“Aggregation Group” means the group of plans that must be considered as a single
plan for purposes of determining whether the plans within the group are Top
Heavy (Required Aggregation Group), or the group of plans that may be aggregated
for purposes of Top Heavy testing (Permissive Aggregation Group). The
Determination Date for each plan must fall within the same calendar year in
order to aggregate the plans.

 

  (i) The Required Aggregation Group includes each plan of the Affiliated
Companies in which a Key Employee is a participant in the Plan Year containing
the Determination Date or any of the four (4) preceding Plan Years, and each
other plan of the Affiliated Companies which, during this period, enables any
plan in which a Key Employee participates to meet the minimum participation
standards or non-discriminatory contribution requirements of Code
Sections 401(a)(4) and 410.

 

  (ii) A Permissive Aggregation Group may include any plan sponsored by an
Affiliated Company provided the group as a whole continues to satisfy the
minimum participation standards and non-discriminatory contribution requirements
of Code Section 401(a)(4) or 410.

Each plan belonging to a Required Aggregation Group shall be deemed Top Heavy,
or non-Top Heavy in accordance with the group’s status. In a Permissive
Aggregation Group that is determined Top Heavy only those plans that are
required to be aggregated shall be Top Heavy. In a Permissive Aggregation Group
that is not Top Heavy, no plan in the group shall be Top Heavy.

 

PLUM CREEK    B 47    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

9.3 Minimum Top Heavy Benefit

 

  (a) General Rule

For any Top Heavy Plan Year, a non-Key Employee who completes a Year of Service
shall have an Accrued Benefit at least equal to the minimum benefit described
herein. The minimum Accrued Benefit at any point in time equals the lesser of:

 

  (i) 2 percent multiplied by Top Heavy Years of Service, or

 

  (ii) 20 percent,

multiplied by such Participant’s “Average Compensation.” “Average Compensation”
means a Participant’s average Compensation for the five consecutive years when
such Participant had the highest aggregate Compensation from the Employer.
However, Compensation received for non-Top Heavy Plan Years shall be
disregarded. The benefit described herein is expressed as an annual benefit in
the form of a Single Life Annuity (with no ancillary benefits), commencing at
normal retirement age.

For purposes of satisfying the minimum benefit requirements of Code
Section 416(c)(1) and the Plan, in determining Years of Service with the
Employer, any service with the Employer shall be disregarded to the extent that
such service occurs during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no Key Employee or former Key Employee.

A non-Key Employee shall not be denied this minimum benefit because he or she
was not employed on a specified date, failed to make any mandatory employee
contributions, or failed to earn a specified amount of Compensation.

 

  (b) Special Two Plan Rule

Where this Plan and a defined contribution plan belong to an Aggregation Group
that is determined Top Heavy, the minimum benefit required under (a) above for
any non-Key Participant who also participates in the defined contribution plan
shall be reduced by the minimum contribution and forfeiture allocated to the
non-Key Participant’s accounts pursuant to the defined contribution plan’s top
heavy provisions. Such offset shall be in accordance with the safe harbor rules
of Section 1.416-1(M-12) of the Treasury regulations.

 

PLUM CREEK    B 48    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

9.4 Vesting

 

  (a) Top Heavy Schedule

For any Top Heavy Plan Year, each Participant who completes an Hour of Service
in such Year shall become vested and have a nonforfeitable right to Retirement
Benefits he or she has earned under the Plan in accordance with the following
table:

 

Years of Service

  

Vesting Percentage

 

Less than 2

     0 % 

2

     20 % 

3

     40 % 

4

     60 % 

5 or More

     100 % 

Provided, however, that a Participant’s vesting percentage shall not be less
than the percentage determined under the table in Section 7.1.

 

  (b) Return to Non-Top Heavy Status

If the Plan becomes Top Heavy and ceases to be Top Heavy in any subsequent Plan
Year, the vesting schedule shall automatically revert to the vesting schedule in
effect before the Plan became Top Heavy. Such reversion shall be treated as a
Plan amendment pursuant to the terms of the Plan, and shall not cause a
reduction of any Participant’s nonforfeitable interest in the Plan on the date
of such amendment.

A Participant with three or more Years of Service as of the end of the election
period, may elect to remain covered by the Top Heavy vesting schedule. The
Participant’s election period shall commence on the adoption date of the
amendment and shall end 60 days after the latest of:

 

  (i) the adoption date of the amendment,

 

  (ii) the effective date of the amendment, or

 

  (iii) the date the Participant receive written notice of the amendment from
the Pension Committee.

 

PLUM CREEK    B 49    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATION OF THE PLAN

 

10.1 Plan Administrator

The Pension Committee and Trustee shall have only those specific powers, duties,
responsibilities and obligations provided to each under the Plan or the Trust,
including as follows:

 

  (a) The Pension Committee shall be the Plan Administrator and shall have sole
authority and responsibility for the administration of the Plan as specified in
the Plan and the Trust, and under the terms of ERISA, including the
discretionary authority to interpret the provisions of the Plan and the facts
and circumstances of claims for benefits.

 

  (b) The Pension Committee shall have the sole authority to appoint and remove
the Trustee and the Investment Manager.

 

  (c) The Trustee shall have the responsibility for administration of the Trust
and management of the assets held under the Trust as provided therein.

The Pension Committee and Trustee may each rely upon any such information or
direction from, or action of, each other as being proper under the Plan and the
Trust, and each of them is not required to inquire into the propriety of any
such information, direction or action. Neither the Pension Committee nor the
Trustee guarantees the Trust Fund in any manner against investment loss or
depreciation in asset value.

 

10.2 The Pension Committee

 

  (a) General

The Chief Executive Officer of Plum Creek Timber Company, Inc. shall appoint a
committee consisting of three or more members, who are Employees, which shall be
known as the “Pension Committee.” The Pension Committee shall be responsible for
the administration of the Plan, in accordance with its terms and ERISA, except
for duties and responsibilities specifically vested in the Trustee and duties
and responsibilities specifically vested in the Investment Manager. The Chief
Executive Officer of Plum Creek Timber Company, Inc. shall have the right at any
time, with or without cause, to remove any member or members of the Pension
Committee by providing a written notice of removal to each Pension Committee
member who is removed. A member of the Pension Committee may resign, effective
upon delivery of a written

 

PLUM CREEK    B 50    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

resignation to the Chief Executive Officer of Plum Creek Timber Company, Inc. A
member of the Pension Committee shall automatically be removed from the Pension
Committee effective on the date he or she is no longer an Employee.

Upon the resignation, removal or failure or inability for any reason of any
member of the Pension Committee to act hereunder, the Chief Executive Officer of
Plum Creek Timber Company, Inc. shall appoint a successor member if the failure
to do so would cause the Pension Committee to consist of less than three (3)
members. All successor members of the Pension Committee shall have all the
rights, privileges and duties of their predecessors, but shall not be held
accountable for the acts of their predecessors.

To the extent required by ERISA, the Chief Executive Officer of Plum Creek
Timber Company, Inc. shall be responsible for periodically monitoring the
performance of the Pension Committee. The Chief Executive Officer shall not
participate in any Pension Committee deliberations or decisions concerning the
administration of the Plan and shall not direct or veto any Pension Committee
actions with respect to the Plan, and shall not be responsible for any Plan
administration, other than the appointment, monitoring and removal of Pension
Committee members.

 

  (b) Notice to Trustee of Committee Members

Promptly after the appointment of the original members, and any successor member
of the Pension Committee, the Pension Committee shall notify the Trustee, in
writing, as to the names of the persons appointed as members or successor
members of the Pension Committee.

 

  (c) Procedures

The Pension Committee may act at a meeting, or by writing without a meeting, by
a vote or written assent of a majority of its members. The Pension Committee
shall elect a chairman and a secretary. The secretary may, but need not be, a
member of the Pension Committee. Any member of the Pension Committee may sign
any report required by law or other filing (including required and voluntary
filings of any type) sent to any governmental agency, on behalf of all members
of the Pension Committee. The Senior Vice President, General Counsel and
Corporate Secretary of Plum Creek Timber Company, Inc. shall be the Plan’s agent
for service of legal process, and shall forward all necessary communication to
the Trustee.

The Pension Committee shall keep a record of all of its proceedings and shall
keep or cause to be kept all books of account, records and other data

 

PLUM CREEK    B 51    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

as may be necessary or advisable in its judgment for the administration of the
Plan, including records relating to each Participant’s service accrued benefits,
notifications to Participants and annual reports to the Internal Revenue
Service, the Department of Labor and the Pension Benefit Guaranty Corporation.

The Pension Committee may adopt such additional rules and procedures as it deems
desirable for the conduct of its affairs and the administration of the Plan,
provided that any such rules and procedures shall be consistent with the
provisions of the Plan and ERISA.

 

  (d) Decisions Affecting a Member

Each member of the Pension Committee shall be an employee of one of the
Employers or Plum Creek Timber Company, Inc. Such status shall not disqualify
the Committee member from taking any action hereunder or render him or her
accountable for any distribution or other material advantage received by him or
her under the Plan, provided that no member of the Pension Committee who is a
Participant shall take part in any action of the Pension Committee or any matter
involving solely his or her rights under the Plan.

 

  (e) Allocation and Delegation of Responsibilities

The members of the Pension Committee may allocate their responsibilities among
themselves and may designate any person (including without limitation an
Employee), partnership or corporation, to carry out any of its responsibilities
under the Plan or the Trust. Any such allocation or designation shall be reduced
to writing and such writing shall be kept with the records of the Plan.

The Pension Committee may appoint such counsel (who may be counsel for any
Employer), specialists, and other persons as it deems necessary or desirable in
connection with the administration of this Plan.

 

  (f) Plan Interpretation and Records

The Pension Committee shall have the duty and authority to interpret and
construe the Plan in regard to all questions of eligibility, the status and
rights of Participants and Beneficiaries under the Plan, and the manner, time
and amount of payment of any distributions under the Plan. Each Employer shall,
from time to time, upon request of the Pension Committee, furnish to the Pension
Committee and certify thereto as correct such data and information as the
Pension Committee shall require in the performance of its duties.

 

PLUM CREEK    B 52    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (g) Exclusive Benefit

The members of the Pension Committee, and each of them, shall discharge their
duties with respect to the Plan (i) solely in the interest of the Participants
and their Beneficiaries, and (ii) for the exclusive purposes of providing
benefits to Participants and their Beneficiaries and of defraying reasonable
expenses of administering the Plan.

 

  (h) No Compensation

A member of the Pension Committee shall not receive any compensation or fee for
his or her services on the Pension Committee, but may be reimbursed for
reasonable and necessary expenditures incurred in the discharge of duties as a
Pension Committee member.

 

  (i) Reliance on Information

The Pension Committee members shall be entitled to rely on all tables,
valuations, certificates and reports made by consultants, accountants and any
other advisors employed by the Plan, and shall be entitled to rely upon all
opinions given by legal counsel employed by the Plan. The members of the Pension
Committee shall be fully protected in respect of any action taken or suffered by
them in good faith in reliance upon any such consultant, accountant, advisor or
counsel, and all action so taken or suffered shall be conclusive upon all
Participants and Beneficiaries under the Plan.

 

10.3 Expenses

All costs and expenses incurred in administering the Plan and the Trust Fund,
including without limitation the expenses of the Pension Committee, the fees of
the actuary, the fees of counsel and any agents for the Pension Committee, the
fees and expenses of the Trustee, the fees of counsel for the Trustee and other
administrative expenses shall be paid by the Trustee from the Trust Fund to the
extent such expenses are not paid by the Employers. The Pension Committee, in
its sole discretion, shall determine the portion of an expense, if any, which
may be paid by the Trustee from the Trust Fund. The Pension Committee shall
direct the Trustee to pay all such expenses that are not paid by the Employer.

 

10.4 Bonding and Insurance

To the extent required by law, every Pension Committee member, every fiduciary
of the Plan and every person handling Plan funds shall be bonded. The Pension
Committee shall take such steps as are necessary to assure compliance with
applicable bonding requirements. The Pension Committee may apply for and obtain
fiduciary liability insurance insuring the Plan against damages by reason of

 

PLUM CREEK    B 53    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

breach of fiduciary responsibility at the Plan’s expense and insuring each
fiduciary against liability to the extent permissible by law at the Employer’s
expense.

 

10.5 Commencement of Benefits

 

  (a) Conditions of Payment

Benefit payments under the Plan shall not be payable prior to the fulfillment of
the following conditions:

 

  (i) the Pension Committee has been furnished with such applications, proofs of
birth or death, address, form of benefit election, spouse consent if required
and other information the Pension Committee deems necessary;

 

  (ii) the Participant has terminated employment with the Employer, reached his
or her Required Beginning Date or died; and

 

  (iii) the Participant or Beneficiary is eligible to receive benefits under the
Plan as determined by the Pension Committee.

The Pension Committee may rely upon all such information so furnished it,
including the Participant’s current mailing address.

If the information required in this section is not available prior to such date,
the amount of payment will not be ascertainable. In such event, the commencement
of payment shall be delayed until no more than 60 days after the date the amount
of such payment is ascertainable.

The Pension Committee shall direct the Trustee to make all payments under the
Plan.

 

  (b) Commencement of Payment

Unless a Participant elects otherwise, the payment of benefits shall commence no
later than sixty days after the end of the Plan Year in which the latest of the
following occurs:

 

  (i) the date the Participant reaches age 65; or

 

  (ii) the Participant terminates employment with the Employer;

provided that payments shall not commence later than the Participant’s Required
Beginning Date. Notwithstanding any Plan provision to the

 

PLUM CREEK    B 54    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

contrary, all distributions shall be determined and made in accordance with the
Treasury regulations under Code Section 401(a)(9).

In no event shall payments commence prior to the Participant’s Normal Retirement
Date if the Participant’s Accrued Benefit exceeds the amount which may be
automatically cashed-out in a Lump Sum pursuant to Section 10.7(c), without the
written consent of the Participant and the spouse. Spouse consent must
acknowledge the effect of such election and be notarized or witnessed by a Plan
representative.

 

  (c) Required Beginning Date

 

  (i) On or After January 1, 2001

Notwithstanding the above, the Required Beginning Date for a Participant who
attains 70 1/2 on or after January 1, 2001 (other than a 5 percent owner of the
Employer), is April 1 of the year following the year in which the Participant
retires or attains age 70 1/2, whichever is later. The Required Beginning Date
for a Participant who is at least a 5 percent owner of the Employer during the
Plan Year in which the Participant attains age 70 1/2 is April 1 following the
calendar year in which the Participant attains age 70 1/2. The amount of any
payments required following the Required Beginning Date for such a Participant
shall be actuarially adjusted in accordance with Code Section 401(a)(9)(C) to
reflect the period after April of the year following the year in which the
Participant attained age 70 1/2 in which the Participant was not receiving
benefits under the Plan; provided this actuarial increase is generally the same
as, and not in addition to, the actuarial increase required for that same period
under Code Section 411 and Section 4.3 to reflect the delay in payments after
Normal Retirement Date.

 

  (ii) January 1, 1988 through December 31, 2000

Notwithstanding the above, the Required Beginning Date for a Participant who
attained age 70 1/2 on or after January 1, 1988, and before January 1, 2001, is
the April 1 following the calendar year in which the Participant reaches age
70 1/2. The amount of any payments required following the Required Beginning
Date shall at least satisfy the minimum required distribution amount under Code
Section 401(a)(9)(A)(ii) and related regulations as in effect on December 31,
1996. In addition, notwithstanding any Plan provision to the contrary, all
distributions, including distributions to Beneficiaries, will be made in
accordance with Code Section 401(a)(9) and the regulations under Code

 

PLUM CREEK    B 55    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

Section 401(a)(9), including Section 1.401(a)(9)-2 of the proposed Treasury
regulations.

 

  (iii) Prior to January 1, 1988

Notwithstanding the above, if the Participant attained age 70 1/2 prior to
January 1, 1988, and was not a 5 percent owner at any time after age 66 1/2, the
Participant’s Required Beginning Date is April 1 of the year following the year
in which the Participant retires or attains age 70 1/2, whichever is later.

 

10.6 Appeal Procedure

Claims for benefits shall be administered in accordance with the procedures set
forth in this Section and any additional written procedures that may be adopted
from time to time by the Pension Committee.

 

  (a) Submission of Claim

A claim for benefit payment shall be considered filed when a written request is
submitted to a Claims Administrator in the corporate human resources office. The
Claims Administrator shall respond to a claim in writing or electronically. An
authorized representative may act on behalf of a Participant or Beneficiary
(hereinafter “Claimant”) who claims benefits.

The Pension Committee shall designate one or more persons on the Company’s human
resource staff as Claims Administrator(s) and authorize such individuals to make
claims determinations.

 

  (b) Notice of Denial

Any time a claim for benefits is wholly or partially denied, the Claimant shall
be given written or electronic notice of such action within 90 days after the
claim is filed, unless special circumstances require an extension of time for
processing. If there is an extension, the Claimant shall be notified of the
extension and the reason for the extension within the initial 90-day period. The
extension shall not exceed 180 days after the claim is filed.

Such notice will indicate i) the reason for denial, ii) the specific provisions
of the Plan on which the denial is based, iii) an explanation of the claims
appeal procedure including the time limits applicable to the procedure and a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) and iv) a description of any additional material or

 

PLUM CREEK    B 56    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

information necessary to perfect the claim and an explanation of why such
material or information is necessary.

 

  (c) Right to Request Review

Any person who has had a claim for benefits denied by the Claims Administrator,
who disputes the benefit determination, or is otherwise adversely affected by
action of the Claims Administrator, shall have the right to request review by
the Pension Committee. The Pension Committee shall provide a full and fair
review that takes into account all comments, documents, records, and other
information submitted relating to the claim, without regard to whether the
information was previously submitted or considered in the initial benefit
determination. Such request must be in writing, and must be made within 60 days
after such person is advised of the Claims Administration’s action. If written
request for review is not made within such 60-day period, the Claimant shall
forfeit his or her right to review. The Claimant shall be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim for benefits. The Claimant may
submit written comments, documents, records and other information relating to
the claim.

 

  (d) Review of Claim

The Pension Committee shall then review the claim. The Pension Committee may
hold a hearing if it is deemed necessary and shall issue a written decision
reaffirming, modifying or setting aside the initial determination by the Claims
Administrator within a reasonable time and not later than 60 days after receipt
of the written request for review, or 120 days if special circumstances, such as
a hearing, require an extension. If an extension is required, the Claimant shall
be notified in writing or electronically within the initial 60-day period of the
extension, the special circumstances requiring the extension and the date by
which the Plan expects to render a determination. The Pension Committee may
authorize one or more members of the Pension Committee to act on behalf of the
full Pension Committee to review and decide claims.

A copy of the decision shall be furnished to the Claimant. The decision shall
set forth the specific reasons for the decision and specific Plan provisions on
which it is based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim, and a statement of the

 

PLUM CREEK    B 57    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

Claimant’s right to bring a civil action under ERISA Section 502(a). The
decision shall be final and binding upon the Claimant and all other persons
involved.

 

10.7 Plan Administration - Miscellaneous

 

  (a) Limitations on Assignments

Benefits under the Plan may not be assigned, sold, transferred, or encumbered,
in whole or in part, either directly or by operation of law or otherwise, and
any attempt to do so shall be void. Notwithstanding the foregoing, a benefit may
be rolled over pursuant to Section 5.5. The interest of a Participant in
benefits under the Plan shall not be subject to debts or liabilities of any kind
and shall not be subject to attachment, garnishment or other legal process,
except as provided in Section 10.8 relating to Domestic Relations Orders, or
otherwise permitted by law.

 

  (b) Masculine and Feminine, Singular and Plural

Whenever used herein, words in one gender shall include the opposite gender, the
singular shall include the plural and the plural shall include the singular
whenever the context shall plainly so require.

 

  (c) Small Benefits

Notwithstanding any election to commence benefits or lack thereof, in cases
where the Lump Sum benefit determined pursuant to Section 5.1(c)) payable to a
Participant or Beneficiary is less than or equal to $1,000 at the time of
distribution, the Pension Committee shall direct the Trustee to distribute such
Lump Sum benefit to the Participant or Beneficiary. The Trustee shall make any
Lump Sum distributions of such small benefits at least once each Plan Year for
Participants for whom such benefits are payable and who have terminated
employment during that Plan Year. Each Participant or Beneficiary who will
receive a distribution pursuant to this Section shall receive a directed
rollover notice pursuant to Section 5.5(b). If no rollover election is made, the
distribution shall be made to the Participant or Beneficiary and it shall be
subject to applicable income tax withholding.

 

  (d) No Additional Rights

No person shall have any rights in or to the Trust, or any part thereof, or
under the Plan, except as, and only to the extent, expressly provided for in the
Plan. Neither the establishment of the Plan, the granting of a Retirement
Benefit nor any action of the Employer or the Pension Committee shall be held or
construed to confer upon any person any right

 

PLUM CREEK    B 58    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

to be continued as an employee, or, upon dismissal, any right or interest in the
Trust other than as herein provided. The Employer expressly reserves the right
to discharge any employee at any time.

 

  (e) Governing Law

This Plan shall be construed in accordance with applicable federal law and the
laws of the State of Washington, wherein venue shall lie for any dispute arising
hereunder.

 

  (f) Disclosure to Participants

Each Participant shall be advised of the general provisions of the Plan and,
upon written request addressed to the Pension Committee, shall be furnished any
information requested regarding the Participant’s status, rights and privileges
under the Plan as may be required by law.

The Plan shall either: (i) provide a pension benefit statement (A) once every
three years to each vested Participant who is an Employee at the time the
statement is provided, and (B) to any Participant or Beneficiary upon written
request to the Pension Committee; or (ii) provide a notice once each Plan Year
to each Participant that the Participant may request a benefit statement by
written request to the Pension Committee.

 

  (g) Income Tax Withholding Requirements

Any retirement benefit payment made under the Plan shall be subject to any
applicable income tax withholding requirements. For this purpose, the Pension
Committee shall provide the Trustee with any information the Trustee needs to
satisfy such withholding obligations and with any other information that may be
required under the Code.

 

  (h) Severability

If any provision of this Plan shall be held illegal or invalid for any reason,
such determination shall not affect the remaining provisions of this Plan which
shall be construed as if said illegal or invalid provision had never been
included.

 

  (i) Facility of Payment

Whenever, in the Pension Committee’s opinion, a person entitled to receive any
benefit payment is under a legal disability or is incapacitated in any way so as
to be unable to manage his or her affairs, the Pension Committee may direct the
Trustee to make payments to such person or to his or her guardian or other legal
representative, or in the absence of a

 

PLUM CREEK    B 59    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

guardian or legal representative, to a custodian for such person under a Uniform
Gifts to Minors Act or to any relative of such person by blood or marriage, for
such person’s benefit. Any payment made in good faith pursuant to this provision
shall fully discharge the Employer and the Plan of any liability to the extent
of such payment.

 

  (j) Correction of Errors

Any Employer contribution to the Trust made under a mistake of fact (or
investment proceeds of such contribution if a lesser amount) shall be returned
to the Employer within one year after payment of the contribution.

In the event an incorrect amount is paid to a Participant or Beneficiary, any
remaining payments may be adjusted to correct the error. The Pension Committee
may take such other action it deems necessary and equitable to correct any such
error.

 

  (k) Military Leave

Effective December 12, 1994, notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Code Section 414(u).

 

  (l) Responsibility to Advise Pension Committee of Current Address

 

  (i) General

Each person entitled to receive a payment under the Plan shall file with the
Pension Committee in writing his or her complete mailing address and each change
therein. A check or communication mailed to any person at the address on file
with the Pension Committee shall be deemed to have been received by such person
for all purposes of the Plan, and no member of the Pension Committee, the
Employers or the Trustee shall be obligated to search for or ascertain the
location of any person. If the Pension Committee doubts whether payments are
being received by the person entitled thereto, it shall, by registered mail
addressed to the person concerned at the last address known to the Pension
Committee, notify such person that all future Pension payments will be withheld
until such person submits to the Pension Committee evidence that he or she is
still living and the proper mailing address.

 

PLUM CREEK    B 60    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (ii) Distribution Required to Commence

In the event a distribution is required to commence:

 

  (A) to a Participant pursuant to Section 10.5(b), 10.5(c), 10.7(d), or

 

  (B) to a Beneficiary pursuant to Section 6.1, or Section 10.7(d), or following
the death of a Participant who had commenced receiving benefits, and

the Participant or Beneficiary (whichever applies) cannot be located after the
Pension Committee has attempted to contact the Participant or Beneficiary by
using return receipt mail to the Participant or Beneficiary’s last known
address, using a private locator service, or any other means as the Pension
Committee deems appropriate (and if the Participant or Beneficiary still cannot
be located, using the Internal Revenue Service Letter Forwarding Program or
Social Security Administration Employer Reporting Service), the Participant or
Beneficiary’s benefit shall be forfeited as of the date on which the
distribution was required to commence.

If an affected Participant or Beneficiary later contacts the Pension Committee
and provides a proper mailing address, the Plan shall reinstate and pay the
benefit to which the Participant or Beneficiary was entitled as of the date of
the forfeiture. Such reinstated amount shall be subject to the benefit limits
set forth in Section 8.2 in the year in which the benefit was forfeited and not
the year in which the benefit is actually distributed. The election of a form of
payment (if any) shall be made in accordance with the terms of the Plan in
effect on the date of the forfeiture. Any payments that should have been made
during the period from the date of the forfeiture through the date benefits
actually commence shall be paid in a single lump-sum payment.

 

  (m) Notices to Participants and Beneficiaries

All notices, reports and statements given, made, delivered or transmitted to a
Participant or Beneficiary shall be deemed to have been duly given, made or
transmitted when mailed by first class mail with postage prepaid and addressed
to such Participant or Beneficiary at the address last appearing on the records
of the Pension Committee. A Participant or Beneficiary may record any change of
address from time to time by written notice filed with the Pension Committee.

 

PLUM CREEK    B 61    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (n) Notices to Employers or Pension Committee

Written directions, notices and other communications from Participants or
surviving spouses to the Employers or the Pension Committee shall be deemed to
have been duly given, made or transmitted either when delivered to such location
as shall be specified upon the forms prescribed by the Pension Committee for the
giving of such directions, notices and other communications or when mailed by
first class mail with postage prepaid and addressed to the addressee at the
address specified on such forms.

 

10.8 Domestic Relations Orders

Notwithstanding any Plan provisions to the contrary, benefits under the Plan may
be paid to someone other than the Participant, Beneficiary or joint annuitant,
pursuant to a Qualified Domestic Relations Order, in accordance with
Section 414(p) of the Code. A Qualified Domestic Relations Order is a judgment,
decree, or order (“Order”) (including approval of a property settlement
agreement) that:

 

  (a) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of a
Participant;

 

  (b) is made pursuant to a state domestic relations law (including a community
property law);

 

  (c) creates or recognizes the existence of an alternate payee’s right to, or
assigns to an alternate payee the right to, receive all or a portion of the
benefits payable to a Participant under the Plan;

 

  (d) specifies the name and last known address of the Participant and each
alternate payee;

 

  (e) specifies the amount or method of determining the amount of benefit
payable to an alternate payee;

 

  (f) specifies the number of payments or period during which payments are to be
made;

 

  (g) names each plan to which the order applies;

 

  (h) does not require any form, type or amount of benefit not otherwise
provided under the Plan; and

 

PLUM CREEK    B 62    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

  (i) does not conflict with a prior Domestic Relations Order that meets the
requirements of this section.

Payments to an alternate payee pursuant to a Qualified Domestic Relations Order
may commence anytime on or after:

 

  (j) the Participant’s Vested Termination Date or Retirement Date, whichever
applies, or

 

  (k) the date the Participant attains age 50, as if the Participant terminated
on such date, regardless of whether the Participant continues working after that
date.

Payments to an alternate payee may be made in any of the payment options
described in Article V, other than a Joint and Survivor Annuity.

The Pension Committee shall determine whether an Order meets the requirements of
this section within a reasonable period after receiving an Order. The Pension
Committee shall notify the Participant and any alternate payee that an Order has
been received. Any amounts due the alternate payee under the Order which, in the
absence of the Order, would be paid to the Participant or Beneficiary, shall be
held during the period while the Order’s qualified status is being determined,
in a separate account under the Plan for any alternate payee pending
determination that an order meets the requirements of this section. If within 18
months after such a separate account is established, the Order has not been
determined to be a Qualified Domestic Relations Order, the amount in the
separate account shall be distributed to the individual who would have been
entitled to such amount if there had been no Order.

 

10.9 Plan Qualification

Any modification or amendment of the Plan may be made retroactive, as necessary
or appropriate, to establish and maintain a “qualified plan” pursuant to Code
Section 401, and ERISA and regulations thereunder and the exempt status of the
Trust under Code Section 501.

 

10.10 Deductible Contribution

Notwithstanding anything herein to the contrary, any contribution by the
Employer to the Trust is conditioned upon the deductibility of the contribution
by the Employer under the Code and, to the extent any such deduction is
disallowed, the Employer may within one year following a final determination of
the disallowance, demand repayment of such disallowed contribution and the
Trustee shall return such contribution less any losses attributable thereto
within one year following the disallowance.

 

PLUM CREEK    B 63    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

10.11 Rollovers

The Plan shall not accept a transfer of assets on behalf of an Employee from
another qualified plan, and shall not accept a rollover amount which was
distributed from another qualified plan or conduit Individual Retirement Account
(IRA).

 

10.12 Payment of Benefits Through Purchase of Annuity Contract

In lieu of paying benefits directly from the Trust to a Participant or a
Beneficiary, the Trustee may purchase, with Trust assets, an individual annuity
contract from an insurance company which, as far as possible, provides benefits
equal to (or Actuarially Equivalent to) those provided in the Plan for such
Participant or Beneficiary, but provides no optional form of retirement income
or benefit which would not be permitted under the Plan, whereupon the liability
of the Trust and of the Plan will cease and terminate with respect to such
benefits that are so purchased and for which the premiums are duly paid. Such an
individual annuity contract may be purchased by the Trustee on a single-premium
basis or on the basis of annual premiums payable over a period of years and may
be purchased at any time on or after the Participant’s Vested Termination Date,
Retirement Date or death to provide the benefits due under the Plan to the
Participant or a Beneficiary on or after the date of such purchase.

Any annuity contract distributed by the Trustee to a Participant or Beneficiary
under the provisions of the Plan shall bear on the face thereof the designation
“NOT TRANSFERABLE”, and such contract shall contain a provision to the effect
that the contract may not be sold, assigned, discounted or pledged as collateral
for a loan or as security for the performance of an obligation or for any other
purpose to any person other than the issuer thereof.

 

PLUM CREEK    B 64    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE XI

PARTICIPATION BY OTHER EMPLOYERS

 

11.1 Adoption of Plan

With the consent of the Company, any entity which is an Affiliated Company may
become a participating Employer under the Plan by:

 

  (a) taking such action as shall be necessary to adopt the Plan (for example,
adopting a board of directors resolution),

 

  (b) filing with the Pension Committee evidence of such action; and

 

  (c) executing and delivering such instruments and taking such other action as
may be necessary or desirable to put the Plan into effect with respect to such
entity.

In the event an Affiliated Company wishes to modify the Plan terms with respect
to its Employees, the Company and the Affiliated Company shall execute an
adoption agreement. The adoption agreement shall specify the terms under which
each such entity shall participate in the Plan and, shall contain any
modifications of the terms of this Plan as may be desired by such entity and
agreed to by the Company. Upon execution of an adoption agreement, such entity
shall become an Employer and shall be known as a participating Employer.

 

11.2 Prior Service

Unless otherwise specified in this Plan, periods of service credited under a
retirement plan of an Employer, or service with an Employer which did not
maintain a retirement plan, prior to the time such Employer becomes a
participating Employer shall not be considered in determining a Participant’s
Years of Service and Credited Service.

 

11.3 Withdrawal from Participation

Any Employer may withdraw from participation in the Plan at any time by filing
with the Pension Committee a duly certified copy of a resolution of its board of
directors to that effect and giving notice of its intended withdrawal to the
Pension Committee, the other Employers and the Trustees prior to the effective
date of withdrawal.

 

PLUM CREEK    B 65    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

11.4 Company As Agent For Employers

Each entity which shall become a participating Employer pursuant to Section 11.1
shall be deemed to have appointed the Company its agent to exercise on its
behalf all of the powers and authorities hereby conferred upon the Company by
the terms of the Plan, including, but not by way of limitation, the power to
amend and terminate the Plan. The authority of the Company to act as such agent
shall continue until such Employer shall withdraw from the Plan.

 

PLUM CREEK    B 66    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE XII

AMENDMENT AND TERMINATION

 

12.1 Amendment or Termination

The Plan may at any time and from time to time be amended, modified or
terminated, in whole or in part by or at the direction of the Board of Directors
of the Company for any reason and without consent of any person and without
liability to any person for such amendment or termination. The following
corporate officers are also authorized to amend any or all provisions of the
Plan on behalf of the Company without action of the Board of Directors of the
Company, provided that at least two of the three officers approve the amendment:

 

  •  

Senior Vice President and Chief Financial Officer of Plum Creek Timber Company,
Inc.

 

  •  

Vice President, Human Resources of Plum Creek Timber Company, Inc.

 

  •  

Senior Vice President, General Counsel and Corporate Secretary of Plum Creek
Timber Company, Inc.

Notwithstanding any Plan provision to the contrary, the Senior Vice President
and Chief Financial Officer of Plum Creek Timber Company, Inc. is authorized
individually to approve any Plan amendment that he or she determines with sole
discretion is necessary or appropriate to facilitate administration of the Plan.

Any amendment or termination shall be made in writing and is subject to any
advance notice or other requirements of ERISA and the Code, and shall be signed
by any of the officers named above, or any officer duly authorized by the Board
of Directors.

The board for directors of each corporate Employer and the board of directors of
the general partner of each limited partnership Employer may at any time and
from time to time amend or modify its adoption agreement with the consent of the
Company by written instrument duly executed by any officer of the Employer who
is duly authorized by the Employer’s board of directors. The above-named
officers are authorized to amend or modify the Employer’s adoption agreement
without action of the board of directors of a corporate Employer or the board of
directors of the general partner of a limited partnership Employer, provided
that at least two of the three officers approve the amendment. Any such
amendment or modification shall become effective on such date as the Company,
the board of directors or such officers, as the case may be, shall determine and
may apply to Participants in the Plan at the time thereof as well as to future
Participants.

Any amendments made pursuant to this section shall be in writing and subject to
any advance notice or other requirements of ERISA and the Code.

 

PLUM CREEK    B 67    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

12.2 Amendment - Consolidation or Merger

A special rule applies if the Plan merges or consolidates with another plan or
transfers assets or liabilities to another plan.

 

  (a) In those cases, the terms of the merger, consolidation or transfer must
require that in the event that this Plan or the other plan terminates
immediately after the merger, consolidation or transfer, each Participant would
receive an “accrued benefit” which is no less than the “accrued benefit” he or
she would have received if this Plan had terminated immediately before the
merger, consolidation or transfer.

 

  (b) For purposes of this Section, the term “accrued benefit” has the meaning
given that term under Code Section 411(a)(7).

 

  (c) The determination of what “accrued benefit” would be payable to a
Participant immediately before a merger, consolidation or transfer will be
determined on the assumption that benefits payable under the Plan upon
termination at that time will be payable solely from the Plan’s assets at that
time.

 

  (d) No surplus will be allocated by virtue of this Section (either alone or in
combination with any other provision governing the Plan). For purposes of this
Section, “surplus” means any amount of Plan assets beyond what is necessary to
pay “accrued benefits” as they existed immediately before a merger,
consolidation or transfer.

 

  (e) In no event shall this Section (either alone or in combination with any
other provision governing the Plan) require the Affiliated Companies to make any
additional contributions to the Plan.

 

  (f) This section shall not be construed as limiting the powers of the Pension
Committee to appoint a successor Trustee.

 

12.3 Termination of the Plan

The termination of the Plan shall not cause or permit any part of the Trust to
be diverted to purposes other than for the exclusive benefit of the
Participants, or cause or permit any portion of the Trust to revert to or become
the property of an Employer at any time prior to the satisfaction of all
liabilities with respect to the Participants.

Upon termination of this Plan, the Pension Committee shall continue to act for
the purpose of complying with the preceding paragraph and shall have all power
necessary or convenient to the winding up and dissolution of the Plan as herein

 

PLUM CREEK    B 68    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

provided. While so acting, the Pension Committee shall be in the same status and
position with respect to other persons as if the Plan remained in existence.

 

12.4 Effect of Withdrawal from Plan

If an Employer shall withdraw from or terminate participation in the Plan under
Section 11.3, the Company shall, subject to Section 12.5, determine the manner
by which the benefits of Participants who are employees (or former employees) of
such Employer shall be provided.

 

12.5 Allocation of the Trust on Termination of Plan

 

  (a) Complete Termination

In the event of a complete Plan termination, the right of each Participant to
benefits accrued to the date of such termination that would be vested under the
provisions of the Plan in the absence of such termination shall continue to be
vested and non-forfeitable; and the right of each Participant to any other
benefits accrued to the date of termination shall be fully vested and
non-forfeitable to the extent then funded under the priority rules set forth in
ERISA Section 4044. In any event, a Participant or a Beneficiary shall have
recourse only against Plan assets for the payment of benefits thereunder,
subject to any applicable guarantee provisions of Title IV of ERISA. The Pension
Committee shall direct the Trustee to allocate Trust assets to those affected
Participants to the extent and in the order of preference set forth in ERISA
Section 4044. Upon Plan termination, each Participant shall elect a form of
payment pursuant to Article V and benefits shall be distributed by purchase of
nontransferable annuity contracts or lump sum payments in accordance with the
Participant’s election; provided, however, that small benefits shall be
distributed pursuant to Section 10.7(c). If Trust assets as of the date of Plan
termination exceed the amounts required under the priority rules set forth in
ERISA Section 4044, such excess shall, after all liabilities of the Plan have
been satisfied, revert to the Employer to the extent permitted by applicable
law.

 

  (b) Partial Termination

If at any time the Plan is terminated with respect to any group of Participants
under such circumstances as to constitute a partial Plan termination within the
meaning of Code Section 411(d)(3), each affected Participant’s right to benefits
that have accrued to the date of partial termination that would be vested under
the provisions of the Plan in the absence of such termination shall continue to
be so vested; and the right of each affected Participant to any other benefits
accrued to the date of such termination shall be vested to the extent assets
would be allocable to such

 

PLUM CREEK    B 69    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

benefits under the priority rules set forth in ERISA Section 4044 in the event
of a complete Plan termination. In any event, affected Participants shall have
recourse only against Plan assets for payment of benefits thereunder, subject to
any applicable guarantee provisions of Title IV of ERISA. Subject to the
foregoing, the vested benefits of such Participants shall be payable as though
such termination had not occurred; provided, however, that the Pension
Committee, in its discretion, subject to any necessary governmental approval,
may direct that the amounts held in the Trust that are allocable to the
Participants as to whom such termination occurred be segregated by the Trustee
as a separate plan. The assets thus allocated to such separate plan shall be
applied for the benefit of such Participants in the manner described in the
preceding paragraph.

 

  (c) Merged Plan Assets

For a period of five years after the date the Plan is combined in a merger with
one or more other defined benefit plans, assets shall be allocated upon Plan
termination according to a special schedule in accordance with Treas.
Reg. 1.414(l)-1(e) through (k) to prevent any Participant from receiving smaller
benefits on a termination basis as a result of the merger.

 

PLUM CREEK    B 70    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

ARTICLE XIII

FUNDING

 

13.1 Contributions to the Trust

As a part of this Plan, the Pension Committee shall maintain one or more Trusts.
From time to time, the Employers shall make such contributions to the Trust as
the Company determines, with the advice of its actuary, are required to maintain
the Plan on a sound actuarial basis. Employees shall not be required or
permitted to make contributions.

The Pension Committee shall establish a funding and investment policy and method
consistent with ERISA and shall communicate such policy and method, and any
changes in such policy and method, to the Trustee and any Investment Manager.

 

13.2 Trust for Exclusive Benefit of Participants

The Plan and Trust are for the exclusive benefit of Participants. Except as
provided in Sections 10.7(j) (Correction of Errors), 10.8 (Domestic Relations
Orders) and 10.10 (Deductible Contribution), no portion of the Trust shall be
diverted to purposes other than this or revert to or become the property of the
Employer at any time prior to the satisfaction of all liabilities with respect
to the Participants.

Notwithstanding the above, effective for judgments, orders, and decrees issued
and settlement agreements entered into, on or after August 4, 1997, a
Participant’s Plan benefits may be offset by an amount that the Participant is
ordered to, or required to, pay to the Plan, in accordance with Code
Section 401(a)(13).

 

13.3 Disposition of Credits and Forfeitures

In no event shall any credits or forfeitures which may arise under the Plan be
used to increase benefits under the Plan.

 

13.4 Trustee

As a part of this Plan, a Trust has been formed to hold all Plan assets. The
Pension Committee has the power and duty to appoint the Trustee and it shall
have the power to remove the Trustee and appoint successors at any time. As a
condition to exercising its power to remove any Trustee, the Pension Committee
must first appoint a successor Trustee and enter a new agreement with the
successor Trustee.

 

PLUM CREEK    B 71    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

The Pension Committee shall direct the investment of all Plan assets, except to
the extent the Pension Committee delegates this responsibility to a Trustee or
Investment Manager. The Pension Committee may delegate the authority to direct
the investment of all or a portion of the Trust Fund to the Trustee in writing,
in accordance with the terms of the Trust agreement. Similarly, the Pension
Committee may delegate the authority to direct the investment of all or a
portion of the Trust Fund to an Investment Manager, in accordance with
Section 13.5.

Each Trustee shall hold all monies and other property received by it and invest
and reinvest the same, together with the income therefrom, on behalf of the
Participants collectively in accordance with the provisions of the Trust
agreement. Each Trustee shall make distributions from the Trust Fund at such
time or times to such person or persons and in such amounts as the Pension
Committee shall direct in accordance with the Plan.

 

13.5 Investment Manager(s)

The Pension Committee has the power to appoint, remove or change from time to
time one or more Investment Manager(s) to direct the investment of all or a
portion of the Trust held by the Trustee. “Investment Manager” shall mean any
fiduciary (other than the Trustee) who:

 

  (a) has the power to manage, acquire, or dispose of any asset of the Plan;

 

  (b) is either

 

  (i) registered as an investment advisor under the Investment Advisors Act
of 1940, or

 

  (ii) is a bank, or

 

  (iii) is an insurance company qualified under the laws of more than one state
to perform the services described in subparagraph (a); and

 

  (c) has acknowledged in writing that he, she or it is a fiduciary with respect
to the Plan.

 

PLUM CREEK    B 72    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

APPENDIX I

TO THE PLUM CREEK PENSION PLAN

PART B FOR HOURLY EMPLOYEES

The following employers shall be considered participating Employers under the
Plum Creek Pension Plan, Part B, for Hourly Employees, pursuant to Section 1.18,
for the periods of time designated:

 

Employer    Beginning      Ending  

1. Plum Creek Manufacturing, Inc.

     3/30/90         12/31/90   

2. Plum Creek Manufacturing, L.P.

     1/01/91         6/30/99   

3. Plum Creek Marketing, Inc.

     1/01/91         12/31/97   

4. Plum Creek Northwest Lumber, Inc.

     7/01/99      

5. Plum Creek Northwest Plywood, Inc.

     7/01/99      

6. Plum Creek MDF, Inc.

     7/01/99      

7. Plum Creek Southern Lumber, Inc.

     7/01/99         12/15/00   

8. Plum Creek Land Company

     7/01/99      

9. Plum Creek Maine Marketing, Inc.

     7/01/99      

10. Plum Creek Marketing, Inc.

     7/01/99      

 

PLUM CREEK    B 73    PENSION PLAN – PART B       EFFECTIVE JANUARY 1, 2007   
  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Plum Creek Timberlands, L.P. has caused this Plan to be duly
executed on this 30th day of January, 2007.

 

PLUM CREEK TIMBERLANDS, L.P. BY PLUM CREEK TIMBER I, L. L. C., its General
Partner By:  

/s/ David W. Lambert

 

David W. Lambert

Title:  

SVP & CFO

 

/s/ Susanna N. Duke

Witness

 



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

PLUM CREEK PENSION PLAN

The Plum Creek Pension Plan as amended and restated effective January 1, 2007,
is amended as follows, pursuant to Part A Section 12.1 and Part B Section 12.1
to make certain clarifying Plan changes, effective January 1, 2008, except as
otherwise provided herein:

 

1. Part A Section 1.3 Actuarially Equivalent/Actuarial Equivalent is amended by
replacing it in its entirety with the following:

 

  1.3 Actuarially Equivalent/Actuarial Equivalent

 

  (d) General

“Actuarially Equivalent” and similar terms (for purposes of other than
determining contributions to the Trust Fund) means that the present value of two
payments or series of payments shall be of equal value when computed using the
following factors:

 

Interest:    the average annual yield on 30 year Treasury Constant Maturities
for the November before the Plan Year that contains the determination date; and
Mortality:    the 1994 Group Annuity Reserving Table.

Notwithstanding any Plan term to the contrary, in no event shall a Participant’s
benefit calculated pursuant to this subparagraph (a) be less than the Actuarial
Equivalent of the Participant’s Accrued Benefit as of December 31, 2007, based
on 8 percent rate of interest and the male mortality rates under the 1983 Group
Annuity Mortality Table.

Further notwithstanding the foregoing, the following interest rates and
mortality tables shall apply for the purposes stated.

 

  (e) Terminations Before January 1, 2000 – Lump Sum Benefit Calculations

With respect to a Participant who terminates employment before January 1, 2000,
the 1984 Unisex Pension Mortality Table set forward one year, and the interest
rate for immediate or deferred annuities that would be used by the Pension
Benefit Guaranty Corporation to determine the present value of the Participant’s
benefit upon termination of an insufficient trusteed single employer plan, as of
the first day of the Plan Year which contains the Pension Starting Date, shall
be used for calculating the amount of any distribution other than a
non-decreasing annuity form of payment (as defined in the Treasury regulations
issued

 

1



--------------------------------------------------------------------------------

pursuant to Code Section 417(e)), which is of Actuarially Equivalent value to
the Participant’s Accrual Benefit. Provided, however, for a Participant whose
Pension Starting Date is on or after January 1, 2008, the interest rate (for the
November before the Plan Year that contains the Pension Starting Date) and
mortality table prescribed by Code Section 417(e)(3) shall be used, if they
produce a greater benefit.

 

  (f) Terminations On or After January 1, 2000 – Lump Sum and Accrued Benefit
Calculations

Notwithstanding the foregoing, with respect to a Participant who terminates
employment on or after January 1, 2000, (i) the Single Life Annuity that is
Actuarially Equivalent to the Participant’s Cash Account Benefit, (ii) the
amount of any distribution other than a non-decreasing annuity form of payment
(as defined in the Treasury regulations issued pursuant to Code Section 417(e)),
which is of Actuarially Equivalent value to the Participant’s Accrued Benefit,
(iii) a Participant’s Accrued Benefit and (iv) a Participant’s Unit Award Offset
shall all be determined using the following factors:

 

Interest:    the average annual yield on 30 year Treasury Constant Maturities
for the November before the Plan Year that contains the Pension Starting Date;
and Mortality:    the 1994 Group Annuity Reserving Table.

Pre-retirement mortality will be used when calculating Actuarial Equivalent
amounts.

Notwithstanding the foregoing, in no event shall the benefit of a Participant
who terminates on or after January 1, 2000, be less than the Actuarial
Equivalent value of the Participant’s Accrued Benefit as of December 31, 1999,
based on 8 percent rate of interest and the male mortality rates under the 1983
Group Annuity Mortality Table.

Further notwithstanding the foregoing, with respect to a Participant whose
Pension Starting Date is on or after January 1, 2008, and for the purpose of
determining the amount of any distribution in a form of payment other than a
non-decreasing annuity form of payment (as defined in Treasury regulations
issued pursuant to Code Section 417(e)), which is of Actuarially Equivalent
value to the Participant’s Accrued Benefit, the interest rate (for the November
before the Plan Year that contains the Pension Starting Date) and mortality
table prescribed by Code Section 417(e)(3) shall be used, if they produce a
greater benefit.

 

2



--------------------------------------------------------------------------------

  (g) Pension Starting Date On and After January 1, 2008 – Annuity Forms of
Payment

With respect to a Participant whose Pension Starting Date is on or after
January 1, 2008, the Actuarial Equivalent value of any distribution in a
non-decreasing annuity form of payment shall be determined using the following
factors:

 

Interest:    the average annual yield on 30 year Treasury Constant Maturities
for the November before the Plan Year that contains the Pension Starting Date;
and Mortality:    the 1994 Group Annuity Reserving Table.

Notwithstanding the foregoing, in no event shall the benefit of a Participant
with a Pension Starting Date on or after January 1, 2008, in a non-decreasing
annuity form of payment, be less than the Actuarial Equivalent value of the
Participant’s Accrued Benefit as of December 31, 2007, based on an interest rate
of 5.5 percent and the male mortality rates under the 1983 Group Annuity
Mortality Table for Participants, and the female mortality rates under the 1983
Group Annuity Mortality Table for Beneficiaries.

 

2. Effective November 16, 2005, Part A Section 1.12 Credited Service is amended
to replace the first sentence of the fourth paragraph thereunder, which begins
“In no event...” with the following:

In no event shall a Participant be entitled to Credited Service for any period
of employment with Riverwood International Corporation prior to October 18,
1996, Canfor USA prior to June 1, 1998, S.D. Warren prior to November 13, 1998,
The Timber Company prior to October 6, 2001, or Escanaba Timber LLC prior to
November 16, 2005.

 

3. Part A Section 1.20 Eligible Employee is amended to replace clause
(a) thereunder with the following:

 

  (a) any Employee who is listed on Appendix IV attached hereto;

 

3



--------------------------------------------------------------------------------

4. Effective November 16, 2005, Part A Section 1.27 Hour of Service is amended
by replacing the table thereunder, with the following table:

 

Acquired Company    Acquisition Date    Participation Date Riverwood
International Corporation    October 17, 1996    October 18, 1996 Canfor USA   
May 31, 1998    June 1, 1998 S.D. Warren    November 12, 1998    November 13,
1998 Escanaba Timber LLC    November 15, 2005    November 16, 2005

 

5. Effective November 16, 2005, Part A Section 1.46 Year of Service is amended
by replacing the table thereunder, with the following table:

 

Acquired Company    Acquisition Date    Participation Date Riverwood
International Corporation    October 17, 1996    October 18, 1996 Canfor USA   
May 31, 1998    June 1, 1998 S.D. Warren    November 12, 1998    November 13,
1998 Escanaba Timber LLC    November 15, 2005    November 16, 2005

 

6. Effective November 16, 2005, Part A Section 2.1 Eligibility for Participation
is amended by replacing the table thereunder, with the following table:

 

Acquired Company    Acquisition Date    Participation Date Riverwood
International Corporation    October 17, 1996    October 18, 1996 Canfor USA   
May 31, 1998    June 1, 1998 S.D. Warren    November 12, 1998    November 13,
1998 Escanaba Timber LLC    November 15, 2005    November 16, 2005 The Timber
Company*    October 6, 2001    October 7, 2001

 

7. Part A Section 4.1 Retirement Benefit is amended to replace clause (i) in the
first paragraph thereunder with the following:

 

  (i) the greater of the Cash Account Benefit or the Minimum Benefit, if any,
payable as of such date;

 

8. Part A Section 4.1(a)(i)(A) Opening Cash Account is amended to replace the
first sentence thereunder with the following:

A Cash Account shall be established on behalf of each individual who is an
Eligible Employee on September 1, 2000, which shall be credited with the Lump
Sum amount which is Actuarially Equivalent to the Participant’s Accrued Benefit
on December 31, 1999, payable at the Normal Retirement Date.

 

4



--------------------------------------------------------------------------------

9. Part A Section 4.1(b) Minimum Benefit is amended by replacing the first
paragraph thereunder with the following new paragraph:

Notwithstanding any Plan provisions to the contrary, only an individual who was
an Eligible Employee on September 1, 2000, according to the Plan terms in effect
on September 1, 2000, shall be entitled to accrue a Minimum Benefit after
September 1, 2000. Further, such an Eligible Employee shall only accrue a
Minimum Benefit until he or she first ceases to be an Eligible Employee on or
after September 1, 2000.

 

10. Part A Section 4.1(b) Minimum Benefit is amended by inserting a new
paragraph at the end thereof as follows:

Notwithstanding the foregoing, a Participant who is in salary grade 40 or higher
shall not accrue any additional Minimum Benefit after December 31, 2007. A
Participant who is promoted to salary grade 40 or higher after December 31,
2007, shall not accrue any additional Minimum Benefit after the end of the Plan
Year in which the promotion occurs.

 

11. Part A Section 4.3 Early Retirement Benefit, subsection (b) Supplemental
Early Retirement Benefit is amended by replacing clause (ii) with the following:

 

  (ii) the Participant’s salary grade is 39 or below at termination of
employment,

 

12. Part A Section 7.1 Vesting is amended by replacing the entire section with
the following:

Each Participant who completes an Hour of Service on or after January 1, 2008,
shall have a vested, nonforfeitable right to his or her Accrued Benefit
multiplied by the appropriate vesting percentage in accordance with the
following table:

 

Years of Service    Percent Vested Less than 3    0% 3    100%

In addition, each Participant shall have a 100 percent vested nonforfeitable
right to his or her Accrued Benefit on the date he or she attains age 65,
provided he or she is an Employee on such date. Each Participant who has three
Years of Service on January 1, 2000, shall also have a 100 percent vested
nonforfeitable right to his or her Accrued Benefit in the event the Participant
dies, provided he or she is an Employee on such date. An Employee who terminates
with 0 percent vested shall be deemed to be “nonvested.”

 

5



--------------------------------------------------------------------------------

13. Part A Section 8.2(e)(ii) For Plan Years Beginning On or After January 1,
1995 is replaced in its entirety with the following:

Except as provided below in Subsection (iii), for Plan Years beginning on or
after January 1, 1995, the actuarial adjustment shall be computed using the
interest rate and mortality table specified in the Plan for adjusting benefits
in the same form, or 5 percent and the male mortality rates under the 1983 Group
Annuity Mortality Table for Plan Years commencing prior to January 1, 1999, and
the mortality table set forth in Section 1.3(c) for Plan Years commencing on or
after January 1, 1999, whichever results in a greater benefit.

 

14. Part A of the Plan is amended by attaching new Appendix IV at the end
thereof, to read as follows:

APPENDIX IV

TO THE PLUM CREEK PENSION PLAN

PART A, FOR SALARIED EMPLOYEES

The following Employees are not Eligible Employees, pursuant to Section 1.20(a):

Barbara L. Crowe

Joan K. Fitzmaurice

Rick R. Holley

James A. Kraft

Thomas M. Lindquist

 

15. Part B Section 1.3 Actuarially Equivalent/Actuarial Equivalent is amended by
replacing it in its entirety with the following:

 

  1.3 Actuarially Equivalent/Actuarial Equivalent

 

  (a) General

“Actuarially Equivalent” and similar terms (for purposes of other than
determining contributions to the Trust Fund) means that the present value of two
payments or series of payments shall be of equal value when computed using the
following factors:

 

Interest:    the average annual yield on 30 year Treasury Constant Maturities
for the November before the Plan Year that contains the determination date; and
Mortality:    the 1994 Group Annuity Reserving Table.

 

6



--------------------------------------------------------------------------------

Notwithstanding any Plan term to the contrary, in no event shall a Participant’s
benefit calculated pursuant to this subparagraph (a) be less than the Actuarial
Equivalent of the Participant’s Accrued Benefit as of December 31, 2007, based
on 8 percent rate of interest and the male mortality rates under the 1983 Group
Annuity Mortality Table.

Further notwithstanding the foregoing, the following interest rates and
mortality tables shall apply for the purposes stated.

 

  (b) Terminations Before January 1, 2000 – Lump Sum Benefit Calculations

With respect to a Participant who terminates employment before January 1, 2000,
the 1984 Unisex Pension Mortality Table set forward one year, and the interest
rate for immediate or deferred annuities that would be used by the Pension
Benefit Guaranty Corporation to determine the present value of the Participant’s
benefit upon termination of an insufficient trusteed single employer plan, as of
the first day of the Plan Year which contains the Pension Starting Date, shall
be used for calculating the amount of any distribution other than a
non-decreasing annuity form of payment (as defined in the Treasury regulations
issued pursuant to Code Section 417(e)), which is of Actuarially Equivalent
value to the Participant’s Accrual Benefit. Provided, however, for a Participant
whose Pension Starting Date is on or after January 1, 2008, the interest rate
(for the November before the Plan Year that contains the Pension Starting Date)
and mortality table prescribed by Code Section 417(e)(3) shall be used, if they
produce a greater benefit.

 

  (c) Terminations On or After January 1, 2000 – Lump Sum Calculations

Notwithstanding the foregoing, with respect to a Participant who terminates
employment on or after January 1, 2000, the amount of any distribution other
than a non-decreasing annuity form of payment (as defined in the Treasury
regulations issued pursuant to Code Section 417(e)), which is of Actuarially
Equivalent value to the Participant’s Accrued Benefit, shall all be determined
using the following factors:

 

Interest:    the average annual yield on 30 year Treasury Constant Maturities
for the November before the Plan Year that contains the Pension Starting Date;
and Mortality:    the 1994 Group Annuity Reserving Table.

 

7



--------------------------------------------------------------------------------

Pre-retirement mortality will be used when calculating Actuarial Equivalent
amounts.

Notwithstanding the foregoing, in no event shall the benefit of a Participant
who terminates on or after January 1, 2000, be less than the Actuarial
Equivalent value of the Participant’s Accrued Benefit as of December 31, 1999,
based on 8 percent rate of interest and the male mortality rates under the 1983
Group Annuity Mortality Table.

Further notwithstanding the foregoing, with respect to a Participant whose
Pension Starting Date is on or after January 1, 2008, and for the purpose of
determining the amount of any distribution in a form of payment other than a
non-decreasing annuity form of payment (as defined in Treasury regulations
issued pursuant to Code Section 417(e)), which is of Actuarially Equivalent
value to the Participant’s Accrued Benefit, the interest rate (for the November
before the Plan Year that contains the Pension Starting Date) and mortality
table prescribed by Code Section 417(e)(3) shall be used, if they produce a
greater benefit.

 

  (d) Pension Starting Date On and After January 1, 2008 – Annuity Forms of
Payment

With respect to a Participant whose Pension Starting Date is on or after
January 1, 2008, the Actuarial Equivalent value of any distribution in a
non-decreasing annuity form of payment shall be determined using the following
factors:

 

Interest:    the average annual yield on 30 year Treasury Constant Maturities
for the November before the Plan Year that contains the Pension Starting Date;
and Mortality:    the 1994 Group Annuity Reserving Table.

Notwithstanding the foregoing, in no event shall the benefit of a Participant
with a Pension Starting Date on or after January 1, 2008, in a non-decreasing
annuity form of payment, be less than the Actuarial Equivalent value of the
Participant’s Accrued Benefit as of December 31, 2007, based on an interest rate
of 5.5 percent and the male mortality rates under the 1983 Group Annuity
Mortality Table for Participants, and the female mortality rates under the 1983
Group Annuity Mortality Table for Beneficiaries.

 

8



--------------------------------------------------------------------------------

16. Part B Section 1.22 Hour of Service, subsection (b) is amended to replace
“Disabled” with “disabled.”

 

17. Part B Section 3.1 Normal Retirement Date is amended to delete the phrase
“an Early Retirement Date or.”

 

18. Part B Section 4.1 Retirement Benefit is amended by replacing subsection
(p) with the following:

 

  (p) $40.00 multiplied by Credited Service from January 1, 2007, through
December 31, 2007; plus

 

  (q) $41.00 multiplied by Credited Service from and after January 1, 2008.

 

19. Part B Section 5.1(a) Single Life Annuity is amended by replacing it in its
entirety with the following:

A “Single Life Annuity” which provides monthly payments from the Retirement Date
or Vested Termination Date to the first of the month preceding death. The amount
of the monthly benefit shall equal the monthly Normal Retirement Benefit,
Deferred Retirement Benefit or Vested Termination Benefit, whichever applies.

 

20. Part B Section 6.2 Disability is amended by adding a new paragraph at the
end thereof as follows:

Notwithstanding the foregoing, a Participant whose continuous period of
disability (commencing with the Participant’s first day of absence) begins on or
after January 1, 2008, shall not receive a monthly disability benefit pursuant
to this Section 6.2.

 

21. Part B Section 7.1 Vesting is amended by replacing the entire section with
the following:

Each Participant who completes and Hour of Service on or after January 1, 2008,
shall have a vested, nonforfeitable right to his or her Accrued Benefit
multiplied by the appropriate vesting percentage in accordance with the
following table:

 

Years of Service

     Percent Vested   

Less than 3

     0%   

3

     100%   

In addition, each Participant shall have a 100 percent vested nonforfeitable
right to his or her Accrued Benefit on the date he or she attains age 65,
provided he or she is an Employee on such date. Each Participant who has three
Years of Service on January 1, 2000, shall also have a 100 percent vested
nonforfeitable right to his or her Accrued Benefit in the event the Participant
dies provided he or she is an Employee on such date. An Employee who terminates
with 0 percent vested shall be deemed to be “nonvested”.

 

9



--------------------------------------------------------------------------------

22. Part B Section 8.2(e)(ii) For Plan Years Beginning On or After January 1,
1995 is replaced in its entirety with the following:

Except as provided below in Subsection (iii), for Plan Years beginning on or
after January 1, 1995, the actuarial adjustment shall be computed using the
interest rate and mortality table specified in the Plan for adjusting benefits
in the same form, or 5 percent and the male mortality rates under the 1983 Group
Annuity Mortality Table for Plan Years commencing prior to January 1, 1999, and
the mortality table set forth in Section 1.3(c) for Plan Years commencing on or
after January 1, 1999, whichever results in a greater benefit.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on this 9th day of November, 2007.

 

    PLUM CREEK TIMBERLANDS, L.P.     BY PLUM CREEK TIMBER I, L.L.C.,     General
Partner

/s/ Barbara Crowe

    By:   

/s/ David W. Lambert

Witness            Its:   

SVP & CFO

 

10



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO THE

PLUM CREEK PENSION PLAN

The Plum Creek Pension Plan as amended and restated effective January 1, 2007,
is amended as follows, pursuant to Part A Section 12.1 and Part B Section 12.1
effective December 31, 2007:

 

1. Part A Section 8.2 Maximum Annual Benefit Payable Under the Plan is replaced
in its entirety with the following:

 

  8.2 Maximum Annual Benefit Payable Under the Plan

The maximum annual benefit payable under the Plan shall not exceed the
limitations prescribed under Code Section 415 and the regulations thereunder,
which are incorporated herein by reference. For purposes of applying such
limitations, Compensation shall be as defined in Section 1.11.

 

2. Part B Section 8.2 Maximum Annual Benefit Payable Under the Plan is replaced
in its entirety with the following:

 

  8.2 Maximum Annual Benefit Payable Under the Plan

The maximum annual benefit payable under the Plan shall not exceed the
limitations prescribed under Code Section 415 and the regulations thereunder,
which are incorporated herein by reference. For purposes of applying such
limitations, Compensation shall be as defined in Section 1.11.

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on this 21st day of December, 2007.

 

    PLUM CREEK TIMBERLANDS, L.P.     BY PLUM CREEK TIMBER I, L.L.C.,     General
Partner

/s/ Susanna N. Duke

    By:  

/s/ David W. Lambert

Witness      

David W. Lambert

    Its:  

Senior Vice President & CFO

 

1



--------------------------------------------------------------------------------

THIRD AMENDMENT

TO THE

PLUM CREEK PENSION PLAN

The Plum Creek Pension Plan as amended and restated effective September 1, 2000
(“2000 Restatement”), and the Plum Creek Pension Plan as amended and restated
effective January 1, 2007 (“2007 Restatement”), are amended as follows, pursuant
to Part A Section 12.1, effective September 1, 2000, except as otherwise
specified herein:

 

2. Part A Section 4.1(a) Cash Account Benefit of the 2000 Restatement and the
2007 Restatement shall be amended by inserting the following new first paragraph
immediately after the heading:

“For purposes of determining a Participant’s Accrued Benefit under Section 1.1
and the Participant’s Retirement Benefit, both expressed as a Single Life
Annuity payable at the Participant’s Normal Retirement Date, the Cash Account
Benefit determined under Section 4.1(a) is determined in accordance with this
paragraph. For a Participant who has not reached the Normal Retirement Date, the
Participant’s Cash Account Benefit is the Cash Account balance as of the date of
determination, projected to the Normal Retirement Date using the interest rate
under Section 4.1(a)(iv) in effect for the Plan Year that includes the
determination date, with the result converted to an Actuarially Equivalent
monthly Single Life Annuity. For a Participant who has reached the Normal
Retirement Date, the Participant’s Cash Account Benefit is the monthly Single
Life Annuity that is Actuarially Equivalent to the Participant’s Cash Account
balance as of the determination date.”

 

2. Part A Section 4.1(a)(iv) Interest Credit of the 2000 Restatement and the
2007 Restatement shall be amended by replacing the second sentence with the
following:

“The annual interest rate for a Plan Year shall be the greater of the interest
rate specified in Section 1.3(c) or 0.39 percent.”

 

3. Part A Section 5.1(c) Lump Sum of the 2000 Restatement shall be amended by
replacing Section 5.1(c)(i) with the following:

 

  “(i) the Actuarially Equivalent present value of the Participant’s Accrued
Benefit expressed as a Single Life Annuity, commencing at the Participant’s
Normal Retirement Date;”

 

4. Effective January 1, 2009, Part A Section 5.1(c) Lump Sum of the 2007
Restatement shall be amended by replacing subsections (i) through (iv) with the
following:

 

  “(i) the Actuarial Equivalent present value of the Participant’s Minimum
Benefit expressed as a Single Life Annuity, commencing at the Participant’s
Normal Retirement Date;

 

  (ii) the Participant’s Cash Account balance; or

 

1



--------------------------------------------------------------------------------

  (iii) the lump sum amount that is the Actuarially Equivalent present value of
the Participant’s Early Retirement Benefit on August 31, 2000; provided such
amount does not exceed $25,000.”

IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
on this 4th day of March, 2009.

 

       PLUM CREEK TIMBERLANDS, L.P.        BY PLUM CREEK TIMBER I, L.L.C.,     
  General Partner        By:      

/s/ David W. Lambert

/s/ Barbara Crowe

       

David W. Lambert

Witness                Its:      

SVP & CFO

 

2



--------------------------------------------------------------------------------

FOURTH AMENDMENT

TO THE

PLUM CREEK PENSION PLAN

The Plum Creek Pension Plan as amended and restated effective September 1, 2000
(“2000 Restatement”), and the Plum Creek Pension Plan as amended and restated
effective January 1, 2007 (“2007 Restatement”), are amended as follows, pursuant
to Part A Section 12.1, effective September 1, 2000, except as otherwise
specified herein:

 

1. Part A Section 1.47 Additional Definitions in Plan of the 2000 Restatement
and Part B Section 1.40 Additional Definitions in Plan of the 2000 Restatement
are each amended by deleting from the list of defined terms “Super Top
Heavy..... 9.2(b).”

 

2, Effective January 1, 2007, Part A Section 1.47 Additional Definitions in Plan
of the 2007 Restatement and Part B Section 1.39 Additional Definitions in Plan
of the 2007 Restatement are each amended by deleting from the list of defined
terms “Super Top Heavy..... 9.2(b).”

 

3. Part A Section 9.2(b) Super Top Heavy of the 2000 Restatement and Part B
Section 9.2(b) Super Top Heavy of the 2000 Restatement, are each deleted in
their entirety and each is replaced by the following:

 

(b) [Reserved].

 

4. Effective January 1, 2007, Part A Section 9.2(b) Super Top Heavy of the 2007
Restatement and Part B Section 9.2(b) Super Top Heavy of the 2007 Restatement,
are each deleted in their entirety and each is replaced by the following:

 

(b) [Reserved].

 

5. Part A Section 9.2(h) Aggregation Group, subsection (i) of the 2000
Restatement and Part B Section 9.2(h) Aggregation Group, subsection (i) of the
2000 Restatement are each revised by replacing “Code Section 401(a)(4) and 410”
in the last clause of the sentence with “Code Section 401(a)(4) or 410.”

 

6. Effective January 1, 2007, Part A Section 9.2(h) Aggregation Group,
subsection (i) of the 2007 Restatement and Part B Section 9.2(h) Aggregation
Group, subsection (i) of the 2007 Restatement are each revised by replacing
“Code Section 401(a)(4) and 410” in the last clause of the sentence with “Code
Section 401(a)(4) or 410.”

 

7. Part A Section 9.2(h) Aggregation Group, subsection (ii) of the 2000
Restatement and Part B Section 9.2(h) Aggregation Group, subsection (ii) of the
2000 Restatement are each revised by replacing “Code Section 401(a)(4) or 410”
in the last clause of the sentence with “Code Section 401(a)(4) and 410.”

 

8. Effective January 1, 2007, Part A Section 9.2(h) Aggregation Group,
subsection (ii) of the 2007 Restatement and Part B Section 9.2(h) Aggregation
Group, subsection (ii) of the 2007 Restatement are each revised by replacing
“Code Section 401(a)(4) or 410” in the last clause of the sentence with “Code
Section 401(a)(4) and 410.”

 

1



--------------------------------------------------------------------------------

9. Effective January 1, 2007, Part A Section 10.5(b) Commencement of Payment of
the 2007 Restatement and Part B Section 10.5(b) Commencement of Payment of the
2007 Restatement are each amended by replacing the first paragraph in its
entirety with the following:

 

  (b) Commencement of Payment

Unless a Participant elects otherwise, the payment of benefits shall commence no
later than 60 days after the end of the Plan Year in which the Participant
reaches A) age 65 or B) terminates employment with the Employer, whichever
occurs later. Notwithstanding any Plan provision to the contrary,

 

  (i) distributions will begin no later than the Required Beginning Date under
Section 10.5(c);

 

  (ii) distributions will be made in accordance with Code Section 401(a)(9),
including the incidental death benefit requirement in Code Section 401(a)(9)(G),
and Treas. Reg. Sections 1.401(a)(9)-2 through 1.401(a)(9)-9; and

 

  (iii) this Section 10.5(b) shall override any distribution options in the Plan
that are inconsistent with Code Section 401(a)(9).

IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to be executed
on this 4th day of March, 2009.

 

    PLUM CREEK TIMBERLANDS, L.P.     BY PLUM CREEK TIMBER I, L.L.C.,     General
Partner     By:  

/s/ David W. Lambert

/s/ Barbara Crowe

     

David W. Lambert

Witness           Its:  

SVP & CFO

 

2



--------------------------------------------------------------------------------

FIFTH AMENDMENT

TO THE

PLUM CREEK PENSION PLAN

The Plum Creek Pension Plan (the “Plan”), as amended and restated effective
January 1, 2007, and amended through the Fourth Amendment, is further amended as
follows, pursuant to Section 12.1 of the Plan, effective January 1, 2010, except
as otherwise provided herein:

 

1. Effective January 1, 2008, Section 1.11 Compensation of Part A and Part B are
each amended by adding the following new paragraph at the end of each section:

Compensation shall include payments for services performed (including salary,
overtime, shift differentials, commissions, bonuses and other similar payments)
made by the later of:

 

  (a)

2 1/2 months after severance from employment; or

 

  (b) the end of the calendar year that includes the date of severance from
employment;

if, absent a severance from employment such payment would have been paid to the
Employee while the Employee continued in employment with an Employer. No other
post-severance payments shall be included.

 

2. Effective January 1, 2009, Part A Section 1.18 Earnings is amended by
inserting the following sentence at the end of the first paragraph:

Earnings shall also include differential wage payments made by an Employer to an
Employee for any period during which such individual is performing services in
the uniformed services while on active duty for a period of more than 30 days,
to the extent required by Code Section 414(u)(12).

 

3. Part A Section 1.26 Final Average Monthly Earnings is amended by deleting the
second and third paragraphs thereunder in their entirety, and replacing them
with the following:

Monthly Earnings for this purpose shall only take into account Earnings received
during completed full months of employment. Monthly Earnings during partial
months of employment are disregarded.

 

1



--------------------------------------------------------------------------------

4. Part A of the Plan is amended by inserting the following new Section 1.42
Spouse in Part A Article I Definitions, by renumbering sections 1.42 through
1.47 of Part A Article I accordingly and correcting any internal
cross-references to such sections, and by replacing “spouse” with “Spouse”
wherever it appears in Part A of the Plan:

 

  1.42 Spouse

“Spouse” means the person to whom a Participant is legally married under federal
law, and who is treated as a spouse under the Code.

 

5. Part B of the Plan is amended by inserting the following new Section 1.34
Spouse in Part B Article I Definitions, by renumbering sections 1.34 through
1.39 of Part B Article I accordingly and correcting any internal
cross-references to such sections, and by replacing “spouse” with “Spouse”
wherever it appears in Part B of the Plan:

 

  1.34 Spouse

“Spouse” means the person to whom a Participant is legally married under federal
law, and who is treated as a spouse under the Code.

 

6. Part A Section 1.48 Additional Definitions in Plan is amended by inserting
“Accumulated Benefit.......4.1(a)” in the list of defined terms, in alphabetical
order.

 

7. Part A Section 4.1(a) Cash Account Benefit is amended by adding the following
new sentence at the end of the second paragraph thereunder:

A Participant’s “Accumulated Benefit” with respect to the Cash Account as of any
date shall equal his or her Cash Account balance as of such date, pursuant to
Proposed Treasury Regulation Section 1.411(b)(5)-1(e)(2).

 

8. Part A Section 5.4 Benefit Notice, Benefit Election and Consent Requirements,
and Part B Section 5.4 Benefit Notice, Benefit Election and Consent Requirements
are each amended by replacing “180” with “90” wherever it appears therein.

 

9. Part A Section 5.4(a) Benefit Notice and Part B Section 5.4(a) Benefit Notice
are each amended by replacing the first paragraph with the following:

A Participant who wishes to commence benefits must contact the Pension Committee
and request the applicable notice and election forms and indicate a date on
which he or she may want to commence benefits (the “Requested Date”). A
Requested date may only be the first day of a prospective month, except that a
Participant who is age 65 or older may also choose a Requested Date which is his
or her Normal Retirement Date or Deferred Retirement Date, whichever applies.
Depending on the Participant’s election, his or her Requested Date and Pension
Starting Date may be the same or different dates.

 

10. Effective January 1, 2007, Part A Section 5.4(a) Benefit Notice and Part B
Section 5.4(a) Benefit Notice are each amended to delete the word “and” from
clause (iv) thereunder, to redesignate clause (v) as clause (vi), and to add a
new clause (v) to read as follows:

 

  (v) the right to defer payment until the Normal Retirement Date, if the
Participant has not yet reached that date, including any consequences of failure
to defer; and

 

2



--------------------------------------------------------------------------------

11. Part A Section 5.4(a) Benefit Notice and Part B Section 5.4(a) Benefit
Notice are each amended by replacing the last paragraph with the following:

The Pension Starting Date shown in a Participant’s Benefit Notice shall be his
or her Requested Date if the Benefit Notice is provided prior to such date.
Otherwise, a Participant’s Benefit Notice shall include a Pension Starting Date
which is the first day of the month next following the date the Benefit Notice
is provided.

If the Plan provides a Benefit Notice and the Participant does not complete an
election to commence benefits by the end of the 90-day period beginning on the
date that the Benefit Notice is provided, such Benefit Notice shall expire. The
Participant must begin the process again by contacting the Pension Committee and
selecting a new Requested Date.

 

12. Part A Section 5.4 (b)(i) Election of Pension Starting Date and Form of
Payment and Part B Section 5.4 (b)(i) Election of Pension Starting Date and Form
of Payment are each amended by deleting the following phrase from the first
sentence:

“which is his or her Requested Date, or a later date”

 

13. Part A Section 5.4(c) Retroactive Pension Starting Date is amended by
deleting subparagraph (i) Vested Termination Benefits and subparagraph
(ii) Early Retirement Benefits, and by redesignating subparagraphs (iii) and
(iv) as subparagraphs (i) and (ii) accordingly, and by replacing the second
paragraph with the following:

A Participant may elect to commence benefits as of a Retroactive Pension
Starting Date only in the circumstances described in (i) and (ii) below.

 

14. Part B Section 5.4(c) Retroactive Pension Starting Date is amended by
deleting subparagraph (i) Vested Termination Benefits, and by redesignating
subparagraphs (ii) and (iii) as subparagraphs (i) and (ii) accordingly, and by
replacing the second paragraph with the following:

A Participant may elect to commence benefits as of a Retroactive Pension
Starting Date only in the circumstances described in (i) and (ii) below.

 

15. Part A Section 5.4(c)(i) Normal Retirement Benefits (as redesignated) and
Part B Section 5.4(c)(i) Normal Retirement Benefits (as redesignated) are each
amended by replacing subparagraph (B) with the following:

 

  (B) any annuity form of payment available under the Plan, determined as of the
Pension Starting Date included in the Benefit Notice; or

 

3



--------------------------------------------------------------------------------

16. Part A Section 5.4(c)(i) Normal Retirement Benefits (as redesignated) and
Part B Section 5.4(c)(i) Normal Retirement Benefits (as redesignated) are each
amended by deleting subparagraph (C) and by replacing subparagraph (D) with the
following:

 

  (C) subject to the terms of Section 5.1(c), a Lump Sum benefit equal to the
greater of:

 

  (1) the Lump Sum benefit determined as of the Normal Retirement Date (based on
the Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c), plus interest pursuant to Section 5.4(c)(v)(D); or

 

  (2) the Lump Sum benefit determined as of the Pension Starting Date included
in the Benefit Notice (based on the Actuarial Equivalent factors that would
apply as of such date pursuant to Section 1.3(c).

 

17. Part A Section 5.4(c)(ii) Deferred Retirement Benefits (as redesignated) and
Part B Section 5.4(c)(ii) Deferred Retirement Benefits (as redesignated) are
each amended by replacing subparagraph (B) with the following:

 

  (B) any annuity form of payment available under the Plan, determined as of the
Pension Starting Date included in the Benefit Notice; or

 

18. Part A Section 5.4(c)(ii) Deferred Retirement Benefits (as redesignated) and
Part B Section 5.4(c)(ii) Deferred Retirement Benefits (as redesignated) are
each amended by deleting subparagraph (C) and by replacing subparagraph (D) with
the following:

 

  (C) subject to the terms of Section 5.1(c), a Lump Sum benefit equal to the
greater of:

 

  (1) the Lump Sum benefit determined as of the Deferred Retirement Date (based
on the Actuarial Equivalent factors that would apply as of such date pursuant to
Section 1.3(c), plus interest pursuant to Section 5.4(c)(v)(D); or

 

  (2) the Lump Sum benefit determined as of the Pension Starting Date included
in the Benefit Notice (based on the Actuarial Equivalent factors that would
apply as of such date pursuant to Section 1.3(c).

 

19. Effective January 1, 2008, Part A Section 5.5(a) General Rule and Part B
Section 5.5(a) General Rule are each amended by adding the following new
sentence at the end thereof:

“Eligible Retirement Plan” also means a Roth IRA described in Code Section 408A.

 

20. Part A Section 5.5(b) Notice to Participants and Part B Section 5.5(b)
Notice to Participants are each amended by replacing “180” with “90.”

 

4



--------------------------------------------------------------------------------

21. Part A Section 6.1(a) Surviving Spouse Beneficiary and Part B Section 6.1(a)
Surviving Spouse Beneficiary are each amended by replacing “180” with “90.”

 

22. Effective October 1, 2009, Part A Section 7.1 Vesting and Part B Section 7.1
Vesting are each amended by adding the following new paragraph at the end
thereof:

Notwithstanding the foregoing, each Participant who was involuntarily terminated
on or after January 1, 2008, and before October 1, 2009, and whose employment
was not terminated for cause, shall be 100 percent vested.

 

23. Effective January 1, 2008, both Part A and Part B of the Plan are amended by
adding the following new Section 8.3:

 

  8.3 Limitations On Benefits and Accruals Due to Underfunded Status

 

  (a) Scope

Notwithstanding any Plan provision to the contrary, for any Plan Year for which
the Plan’s adjusted funding target attainment percentage as defined in Code
Section 436(j)(2) (“AFTAP”), is such that the limits on benefits and benefit
accruals contained in Code Section 436 become applicable to the Plan for that
Plan Year, the provisions of this Section 8.3 shall govern to the extent they
conflict with, or specify requirements in addition to, the Plan provisions
governing Plan Years for which the AFTAP is at least 80 percent. The terms of
this Section 8.3 are intended to comply with Code Section 436 and shall be
interpreted accordingly.

 

  (b) Shut Down and Unpredictable Contingent Event Benefits

If the AFTAP for a Plan Year is less than 60 percent, or would be less than 60
percent taking into account benefits payable with respect to an unpredictable
contingent event, then no unpredictable contingent event benefits, as defined in
Code Section 436(b), shall be payable during such Plan Year unless the Company
makes a contribution to the Plan which is adequate to satisfy the exemption set
forth in Code Section 436(b)(2).

 

  (c) Plan Amendments That Increase Benefits

If the Plan is amended in a manner that “increases liabilities” and the AFTAP
for the Plan Year is less than 80 percent, or would be less than 80 percent
taking into account the Plan amendment, then such Plan amendment shall not be
effective for such Plan Year, unless the Company makes a contribution to the
Plan which is adequate to satisfy the exemption set forth in Code
Section 436(c)(2). An amendment “increases liabilities” if the amendment
increases liabilities of the Plan by reason of increases in benefits,
establishment of new benefits, changing the rate of benefit accrual, or changing
the rate at which benefits vest.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Plan amendment to increase benefits under a
formula that is not based on a Participant’s Earnings may be effective for a
Plan Year, regardless of the AFTAP for such year, provided the rate of such
benefit increase does not exceed the contemporaneous rate of increase in average
wages of Participants affected by the amendment.

 

  (d) Limits on Accelerated Benefit Distributions

If the AFTAP for a Plan Year is less than 60 percent, the Plan shall not pay any
“prohibited payments” after the valuation date for such Plan Year.

If the AFTAP for a Plan Year is 60 percent or higher and less than 80 percent,
the Plan shall not pay any “prohibited payments” after the valuation date for
such Plan Year, to the extent the amount of such payment exceeds the lesser of:

 

  (i) 50 percent of the amount of the payment that would be made without regard
to this Section 8.3(d); or

 

  (ii) the Lump Sum present value of the maximum guaranteed benefit pursuant to
Section 4022 of ERISA.

The Plan may pay a “prohibited payment” to the extent it does not exceed the
lesser of the amount in (i) or (ii) above.

In the event the AFTAP continues to be less than 80 percent for more than one
consecutive Plan Year, only one “prohibited payment” that complies with the
preceding paragraph may be made with respect to the entire period during which
the AFTAP is less than 80 percent. Further, any payment permitted under the
preceding paragraph that is subject to a Qualified Domestic Relations Order
pursuant to Section 10.8, shall be allocated among the Participant and alternate
payee(s) in accordance with the terms of the Order. Finally, a Participant, and
his or her Beneficiary and alternate payee(s) shall be treated as a single
Participant for purposes of the payment restrictions in this Section 8.3(d).

If the Company is a bankruptcy debtor under title 11 of the United States Code
or similar federal or state law, the Plan shall not pay any “prohibited
payments” during the period of such bankruptcy, prior to the date the Plan
actuary certifies the AFTAP for the Plan is not less than 100 percent.

 

6



--------------------------------------------------------------------------------

“Prohibited payment” means any payment in excess of the monthly amount payable
as a single life annuity (plus any Social Security supplement described in Code
Section 411(a)(9)) to a Participant or Beneficiary whose Pension Starting Date
occurs during the Plan Year for which a limitation pursuant to this
Section 8.3(d) applies. “Prohibited payment” also means any payment for the
purchase of an annuity from an insurer to pay Plan benefits and any other
payment specified in Treasury Regulations Section 1.436-1.

 

  (e) Severe Funding Shortfall

If the AFTAP for a Plan Year is less than 60 percent, then all benefit accruals
shall cease as of the valuation date for such Plan Year, in accordance with Code
Section 436(e), unless the Company makes a contribution to the Plan which is
adequate to satisfy the exemption set forth in Code Section 436(e)(2).

 

  (f) Company Security in Lieu of Contribution

In lieu of making a Company contribution to satisfy an exemption from any
limitation in Section 8.3, the Company may provide security to the Plan that
satisfies the requirements of Code Section 436(f).

 

  (g) Resumption of Suspended Payments

Following the expiration of any period during which the effective date of a Plan
amendment is delayed pursuant to Section 8.3(c) or the accrual of benefits is
suspended under Section 8.3(e), benefit accruals shall be restored automatically
to the extent permitted by law.

Following the expiration of any period during which a prohibited payment was not
made pursuant to Section 8.3(d), the payment of such benefits shall
automatically resume within a reasonable time that is consistent with Plan
administrative processes, and adjustment shall be made to provide for any
payments that were not made during the limitation period to the extent permitted
by law.

 

24. Effective January 1, 2007, Part A Section 10.7(k) Military Leave and Part B
Section 10.7(k) Military Leave are each amended by adding the following new
sentence at the end thereof:

Further notwithstanding any provision of the Plan to the contrary, if a
Participant dies while performing qualified military service, as defined in Code
Section 414(u), his or her survivors shall be entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan had the Participant resumed and then
terminated employment on account of death.

 

7



--------------------------------------------------------------------------------

25. Effective January 1, 2008, Part A Section 12.3 Termination of the Plan is
amended by adding the following new paragraph at the end thereof:

Upon termination of this Plan:

 

  (a) the interest credit rate used to determine benefits under the Plan
pursuant to Section 4.1(a)(iv) shall be equal to the average of the rates of
interest used under the Plan during the five-year period ending on the
termination date; and

 

  (b) the interest rate and mortality table used to determine the amount of any
benefit under the Plan payable in the form of an annuity payable at the Normal
Retirement Date shall be the rate and table specified under Section 1.3(d),
except that the interest rate shall be equal to the average of the rates of
interest used under the Plan during the five-year period ending on the
termination date.

IN WITNESS WHEREOF, the Company has caused this Fifth Amendment to be executed
on this 28th day of December, 2009.

 

    PLUM CREEK TIMBERLANDS, L.P.     By PLUM CREEK TIMBER I, L.L.C.,     Its
General Partner

/s/ Christine Wiltz

    By:  

/s/ David W. Lambert

Witness       David W. Lambert     Its:  

Senior Vice President & CFO

 

8



--------------------------------------------------------------------------------

SIXTH AMENDMENT

TO THE

PLUM CREEK PENSION PLAN

The Plum Creek Pension Plan (the “Plan”), as amended and restated effective
January 1, 2007, is further amended pursuant to Section 12.1 of the Plan as
follows, effective for Participants with a Pension Starting Date on or after
January 1, 2011, except as otherwise specified herein:

 

1. Section 1.6 Beneficiary of Part A and Part B are each amended by replacing
the first paragraph thereunder with the following:

“Beneficiary” means the person or persons who survives the Participant and who
is: (a) for a single Participant who does not have a Partner, the person
designated to be the Beneficiary by the Participant in writing to the Pension
Committee on such form and in such manner as the Pension Committee shall
prescribe; (b) for a married Participant, the Participant’s surviving Spouse;
and (c) for a Participant with a Partner, the Participant’s surviving Partner.
If a single Participant designates a Beneficiary and later marries or has a
Partner, such Beneficiary designation shall be void upon marriage or upon having
a Partner.

 

2. Sections 1.32 Pension Committee through Section 1.48 Additional Definitions
in Plan in Part A are renumbered as Sections 1.33 through 1.49, respectively,
all references in Part A to such Sections are renumbered accordingly, and the
following new Section 1.32 Partner is added to Part A immediately following
Section 1.31 Participant:

 

  1.32 Partner

“Partner” means a person who is a same-sex domestic partner of a Participant, if
the Participant has submitted an affidavit to the Pension Committee, in the form
required by the Pension Committee, in which the Participant establishes that the
Participant and the domestic partner are either:

 

  (e) registered with a state as domestic partners; or

 

  (f) married under the laws of any jurisdiction; or

 

  (g) neither registered with a state as domestic partners nor married under the
laws of any jurisdiction, but:

 

  (i) are of the same sex;

 

  (ii) have been in an established domestic partnership for at least six months;

 

  (iii) are the sole domestic partner of each other and intend to remain so
indefinitely;

 

1



--------------------------------------------------------------------------------

  (iv) live together and intend to do so indefinitely;

 

  (v) are jointly responsible for each other’s welfare and common financial
obligations;

 

  (vi) are not legally married to anyone else;

 

  (vii) are not related by blood to a degree that would prohibit legal marriage;
and

 

  (viii) are of at least the age of legal consent in the state in which they
live.

A Participant who declares a same sex Partner under this Section shall agree
that, if the Participant or Partner no longer meets the requirements for Partner
status, the Participant will file with the Pension Committee a written statement
of termination of Partner status within 30 days of the date Partner status ends.
A Partner’s entitlement to benefits under the Plan will terminate at midnight on
the date Partner status ends, as declared in writing by the Participant.

The Pension Committee may require the Participant to provide reasonable
documentation or other evidence of the continuing Partner relationship from time
to time. A Participant’s failure to provide any documentation or other evidence
reasonably required by the Pension Committee to establish or prove the
continuation of the Partner relationship shall result in the loss of any
benefits which might otherwise be available to that Participant’s Partner.

The Pension Committee shall be entitled to rely exclusively on the Participant’s
representations concerning his or her status under this provision. This
provision does not create any rights in persons other than Participants in the
Plan.

 

3. Sections 1.26 Pension Committee through Section 1.40 Additional Definitions
in Plan in Part B are renumbered as Sections 1.27 through 1.41, respectively,
all references in Part B to such Sections are renumbered accordingly, and the
following new Section 1.26 Partner is added to Part B immediately following
Section 1.25 Participant:

 

  1.26 Partner

“Partner” means a person who is a same-sex domestic partner of a Participant, if
the Participant has submitted an affidavit to the Pension Committee, in the form
required by the Pension Committee, in which the Participant establishes that the
Participant and the domestic partner are either:

 

  (h) registered with a state as domestic partners; or

 

2



--------------------------------------------------------------------------------

  (i) married under the laws of any jurisdiction; or

 

  (j) neither registered with a state as domestic partners nor married under the
laws of any jurisdiction, but:

 

  (i) are of the same sex;

 

  (ii) have been in an established domestic partnership for at least six months;

 

  (iii) are the sole domestic partner of each other and intend to remain so
indefinitely;

 

  (iv) live together and intend to do so indefinitely;

 

  (v) are jointly responsible for each other’s welfare and common financial
obligations;

 

  (vi) are not legally married to anyone else;

 

  (vii) are not related by blood to a degree that would prohibit legal marriage;
and

 

  (viii) are of at least the age of legal consent in the state in which they
live.

A Participant who declares a same sex Partner under this Section shall agree
that, if the Participant or Partner no longer meets the requirements for Partner
status, the Participant will file with the Pension Committee a written statement
of termination of Partner status within 30 days of the date Partner status ends.
A Partner’s entitlement to benefits under the Plan will terminate at midnight on
the date Partner status ends, as declared in writing by the Participant.

The Pension Committee may require the Participant to provide reasonable
documentation or other evidence of the continuing Partner relationship from time
to time. A Participant’s failure to provide any documentation or other evidence
reasonably required by the Pension Committee to establish or prove the
continuation of the Partner relationship shall result in the loss of any
benefits which might otherwise be available to that Participant’s Partner.

The Pension Committee shall be entitled to rely exclusively on the Participant’s
representations concerning his or her status under this provision. This
provision does not create any rights in persons other than Participants in the
Plan.

 

3



--------------------------------------------------------------------------------

4. Effective January 1, 2008, Section 4.3(a) General of Part A is amended by
inserting a new sentence at the end of subsection (i)(B) thereunder, as follows:

Notwithstanding the foregoing, a Participant’s vested Minimum Benefit determined
pursuant to Section 4.1(b) as of the Participant’s Early Retirement Date shall
not be less than the Actuarial Equivalent of the Participant’s vested Minimum
Benefit determined as of the Participant’s Normal Retirement Date, based on the
factors specified in Section 1.3(a).

 

5. Effective January 1, 2008, Section 4.4 Vested Termination Benefit of Part B
is amended by inserting a new sentence at the end thereof, as follows:

Notwithstanding the foregoing, a Participant’s Vested Termination Benefit
payable on a Vested Termination Date shall not be less than the Actuarial
Equivalent of the Participant’s vested Retirement Benefit determined as of the
Participant’s Normal Retirement Date, based on the factors specified in
Section 1.3(a).

 

6. Effective January 1, 2008, Section 4.5 Vested Termination Benefit of Part A
is amended by inserting a new sentence at the end of subsection (i)(B)
thereunder, as follows:

Notwithstanding the foregoing, a Participant’s vested Minimum Benefit determined
pursuant to Section 4.1(b) as of the Participant’s Vested Termination Date shall
not be less than the Actuarial Equivalent of the Participant’s vested Minimum
Benefit determined as of the Participant’s Normal Retirement Date, based on the
factors specified in Section 1.3(a).

 

7. Section 5.1(b) Joint and Survivor Annuity in Part A and Part B is amended by
replacing it in its entirety with the following:

 

  (b) Joint and Survivor Annuity

A reduced “Joint and Survivor Annuity” which provides monthly payments to a
married Participant, or a Participant with a Partner, from the Retirement Date
or Vested Termination Date to the first of the month preceding death. Following
the Participant’s death, a benefit equal to 25 percent, 50 percent, 75 percent
or 100 percent of the reduced amount payable to the Participant shall be payable
for life to the Participant’s Spouse or Partner, if living at the time of the
Participant’s death. A Participant who elects a Normal, Early or Deferred
Retirement Benefit, or Vested Termination Benefit, may elect which percentage
shall be payable to the Spouse or Partner.

If the Spouse or Partner dies after the Participant’s benefit begins, the
Participant’s payments will be in the same reduced amount as is otherwise
payable under the Joint and Survivor Annuity. If the Spouse or Partner dies
prior to the date as of which the Participant’s benefit begins, any election of
a form of

 

4



--------------------------------------------------------------------------------

benefit under this Section 5.1(b) shall be automatically canceled. If the
Participant dies prior to the date as of which his or her benefit is to begin,
the Spouse or Partner shall not be entitled to receive any payments under this
Section 5.1(b). However, a Spouse or Partner may be entitled to a benefit under
Section 6.1.

 

  (i) The monthly benefit payable to the Participant under a 25 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to
exceed 1):

FACTOR = .93 - .0025 x (AGE DIFFERENCE) where AGE DIFFERENCE is the
Participant’s age less the Spouse’s age or Partner’s age (computed to the
birthdate anniversary nearest the Retirement Date or Vested Termination Date,
whichever applies).

 

  (ii) The monthly benefit payable to the Participant under a 50 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to exceed
1):

FACTOR = .87 - .005 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the Spouse’s age or Partner’s age (computed to the birthdate
anniversary nearest the Retirement Date or Vested Termination Date, whichever
applies).

 

  (iii) The monthly benefit payable to the Participant under a 75 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to
exceed 1):

FACTOR = .82 - .006 x (AGE DIFFERENCE) where AGE DIFFERENCE is the Participant’s
age less the Spouse’s age or Partner’s age (computed to the birthdate
anniversary nearest the Retirement Date or Vested Termination Date, whichever
applies).

 

  (iv) The monthly benefit payable to the Participant under a 100 percent Joint
and Survivor Annuity shall be equal to the Participant’s benefit payable in the
form of a Single Life Annuity multiplied by the following factor (not to exceed
1):

FACTOR = .79 - .0075 x (AGE DIFFERENCE) where AGE DIFFERENCE is the
Participant’s age less the Spouse’s age or Partner’s age (computed to the
birthdate anniversary nearest the Retirement Date or Vested Termination Date,
whichever applies).

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, effective for a Pension Starting Date on or after
January 1, 2005, the amount payable under any Joint and Survivor Annuity form of
payment shall not be less than the applicable Joint and Survivor Annuity benefit
that is Actuarially Equivalent to the Participant’s Early, Normal or Deferred
Retirement Benefit or Vested Termination Benefit payable in the form of a Single
Life Annuity, as of such Pension Starting Date.

 

8. Section 5.2(b) Single Participants in Part A and Part B is amended by
replacing it in its entirety with the following:

 

  (b) Single Participants and Participants With a Partner

The qualified joint and survivor annuity under the Plan with respect to a single
Participant or a Participant who has a Partner shall be the Single Life Annuity.

Any single Participant who does not have Partner shall receive his or her
Retirement or Vested Termination Benefits in the form of a Single Life Annuity,
unless the Participant elects another form of payment. A single Participant who
does not have a Partner may reject the Single Life Annuity option and elect a
Lump Sum pursuant to Section 5.1 or revoke such election, by filing a written
notice with the Pension Committee during the time periods set forth in
Section 5.4.

Any Participant with a Partner shall receive his or her Retirement or Vested
Termination Benefits in the form of a Single Life Annuity, unless the
Participant elects another form of payment. A Participant with a Partner may
reject the Single Life Annuity option and elect a Joint and Survivor Annuity or
a Lump Sum pursuant to Section 5.1 or revoke such election, by filing a written
notice with the Pension Committee during the time periods set forth in
Section 5.4.

 

9. Section 5.3 Limitation on Forms of Payment in Part A and Part B is amended by
replacing “Spouse” with “Spouse or Partner.”

 

10. Section 5.5(a) General Rule in Part A and Part B is amended by replacing
subsection (iii) in its entirety with the following:

 

  (iii) a non-Spouse Beneficiary (who is not a former Spouse alternate payee),
including a non-spouse Beneficiary who is a Partner, may only direct a rollover
to an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b), established for
the purpose of receiving such rollover; and

 

6



--------------------------------------------------------------------------------

11. Section 6.1 Pre-Retirement Death Benefit in Part A is amended by replacing
it in its entirety with the following:

 

  6.1 Pre-Retirement Death Benefit

In the event a Participant dies after becoming vested and before commencing to
receive Retirement Benefits or Vested Termination Benefits under the Plan, his
or her Beneficiary shall receive a pre-retirement death benefit. In the event a
Participant is married or has a Partner at the time of death, his or her Spouse
or Partner shall be the Beneficiary. A married Participant may not elect a
non-Spouse Beneficiary to receive pre-retirement death benefits. A Participant
with a Partner may not elect a non-Partner Beneficiary to receive pre-retirement
death benefits. The time of commencement and the amount of the death benefit is
described below.

 

  (c) Surviving Spouse Beneficiary or Surviving Partner Beneficiary

A surviving Spouse Beneficiary or surviving Partner Beneficiary shall receive a
monthly death benefit payable from the first day of the month coinciding with or
following the date of the Participant’s death, through the first day of the
month preceding the Beneficiary’s death.

The death benefit shall equal the greater of:

 

  (i) the amount payable to the Beneficiary under a 50 percent joint and
survivor annuity form of payment if the Participant had terminated on the
earlier of the date of actual termination of employment or the date of death,
survived to the date Spouse or Partner benefits commence and commenced receiving
Vested Termination Benefit or Retirement Benefit payments, whichever applies, as
of the date death benefits commence; and

 

  (ii) the amount of a Single Life Annuity that is Actuarially Equivalent (based
on the Spouse’s or Partner’s age) to the benefit that would have been payable to
the Participant in the form of a Lump Sum if the Participant had terminated on
the earlier of the date of actual termination of employment or the date of
death, survived to the date Spouse or Partner benefits commence and commenced
receiving Vested Termination Benefit or Retirement Benefit payments, whichever
applies, as of the date death benefits commence.

Notwithstanding the foregoing, in the event a Participant dies prior to his or
her Normal Retirement Date, a surviving Spouse entitled to benefits may elect to
postpone commencement of benefits to the first day of any month on or before
December 31 of the calendar year immediately

 

7



--------------------------------------------------------------------------------

following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70 1/2, if
later. If a surviving Spouse Beneficiary dies before death benefits commence, no
death benefit shall be payable under the Plan.

Further notwithstanding the foregoing, in the event a Participant with a Partner
dies prior to his or her Normal Retirement Date, a surviving Partner entitled to
benefits may elect to postpone commencement of benefits to the first day of any
month before December 31 of the calendar year following the calendar in which
the Participant died. If a surviving Partner dies before death benefits
commence, no death benefit shall be payable under the Plan.

A Spouse or Partner Beneficiary may elect to receive a Lump Sum form of payment
in lieu of the monthly benefit described above, subject to the limit described
below. If a Spouse or Partner Beneficiary elects a Lump Sum, such election must
be in writing and made not earlier than 90 days prior to the date monthly
benefits would otherwise commence. A Lump Sum benefit is only payable if the
Spouse or Partner commences benefits on the first day of the month coinciding
with or following the date the Lump Sum election is filed with the Pension
Committee. The Lump Sum benefit shall equal the greater of:

 

  (iii) the amount that is Actuarially Equivalent to the monthly benefit
described above, and

 

  (iv) the value of the Participant’s Cash Account balance.

 

  (d) Non-Spouse and Non-Partner Beneficiary

A Beneficiary who is neither the Spouse nor the Partner of the deceased
Participant at the date of death shall receive a death benefit payable as soon
as administratively feasible after the Participant’s death, in a single sum
payment.

The amount of the benefit shall equal the Lump Sum amount that would have been
payable to the Participant if the Participant had terminated on the earlier of
the date of actual termination of employment or the date of death, survived to
the date death benefits commence and received a Lump Sum Vested Termination
Benefit or Retirement Benefit payment, whichever applies, as of the date death
benefits commence.

 

8



--------------------------------------------------------------------------------

  (e) Estate

If there is no Beneficiary following the Participant’s death, a benefit shall be
payable to the Participant’s estate in accordance with Section 1.6. Such benefit
shall be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

The amount of the benefit payable to the estate shall equal the Lump Sum amount
that would have been payable to the Participant if the Participant had
terminated on the earlier of the date of actual termination of employment or the
date of death, survived to the date death benefits commence and received a Lump
Sum Vested Termination Benefit or Retirement Benefit payment, whichever applies,
as of the date death benefits commence.

 

12. Section 6.1 Pre-Retirement Death Benefit in Part B is amended by replacing
it in its entirety with the following:

 

  6.1 Pre-Retirement Death Benefit

In the event a Participant dies after becoming vested and before commencing to
receive Retirement Benefits or Vested Termination Benefits under the Plan, his
or her Beneficiary shall receive a pre-retirement death benefit. In the event a
Participant is married or has a Partner at the time of death, his or her Spouse
or Partner shall be the Beneficiary. A married Participant may not elect a
non-Spouse Beneficiary to receive pre-retirement death benefits. A Participant
with a Partner may not elect a non-Partner Beneficiary to receive pre-retirement
death benefits. The time of commencement and the amount of the death benefit is
described below.

 

  (f) Surviving Spouse Beneficiary or Surviving Partner Beneficiary

A surviving Spouse Beneficiary or surviving Partner Beneficiary shall receive a
monthly death benefit payable from the first day of the month coinciding with or
following the date of the Participant’s death, through the first day of the
month preceding the Beneficiary’s death.

The death benefit shall equal the greater of:

 

  (i) the amount payable to the Beneficiary under a 50 percent joint and
survivor annuity form of payment if the Participant had terminated on the
earlier of the date of actual termination of employment or the date of death,
survived to the date Spouse or Partner benefits commence and commenced receiving
Vested Termination Benefit or Retirement Benefit payments, whichever applies, as
of the date death benefits commence; and

 

9



--------------------------------------------------------------------------------

  (ii) the amount of a Single Life Annuity that is Actuarially Equivalent (based
on the Spouse’s or Partner’s age) to the benefit that would have been payable to
the Participant in the form of a Lump Sum if the Participant had terminated on
the earlier of the date of actual termination of employment or the date of
death, survived to the date Spouse or Partner benefits commence and commenced
receiving Vested Termination Benefit or Retirement Benefit payments, whichever
applies, as of the date death benefits commence.

Notwithstanding the foregoing, in the event a Participant dies prior to his or
her Normal Retirement Date, a surviving Spouse entitled to benefits may elect to
postpone commencement of benefits to the first day of any month on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later. If a surviving Spouse
Beneficiary dies before death benefits commence, no death benefit shall be
payable under the Plan.

Further notwithstanding the foregoing, in the event a Participant with a Partner
dies prior to his or her Normal Retirement Date, a surviving Partner entitled to
benefits may elect to postpone commencement of benefits to the first day of any
month before December 31 of the calendar year following the calendar in which
the Participant died. If a surviving Partner dies before death benefits
commence, no death benefit shall be payable under the Plan.

A Spouse or Partner Beneficiary may elect to receive a Lump Sum form of payment
in lieu of the monthly benefit described above, subject to the limit described
below. If a Spouse or Partner Beneficiary elects a Lump Sum, such election must
be in writing and made not earlier than 90 days prior to the date monthly
benefits would otherwise commence. A Lump Sum benefit is only payable if the
Spouse or Partner commences benefits on the first day of the month coinciding
with or following the date the Lump Sum election is filed with the Pension
Committee. The Lump Sum benefit shall equal the amount that is Actuarially
Equivalent to the monthly benefit described above.

 

  (g) Non-Spouse and Non-Partner Beneficiary

A Beneficiary who is neither the Spouse nor the Partner of the deceased
Participant at the date of death shall receive a death benefit payable as soon
as administratively feasible after the Participant’s death, in a single sum
payment.

 

10



--------------------------------------------------------------------------------

The amount of the benefit shall equal the Lump Sum amount that would have been
payable to the Participant if the Participant had terminated on the earlier of
the date of actual termination of employment or the date of death, survived to
the date death benefits commence and received a Lump Sum Vested Termination
Benefit or Retirement Benefit payment, whichever applies, as of the date death
benefits commence.

 

  (h) Estate

If there is no Beneficiary following the Participant’s death, a benefit shall be
payable to the Participant’s estate in accordance with Section 1.6. Such benefit
shall be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

The amount of the benefit payable to the estate shall equal the Lump Sum amount
that would have been payable to the Participant if the Participant had
terminated on the earlier of the date of actual termination of employment or the
date of death, survived to the date death benefits commence and received a Lump
Sum Vested Termination Benefit or Retirement Benefit payment, whichever applies,
as of the date death benefits commence.

 

13. Section 6.2 Disability in Part B is amended by replacing the second
paragraph in its entirety with the following:

In the event a married Participant, or Participant with a Partner, who is
receiving this disability benefit dies before commencing retirement benefits
under the Plan, his or her surviving Spouse or surviving Partner shall not be
entitled to receive any survivor benefits pursuant to this Section 6.2, but may
be entitled to a pre-retirement Spouse’s or Partner’s death benefit pursuant to
Section 6.1.

 

14. Section 10.7(i) Facility of Payment in Part A and Part B is amended by
replacing it, in its entirety, with the following:

 

  (i) Facility of Payment

Whenever, in the Pension Committee’s opinion, a person entitled to receive any
benefit payment is under a legal disability or is incapacitated in any way so as
to be unable to manage his or her affairs, the Pension Committee may direct the
Trustee to make payments to such person or to his or her guardian or other legal
representative, or in the absence of a guardian or legal representative, to a
custodian for such person under a Uniform Gifts to Minors Act, or to any
relative of such person by blood or marriage, or to such person’s Partner, for
such person’s benefit. Any payment made in good faith pursuant to this provision
shall fully discharge the Employer and the Plan of any liability to the extent
of such payment.

 

11



--------------------------------------------------------------------------------

15. Section 10.7(n) Notices to Employers or Pension Committee in Part A and Part
B is amended by replacing “surviving Spouses” with “Beneficiaries.”

IN WITNESS WHEREOF, the Company has caused this Sixth Amendment to be executed
on this 21st day of December 2010.

 

     PLUM CREEK TIMBERLANDS, L.P.      By PLUM CREEK TIMBER I, L.L.C.,      Its
General Partner

/s/ Christine Wiltz

     By:   

/s/ David W. Lambert

Witness         David W. Lambert      Its:   

Senior Vice President & CFO

/s/ Christine Wiltz

     By:   

/s/ Barbara L. Crowe

Witness         Barbara L. Crowe      Its:   

V.P. Human Resources

 

12